EXHIBIT 10.a



EXECUTION COPY







SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT



Dated as of December 5, 2003

among

CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION,

as the Seller,

CROWN CORK & SEAL COMPANY (USA), INC.,

as the initial Servicer,

THE BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Purchasers

CITIBANK, N.A.,

as the Agent

and

CITIGROUP GLOBAL MARKETS INC.,

as Sole Lead Arranger and Sole Bookrunner




--------------------------------------------------------------------------------




TABLE OF CONTENTS


      Section   Page      


      ARTICLE I DEFINITIONS   2     SECTION 1.01. Certain Defined Terms   2
SECTION 1.02. Other Terms 27 SECTION 1.03. Computation of Time Periods 27
SECTION 1.04. Other 27 SECTION 1.05. Ratification of Purchases 28     ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES 28     SECTION 2.01. Commitment 28 SECTION
2.02. Making Purchases 28 SECTION 2.03. Termination or Reduction of the
Commitments and Foreign Currency
Receivable Limits; Reallocation of Foreign Currency Receivable Limits 30 SECTION
2.04. Receivable Interest 30 SECTION 2.05. Non-Liquidation Settlement Procedures
31 SECTION 2.06. Liquidation Settlement Procedures 33 SECTION 2.07. General
Settlement Procedures 34 SECTION 2.08. Payments and Computations, Etc. 35
SECTION 2.09. Fees 36 SECTION 2.10. Increased Costs 37 SECTION 2.11. Increased
Capital 38 SECTION 2.12. Taxes 38 SECTION 2.13. Sharing of Payments, Etc. 40    
ARTICLE III CONDITIONS OF PURCHASES 40     SECTION 3.01. Conditions Precedent to
Initial Purchase 40 SECTION 3.02. Conditions Precedent to UK Receivables Initial
Purchase Date 41 SECTION 3.03. Conditions Precedent to All Purchases and
Reinvestments 43     ARTICLE IV REPRESENTATIONS AND WARRANTIES 43     SECTION
4.01. Representations and Warranties of the Seller 43 SECTION 4.02.
Representations and Warranties of the Servicer 49     ARTICLE V GENERAL
COVENANTS OF THE SELLER AND THE SERVICER 51     SECTION 5.01. Affirmative
Covenants of the Seller 51 SECTION 5.02. Reporting Requirements of the Seller 54
SECTION 5.03. Negative Covenants of the Seller 54 SECTION 5.04. Affirmative
Covenants of the Servicer 58 SECTION 5.05. Negative Covenants of the Servicer 59





i




--------------------------------------------------------------------------------




      ARTICLE VI ADMINISTRATION AND COLLECTION 60     SECTION 6.01. Designation
of Servicer 60 SECTION 6.02. Duties of Servicer 61 SECTION 6.03. Rights of the
Agent 62 SECTION 6.04. Responsibilities of the Seller 63 SECTION 6.05. Further
Action Evidencing Purchases 63     ARTICLE VII EVENTS OF TERMINATION 64    
SECTION 7.01. Events of Termination 64     ARTICLE VIII THE AGENT 67     SECTION
8.01. Authorization and Action 67 SECTION 8.02. Agent's Reliance, Etc. 67
SECTION 8.03. Citibank and Affiliates 68 SECTION 8.04. Purchase Decisions 68
SECTION 8.05. Indemnification 68     ARTICLE IX ASSIGNMENT OF RECEIVABLE
INTERESTS 69     SECTION 9.01. Assignment 69 SECTION 9.02. Purchaser's
Assignment of Rights and Obligations 70 SECTION 9.03. Annotation of Certificate
71     ARTICLE X INDEMNIFICATION 71     SECTION 10.01. Seller Indemnities 71
SECTION 10.02. Servicer Indemnities 74     ARTICLE XI MISCELLANEOUS 75    
SECTION 11.01. Amendments, Etc. 75 SECTION 11.02. Notices; Effectiveness;
Electronic Communications 76 SECTION 11.03. Binding Effect; Assignability 78
SECTION 11.04. Costa and Expenses 79 SECTION 11.05. Confidentiality 79 SECTION
11.06. Governing Law 80 SECTION 11.07. Jurisdiction, Etc. 80 SECTION 11.08.
Execution in Counterparts 80 SECTION 11.09. Intent of the Parties 80 SECTION
11.10. Entire Agreement 81 SECTION 11.11. Severability of Provisions 81 SECTION
11.12. Limitation of Liability 81 SECTION 11.13. Sole Lead Arranger and Sole
Bookrunner 81 SECTION 11.14. Judgment Currency 81 SECTION 11.15. Waiver of Jury
Trial 82 SECTION 11.16. Limitations on Activities in Canada 82




ii




--------------------------------------------------------------------------------




EXHIBITS


    EXHIBIT A Form of Assignment     EXHIBIT B Form of Assignment and Acceptance
    EXHIBIT C Form of Assignment and Acceptance     EXHIBIT D-1 Form of Seller
Report     EXHIBIT D-2 Form of Weekly Report     EXHIBIT D-3 Form of Daily
Report     EXHIBIT E Form of US/Canadian Lock-Box Agreement     EXHIBIT F Form
of Receivables Contribution and Sale Agreement     EXHIBIT G Form of Consent and
Agreement     EXHIBIT H List of Closing Documents     EXHIBIT I Form of Parent
Undertaking     EXHIBIT J Form of Notice of Purchase     EXHIBIT K Form of
Amended and Restated Intercreditor Agreement




iii




--------------------------------------------------------------------------------




SCHEDULES


    SCHEDULE I Lock-Box Banks and Lock-Box Accounts     SCHEDULE II Credit and
Collection Policy     SCHEDULE III Jurisdiction of Organization; Location of the
Seller’s Principal Place of Business, Chief Executive Office and Office Where
Records are Kept; Organizational Identification Number     SCHEDULE IV Forms of
Invoices     SCHEDULE V Changes in Financial Conditions or Operations    
SCHEDULE VI Commitments     SCHEDULE VII Permitted Crown (Canada) Servicing
Activities




iv




--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


           SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of December 5, 2003, among CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION, a
Delaware corporation (the “Seller”), CROWN CORK & SEAL COMPANY (USA), INC., a
Delaware corporation (“Crown (USA)”), as the initial Servicer (as hereinafter
defined), the banks and other financial institutions listed on the signature
pages hereof as the Initial Purchasers (the “Initial Purchasers”), CITIBANK,
N.A., a national banking association (“Citibank”), as administrative agent
(together with its successors and permitted assigns in such capacity, the
“Agent”) for the Purchasers and the other Owners (as hereinafter defined) and
CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as Sole Lead Arranger and Sole
Bookrunner.

          PRELIMINARY STATEMENTS:

           (1)      The Seller, the Servicer, Citibank and certain financial
institutions have entered into a Receivables Purchase Agreement dated as of
January 26, 2001, as amended and restated as of May 7, 2001, and as further
amended, supplemented or otherwise modified from time to time through the date
hereof (such Receivables Purchase Agreement, as so amended and restated,
amended, supplemented or modified, being the “Existing Receivables Purchase
Agreement”).

           (2)      Pursuant to that certain Master Assignment and Assumption
Agreement (the “Master Assignment Agreement”) dated as of the date hereof, among
the Seller, the Servicer, Citibank, certain financial institutions party to the
Existing Receivables Purchase Agreement (the “Existing Purchasers”) and the
Initial Purchasers hereunder, the Existing Purchasers have assigned and the
Initial Purchasers have acquired, the Existing Purchasers’right, title and
interest in and to the Receivable Interests (as defined in the Existing
Receivables Purchase Agreement) owned by the Existing Purchasers and each of the
Initial Purchasers has reconveyed to the Seller all of such Initial Purchaser’s
right, title and interest in and to the Receivable Interests relating to the
Excluded Receivables identified in the Master Assignment Agreement.

           (3)      The parties hereto have agreed to amend and restate the
Existing Receivable Purchase Agreement in its entirety to give effect to the
terms and conditions set forth in this Second Amended and Restated Receivables
Purchase Agreement (the Existing Receivables Purchase Agreement, as so amended
and restated, and this Second Amended and Restated Receivables Purchase
Agreement, as further amended, restated, supplemented or otherwise modified from
time to time, collectively, this “Agreement”).

           (4)      Certain terms which are capitalized and used throughout this
Agreement (in addition to those defined above) are defined in Article I of this
Agreement.

           (5)      The Seller has purchased or otherwise acquired and will from
time to time purchase or otherwise acquire from the Originators Pool Receivables
in which the Seller intends to sell interests referred to herein as Receivable
Interests.







--------------------------------------------------------------------------------




           (6)      The Purchasers may at any time and from time to time
purchase Receivable Interests from the Seller.

           (7)      In consideration of the reinvestment in Pool Receivables of
daily Collections (other than with regard to accrued Yield and Servicer Fee)
attributable to a Receivable Interest, the Seller will sell to each Owner of
such Receivable Interest additional interests in the Pool Receivables as part of
such Receivable Interest until such reinvestment is terminated.

           (8)      Crown (USA) has been requested and is willing to act as the
initial Servicer.

           (9)      Citibank has been requested and is willing to act as the
Agent.

           NOW, THEREFORE, in consideration of the premises, the parties hereto
agree that, effective as of the Effective Date, the Existing Receivables
Purchase Agreement is amended and restated as follows:

ARTICLE I

DEFINITIONS

           SECTION 1.01. Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

           “Advance Billings” means, in respect of any Obligor, the aggregate
amount invoiced for the sale of goods by any Originator to such Obligor before
delivery of such goods.

           “Adverse Claim” means a Lien not in favor of the Owners, the
Purchasers or the Agent for the benefit of the Owners or the Purchasers.

           “Affiliate” means as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person.

           “Affiliated Obligor” means any Obligor which is an Affiliate of
another Obligor.

           “Agent” has the meaning assigned to that term in the recital of
parties hereto.

           “Agent Parties” means the Agent, each of its Affiliates, and each of
their respective officers, directors, employees, agents, advisors and
representatives.

           “Agent’s Account” means the deposit account of the Agent (account
number: 38858061, ABA: 02100089, Reference: Crown) maintained with Citibank at
its office at 399 Park Avenue, New York, New York 10043, Attention: Kathy Racer
or such other account as the Agent shall specify in writing to the Seller, the
Servicer and the Purchasers.




2




--------------------------------------------------------------------------------




           “Agreement” has the meaning specified in Preliminary Statement (3) of
this Agreement.

 

     “Anti-Terrorism Law” has the meaning specified in Section 4.01(v).


           “Applicable Margin” means, (i) for the Base Rate, 1.00% per annum and
(ii) for the LIBO Rate, 2.00% per annum.

           “Applicable Reserve” means, for any Receivable Interest at any date,
an amount equal to the sum of

(NRPB (US/Canadian) x RP) + (NRPB (UK) x RP)

     where:

          NRPB (US/Canadian) = the portion of the Net Receivables Pool Balance
attributable to Canadian Dollar Receivables and US Dollar Receivables at the
close of business of the Servicer on such date.     NRPB (UK) = the portion of
the Net Receivables Pool Balance attributable to UK Receivables at the close of
business of the Servicer on such date.     RP = the applicable Reserve
Percentage at the close of business of the Servicer on such date.


           “Assignee” means (i) in the case of any assignment of any Receivable
Interest or portion thereof pursuant to Section 9.01, Citibank or any Purchaser
or any of their respective Affiliates as the assignee of such Receivable
Interest or such portion and (ii) in the case of any assignment of any rights
and obligations pursuant to Section 9.02, any Eligible Assignee as the assignee
of such rights and obligations.

           “Assignment” means an assignment, in substantially the form of
Exhibit A hereto, by which a Receivable Interest may be assigned pursuant to
Section 9.01.

           “Assignment and Acceptance” means an assignment and acceptance, in
substantially the form of Exhibit B hereto, entered into by any Purchaser and an
Assignee pursuant to Section 9.02.

           “Base Rate” means a fluctuating interest rate per annum as shall be
in effect from time to time, which rate per annum shall at all times be equal to
the rate of interest announced publicly by Citibank in New York, New York, from
time to time as Citibank’s base rate.

           “Business Day” means any day (other than a Saturday or Sunday) on
which (i) banks are not authorized or required to close in New York, New York or
Philadelphia, Pennsylvania, (ii) if the term “Business Day”is used in connection
with the LIBO Rate, dealings in US Dollars are carried on in the London
interbank market and (iii) if the term “Business Day”is otherwise used in the UK
Receivables Sale Agreement, banks are open for business in London, England and
New York, New York and a day on which TARGET is operating.




3




--------------------------------------------------------------------------------




           “Canadian Dollar Receivable” means a Receivable originated by the
Canadian Originator or the Former Canadian Originator and denominated in
Canadian Dollars.

           “Canadian Dollar Receivable Limit” means an amount equal to the
lesser of (a) $35,000,000 and (b) from and after the UK Receivables Initial
Purchase Date, an amount equal to (i) $125,000,000, minus (ii) the amount of the
UK Receivable Limit then in effect, as such amount may be reduced pursuant to
Section 2.03.

           “Canadian Dollars” means the lawful currency of Canada.

           “Canadian Originator” means CROWN Metal Packaging Canada LP, a
limited partnership organized and existing under the laws of the Province of
Ontario, Canada, subject to the provisos to the definition of “Originator” in
this Section 1.01.

           “Capital” means, in respect of any Receivable Interest, the original
amount paid to the Seller for such Receivable Interest at the time of its
acquisition by the Purchasers pursuant to Sections 2.01 and 2.02, reduced from
time to time by Collections received and distributed on account of such Capital
pursuant to Section 2.05 or 2.06; provided, however, that if such Capital of
such Receivable Interest shall have been reduced by any distribution of any
portion of Collections and thereafter such distribution is rescinded or must
otherwise be returned for any reason, such Capital of such Receivable Interest
shall be increased by the amount of such distribution, all as though such
distribution had not been made.

           “Certificate” means a certificate of assignment dated as of the date
hereof by the Seller to the Agent on behalf of the Owners, in the form of
Exhibit C hereto, evidencing each Receivable Interest of the Owners.

           “CGMI” has the meaning assigned to that term in the recital of
parties hereto.

           “Change of Control” means (a) the acquisition of ownership, directly
or indirectly (including, without limitation, through the issuance, sale or
exchange of Equity Interests, a merger or consolidation or otherwise),
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 35% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Parent, (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Parent by Persons who were
neither (i) nominated by the board of directors of the Parent nor (ii) appointed
by directors so nominated, (c) the Parent shall cease to own, directly or
indirectly, 100% of the Equity Interests (other than directors’qualifying
shares) in the other Parent Undertaking Parties, Crown (USA) or any other
Originator unless, in the case of such other Originator, such Originator is,
upon at least five Business Days’ prior written notice to the Agent, sold by the
Parent and thereupon ceases to be an Originator hereunder without causing an
Event of Termination or a Potential Event of Termination to occur, or (d) the
occurrence of a “Change in Control” as defined under the Existing Credit
Facilities as in effect on the date hereof.




4




--------------------------------------------------------------------------------




           “Citibank” has the meaning assigned to that term in the recital of
parties hereto.

           “Citibank Rate” means, for any Settlement Period for any Receivable
Interest, an interest rate per annum equal to, at the Seller’s election upon
written notice to the Agent, given not later than 11:00 A.M. (New York City
time) on the third Business Day (in the case of the Citibank Rate computed by
reference to the LIBO Rate) or the Business Day (in the case of the Citibank
Rate computed by reference to the Base Rate) prior to the first day of such
Settlement Period (a) in the case of the Citibank Rate computed by reference to
the LIBO Rate, the sum of (i) the LIBO Rate for such Settlement Period plus (ii)
the Applicable Margin for the LIBO Rate, and (b) in the case of the Citibank
Rate computed by reference to the Base Rate, the sum of (i) the Base Rate in
effect from time to time during such Settlement Period plus (ii) the Applicable
Margin for the Base Rate; provided, however, that if no such notice is given the
Citibank Rate shall be as set forth in clause (b) above with a Settlement Period
of one day; provided, further, however, that:

 

     (i)     if either (A) the introduction of or any change after the date
hereof in or in the interpretation of any law or regulation shall make it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Owner of Receivable Interests to obtain funds in the London
interbank market in respect thereof during such Settlement Period, or (B) any
Owner is unable for any reason to establish its LIBO Rate for such Settlement
Period, or (C) the LIBO Rate for such Settlement Period will not adequately
reflect the cost to the Required Purchasers of making a Purchase of or
maintaining such Receivable Interest during such Settlement Period, then the
“Citibank Rate” for such Settlement Period for such Receivable Interest shall be
an interest rate per annum equal to the sum of the Base Rate in effect from time
to time plusthe Applicable Margin for the Base Rate; provided, however, that the
Agent (with the consent or at the request of the Purchasers) and the Seller may
agree in writing from time to time upon a different “Citibank Rate”; and


 

     (ii)     upon the occurrence and during the continuance of an Event of
Termination, the “Citibank Rate” shall be the sum of the applicable interest
rate per annum determined pursuant to the provisions set forth above plus 2.00%
per annum.


           “Closing Date” means December 5, 2003.

           “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

           “Collections” means, with respect to any Pool Receivable, all cash
collections and other cash proceeds of such Pool Receivable, including, without
limitation, (i) all cash proceeds of the Related Security with respect to such
Pool Receivable and (ii) any Collections of such Pool Receivable deemed to have
been received, and actually paid, pursuant to Section 2.07.




5




--------------------------------------------------------------------------------

           “Commitment”means the commitment of each Purchaser to make Purchases
in an aggregate amount not to exceed (a) in respect of each Initial Purchaser,
the amount set forth as the “Commitment” under the name of such Initial
Purchaser on Schedule VI hereto and (b) in respect of each Purchaser that shall
become a party hereto by entering into an Assignment and Acceptance, the amount
set forth as the “Commitment” for such Purchaser in the Register maintained by
the Agent pursuant to Section 9.02(c), in the case of clauses (a) and (b) as
such amount may be reduced or modified pursuant to Section 2.03. The aggregate
amount of the Commitments shall not exceed the Total Commitment.

           “Commitment Fee” has the meaning specified in Section 2.09.

           “Commitment Termination Date” means the earliest of (i) the third
anniversary of the Effective Date, (ii) fifteen (15) days prior to the
“Revolving Credit Maturity Date” under (and as defined in) the Existing Credit
Facilities, unless the “Revolving Credit Commitments” under (and as defined in)
the Existing Credit Facilities shall have been extended, refinanced or replaced
on terms and conditions reasonably satisfactory to the Agent, (iii) September
15, 2006 if, by such date, either (A) the 7% Senior Notes due December 2006 of
Crown Cork & Seal Company, Inc. are not repaid or refinanced in full in a manner
permitted by the Existing Credit Facilities or any extension, refinancing or
replacement thereof consummated on terms and conditions reasonably satisfactory
to the Agent, or (B) an amount sufficient in cash to repay or refinance such
debt in full at maturity is not available in the “Retained Public Debt
Collateral Account”(as defined in the Existing Credit Facilities) or any similar
account subject to the security interest of the agent for lenders party to any
such extension, refinancing or replacement thereof and (iv) the date of
termination in whole of the aggregate Commitments pursuant to Section 2.03 or
7.01.

           “Communications” has the meaning specified in Section 11.02(b).

           “Concentration Limit” for any Obligor means (i) so long as such
Obligor’s long-term senior unsecured and unguaranteed debt securities shall be
rated at least B by S&P and B2 by Moody’s, $25,000,000 or the Equivalent in
Canadian Dollars in the case of any Obligor of a Canadian Dollar Receivable or
Sterling or Euro in the case of any Obligor of a UK Receivable, and (ii) so long
as such Obligor’s long-term senior unsecured and unguaranteed debt securities
shall not be rated at least B by S&P and B2 by Moody’s, $15,000,000 or the
Equivalent in Canadian Dollars in the case of any Obligor of a Canadian Dollar
Receivable or Sterling or Euro in the case of any Obligor of a UK Receivable;
provided, however, that in the case of an Obligor with any Affiliated Obligor,
the Concentration Limit shall be calculated as if such Obligor and such
Affiliated Obligor are one Obligor.

           “Consent and Agreement” means, collectively, (a) the Second Amended
and Restated Consent and Agreement dated as of the date hereof, in substantially
the form of Exhibit G hereto, with respect to the Receivables Contribution and
Sale Agreement, duly executed by the Seller, the Canadian Originator and each US
Originator; and (b) the Consent and Agreement dated as of the UK Receivables
Initial Purchase Date, with respect to the UK Receivables Sale Agreement, duly
executed by the Seller and each UK Originator in form and substance satisfactory
to the Seller and the Agent.




6




--------------------------------------------------------------------------------




           “Contract” means (a) with respect to any of the US Originators, the
Canadian Originator and the Former Canadian Originator, an agreement between
such Originator and an Obligor in any written form acceptable to such
Originator, or in the case of any open account agreement as evidenced by one of
the forms of invoices set forth in Schedule IV hereto, or otherwise approved by
the Agent from time to time, which approval shall not be unreasonably withheld,
pursuant to or under which such Obligor shall be obligated to pay for goods or
services from time to time and (b) with respect to any of the UK Originators, a
“Contract” as defined in the UK Receivables Sale Agreement.

           “Contractual Obligation”, as applied to any Person, means any
provision of any securities issued by that Person or any indenture, mortgage,
deed of trust, security agreement, pledge agreement, guaranty, contract,
undertaking, agreement or instrument to which that Person is a party or by which
it or any of its properties is bound, or to which it or any of its properties is
subject.

           “Corporate Allowances” means, in respect of any Obligor, the
aggregate amount of corporate allowances owed by any Originator or the Seller to
such Obligor with respect to Receivables of such Obligor.

           “Credit and Collection Policy” means those credit and collection
policies and practices in effect on the date hereof relating to Contracts and
Receivables and described in Schedule II hereto, as modified from time to time
in compliance with Section 5.03(c).

           “Credits In Past Due” means, in respect of any Obligor, the aggregate
amount of credits that shall have been given by any Originator or the Seller in
favor of such Obligor in respect of Defaulted Receivables of such Obligor.

           “Crown (USA)” has the meaning assigned to that term in the recital of
parties hereto.

           “Currency Agreement” means any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement entered into by the
Seller in connection with the transactions evidenced by the Transaction
Documents, in each case providing protection to the Seller against fluctuations
in the rate of exchange between US Dollars, on the one hand, and Canadian
Dollars, Euro and/or Sterling, on the other.

           “Currency Agreement Exposure” means, with respect to the Seller at
any time and from time to time, an aggregate amount equal to the then
pre-settlement risk of the Seller (determined by the Agent in accordance with
the Agent’s (or its applicable Affiliate’s) customary practices) of each
Currency Agreement entered into by the Seller and the Agent (or an Affiliate of
the Agent) on or after the Closing Date for the remaining term and volume of
such Currency Agreement, disregarding (subject to the immediately succeeding
sentence) any Currency Agreement with respect to which the pre-settlement risk
of the Seller at such time is positive. If (a) the Seller is a party to (i) such
Currency Agreement providing for the Seller’s purchase of a particular currency
and (ii) a similar Currency Agreement with the same counterparty providing for
the sale of such currency and (b) the Seller and such counterparty have entered
into a netting agreement in form and substance satisfactory to the Agent with
respect to such Currency Agreements, then the pre-settlement risk of the Seller
and such counterparties at such time (determined by the Agent in accordance with
the Agent’s (or its applicable Affiliate’s) customary practices) under such
Currency Agreements shall be netted against one another in determining the
Seller’s aggregate Currency Agreement Exposure (it being understood and agreed
that if any such netting of Currency Agreements results in a positive net
pre-settlement risk to the Seller, such net pre-settlement risk shall be
disregarded in the calculation of the Seller’s aggregate Currency Agreement
Exposure).




7




--------------------------------------------------------------------------------




           “Currency Agreement Obligations” means all advances, debts,
liabilities, obligations, covenants and duties owing by the Seller of any kind
or nature, present or future, arising under or in connection with a Currency
Agreement with the Agent or any Affiliate of the Agent, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired,
including, without limitation, all Currency Agreement Exposure, foreign exchange
costs, expenses, fees, attorneys’fees and disbursements and any other sum
chargeable to the Seller under any Currency Agreement. All references herein to
amounts owing to the Agent in respect of Currency Agreement Obligations (or
references of like import) shall be deemed to include amounts owing to any
Affiliate of the Agent in respect of Currency Agreement Obligations.

           “Currency Reserve” means an amount equal to (i) 1.5, multiplied by
(ii) the sum of (A) the product of (1) the highest percentage change from the
first day of one month to the first day of the next month for the preceding 12
month period in the quoted spot rate at which the Agent’s principal office in
New York City offers to exchange Canadian Dollars for US Dollars in New York
City prior to 4:00 P.M. (New York City time) on such day, multiplied by (2) the
aggregate Outstanding Balance of all Canadian Dollar Receivables which are
Eligible Receivables as set forth in the most recent Seller Report, plus (B) the
product of (1) the highest percentage change from the first day of one month to
the first day of the next month for the preceding 12 month period in the quoted
spot rate at which the Agent’s principal office in New York City offers to
exchange Euro for US Dollars in New York City prior to 4:00 P.M. (New York City
time) on such day, multiplied by (2) the aggregate Outstanding Balance of all UK
Receivables denominated in Euro which are Eligible Receivables as set forth in
the most recent Seller Report, plus (C) the product of (1) the highest
percentage change from the first day of one month to the first day of the next
month for the preceding 12 month period in the quoted spot rate at which the
Agent’s principal office in New York City offers to exchange Sterling for US
Dollars in New York City prior to 4:00 P.M. (New York City time) on such day,
multiplied by (2) the aggregate Outstanding Balance of all UK Receivables
denominated in Sterling which are Eligible Receivables as set forth in the most
recent Seller Report.

           “Daily Report” means a report, in substantially the form of Exhibit
D-3 hereto, furnished by the Servicer to the Agent for the Owners pursuant to
Section 2.07.

           “Daily Settlement Date” means, for each Settlement Period for each
Receivable Interest, each Business Day during such Settlement Period on which
the Servicer shall be required to set aside and hold in trust for the Owner of
each Receivable Interest any amount of Collections of Pool Receivables pursuant
to clause (i)(B) or (ii)(B) of Section 2.05(a).




8




--------------------------------------------------------------------------------




           “Debt” means (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii)
obligations to pay the deferred purchase price of property or services other
than accounts payable arising in the ordinary course of business that are not
outstanding for more than 60 days after first becoming due, (iv) obligations as
lessee under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, and (v) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(i) through (iv) above.

           “Defaulted Receivable” means a Receivable:

 

     (i)     as to which any payment, or part thereof, remains unpaid for 61
days or more from the original due date for such payment;


 

     (ii)     as to which the Obligor thereof or any other Person obligated
thereon or under any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in Section 7.01(g); or


 

     (iii)     which, consistent with the Credit and Collection Policy, should
be written off the Seller’s or any Originator’s books as uncollectible.


     “Designated Obligor”means, at any time, each Obligor; provided, however,
that any Obligor shall cease to be a Designated Obligor upon three Business
Days’notice by the Agent to the Seller given in accordance with the Agent’s then
current credit guidelines and with the consent or at the request of the Required
Purchasers.

     “Effective Date”means the date on which the conditions precedent set forth
in Section 3.01 are satisfied.

     “Eligible Assignee”means (i) each Initial Purchaser or any of its
Affiliates, and (ii) any commercial bank, finance company, insurance company or
other financial institution or any other Person, in each case approved by the
Agent and the Seller (which approval shall not be unreasonably withheld or
delayed and, in the case of the Seller, shall not be required if an Event of
Termination has occurred and is continuing unless the assignment in question is
to a competitor of the Seller, any Originator or any Parent Undertaking Party);
provided, however, that none of the Parent Undertaking Parties, the Originators
or the Seller or any of their respective Affiliates may be an Eligible Assignee.

           “Eligible Receivable”means, at any time and with respect to any
Receivable Interest, only such Receivables of the Seller as the Agent, in
accordance with its then current credit guidelines, shall from time to time
elect to consider Eligible Receivables for purposes of this Agreement, it being
understood and agreed by the parties hereto that, none of the following
Receivables shall be Eligible Receivables:

 

     (i)     Any Receivable the Obligor of which is an Affiliate of any of the
Originators, the Seller or any Parent Undertaking Party;





9




--------------------------------------------------------------------------------




           (ii)      Any Receivable the Obligor of which is not a Designated
Obligor;          (iii)      Any Receivable the Obligor of which is the Obligor
of any Defaulted Receivables in the aggregate amount of more than 50% of the
aggregate Outstanding Balance of all Pool Receivables of such Obligor;    
     (iv)      Any Receivable which is a Defaulted Receivable;          (v)     
Any US Dollar Receivable the Obligor of which is not a United States or Canadian
resident; any Canadian Dollar Receivable the Obligor of which is not a Canadian
resident; or any UK Receivable the Obligor of which is not incorporated in or a
resident of the United Kingdom;          (vi)      Any Receivable, other than a
Pre-Season Deferred Receivable, that is not required to be paid in full within
150 days of the original invoice date therefor;          (vii)      Any
Pre-Season Deferred Receivable that at the time of determination is not required
to be paid in full within 150 days after such time;          (viii)      Any
Receivable that does not arise from the sale by any Originator of inventory or
the performance of services in the ordinary course of business;    
     (ix)      Any Receivable denominated in a currency other than US Dollars,
Canadian Dollars, Euro or Sterling;          (x)      Any Receivable which does
not conform to the representations, warranties and covenants in the Transaction
Documents relating to such Receivable;          (xi)      Any Receivable which
is subject to defenses, disputes, offsets or claims by the Obligor thereof (or
an Affiliated Obligor), to the extent of any such defense, dispute, offset or
claim;          (xii)      Any Receivable which was not created in compliance
with all applicable laws and regulations;          (xiii)      Any Receivable
which was not originated in the ordinary course of business or which does not
satisfy all applicable requirements of the Credit and Collection Policy;    
     (xiv)      Any Receivable which does not constitute a genuine, legal, valid
and binding obligation of the Obligor thereof, enforceable by the Seller in
accordance with its terms;          (xv)      Any Receivable that is originated
on a “billed but not shipped”, “bill and hold”, “guaranteed sale”, “sale and
return”, “sale on approval”, “progress billed”, “consignment” or similar basis;




10




--------------------------------------------------------------------------------




           (xvi)      Any Receivable with respect to which all obligations of
the Originator shall not have been performed in full, including completed
delivery of all goods covered thereby, completion of all services to be
performed thereunder or any such goods or services have been rejected by the
Obligor thereof;          (xvii)      Any Receivable evidenced by chattel paper
or an instrument, or which otherwise does not constitute an “account” under the
UCC, the PPSA or any similar statute of England and Wales, Scotland, Northern
Ireland or any other relevant jurisdiction;          (xviii)      Any Receivable
the Obligor of which is a federal, state, provincial or local government or
agency thereof or a federal Crown corporation;          (xix)      That portion
of any Receivable constituting sales tax, Finance Charges, service charges or
similar charges (other than GST or VAT);          (xx)      In the case of
Receivables originated by the Canadian Originator or the Former Canadian
Originator and UK Receivables, any Receivable which contains any legally
effective restriction on transfer or assignment thereof which has not been
waived or amended in writing by the Obligor pursuant to an agreement, document
or instrument in form and substance reasonably satisfactory to the Agent;    
     (xxi)      Any Receivable originated by the Canadian Originator or the
Former Canadian Originator, and which was issued for an amount in excess of the
fair market value of the products or services provided by the Canadian
Originator or the Former Canadian Originator, as applicable, to which the
Receivable relates;          (xxii)      In the case of UK Receivables any
Receivable which is subject to the provisions of the UK Consumer Credit Act 1974
and associated regulations or which is not expressly governed by English law,
Scots law or Irish law; or          (xxiii)      Which, in the case of a
Receivable with respect to which the related Obligor is located in Newfoundland
and Labrador, the Outstanding Balance thereof, when added to the Outstanding
Balance of all other Receivables with respect to which the related Obligor is
located in Newfoundland and Labrador, will cause the aggregate Outstanding
Balance of all Receivables with respect to which the related Obligor is located
in Newfoundland and Labrador to exceed $3,000,000.


           “EMU Legislation” means the legislative measures of the European
Union for the introduction of, changeover to or operation of the Euro in one or
more member states of the European Union.

           “English Account Bank” means in relation to the UK Receivables, any
of the banks specified on a supplement to Schedule I hereof delivered on or
prior to the UK Receivables Initial Purchase Date, and any other bank specified
as an “English Account Bank” in accordance with this Agreement, in each case
holding one or more English Bank Accounts.




11




--------------------------------------------------------------------------------




           “English Asset Documents” means the English Bank Account Agreement,
the UK Receivables Sale Agreement and each of the other agreements, documents
and instruments designated as such and delivered pursuant to Section 3.02.

           “English Bank Account” means in relation to UK Receivables, each
account maintained by the Seller at an English Account Bank for the purpose of
receiving Collections (which, as of the UK Receivables Initial Purchase Date,
shall be the accounts, the details of which are set out in a supplement to
Schedule I hereof).

           “English Bank Account Agreement” means in relation to the UK
Receivables, an agreement between the Seller, the Agent and each English Account
Bank setting out the terms on which (as between the Seller, the Agent and such
English Account Bank) the English Bank Accounts are to be operated, each in form
and substance satisfactory to the Agent and the Seller.

           “Equity Interest” means, with respect to any Person, shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person.

           “Equivalent” in US Dollars of a Foreign Currency on any date means
the equivalent in US Dollars of such Foreign Currency determined using the
quoted spot rate at which the Agent’s principal office in New York City offers
to exchange US Dollars for such Foreign Currency in New York City prior to 4:00
p.m. (New York City time) on such date, and the “Equivalent” in a Foreign
Currency of US Dollars on any date means the equivalent in such Foreign Currency
of US Dollars determined using the quoted spot rate at which the Agent’s
principal office in New York City offers to exchange such Foreign Currency for
US Dollars in New York City prior to 4:00 p.m. (New York City time) on such
date.

           “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

           “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Seller’s controlled group, or under common control with
the Seller, within the meaning of Section 414 of the Code.

           “Euro” or “€” means the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.

           “Events of Termination” has the meaning specified in Section 7.01.

           “Excluded Receivable” means, as of any date of sale under the
applicable Sale Agreement, any indebtedness (whether constituting accounts or
general intangibles or chattel paper or otherwise) of any Obligor under a
Contract arising from the sale of goods or performance of services by any
Originator (i) the Obligor of which is an Originator or an Affiliate of an
Originator, (ii) that meets the requirements of clause (ii) of the definition of
Defaulted Receivables and for which any of the events of the type described in
Section 7.01(g) hereof have occurred prior to the date of sale under the
applicable Sale Agreement, as identified, shown or marked in the computer system
of the applicable Originator, and (iii) in the case of any such indebtedness
originated by the Canadian Originator or the Former Canadian Seller, the term
“Excluded Receivable” shall also include (A) that portion of such indebtedness
that constitutes Finance Charges or PST (but, for greater certainty, not that
portion thereof that constitutes GST) and (B) any such indebtedness that bears
interest prior to default thereunder.




12




--------------------------------------------------------------------------------




           “Executive Order” has the meaning specified in Section 4.01(v).

           “Existing Credit Facilities” means the facilities made available
under the Credit Agreement dated as of February 26, 2003 among Crown Cork & Seal
Americas, Inc., Crown European Holdings S.A., the Parent Undertaking Parties,
certain subsidiaries of the Parent party thereto, Citicorp North America, Inc.,
as administrative agent, Citibank International plc., as U.K. administrative
agent and the banks and other financial institutions from time to time party
thereto as amended, supplemented or otherwise modified through the Closing Date.

           “Existing Debentures” means each of the debentures between a UK
Originator and Citicorp Trustee Company Limited, creating fixed and floating
security over such UK Originator’s assets.

           “Existing Receivables Purchase Agreement” has the meaning specified
in Preliminary Statement (1) of this Agreement.

           “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

           “Fee Letter” means the fee letter agreement dated as of October 17,
2003, among the Parent, Citibank and CGMI, as the same may from time to time be
amended, supplemented or otherwise modified.

           “Finance Charge” means, with respect to any Receivable, any interest
or charges owing by an Obligor in connection with such Receivable not having
been paid on the due date thereof.

           “Foreign Currency” means Canadian Dollars, Euro and Sterling.

           “Former Canadian Originator” means Crown Canadian Holdings ULC, a
Nova Scotia unlimited liability company, as successor in interest to Crown Cork
& Seal Canada Inc.

           “GAAP”means generally accepted accounting principles in the United
States consistently applied, in effect from time to time.

           “Governmental Authority” means any nation or government, any federal,
state, provincial, territorial, regional, local or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.




13




--------------------------------------------------------------------------------




           “GST” means all goods and services tax payable under Part IX of the
Excise Tax Act (Canada), all QST and all harmonized sales tax in the Provinces
of Nova Scotia, Newfoundland and New Brunswick payable under the Excise Tax Act
(Canada), as such statute may be amended, modified, supplemented or replaced
from time to time, including any successor statute.

           “Indemnified Amounts” has the meaning specified in Section 10.01.

           “Indemnified Party” means any or all of the Purchasers, the
Assignees, the Agent and CGMI and their respective Affiliates and successors and
assigns and their respective officers, directors, managers, managing members,
partners, employees, agents, advisors and representatives.

           “Initial Purchasers” has the meaning assigned to that term in the
recital of parties hereto.

           “Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement, dated as of the date hereof, in substantially the form
of Exhibit K hereto, among the Agent, the Parent Undertaking Parties, the
Seller, each US Originator and Citicorp North America, Inc., as administrative
and collateral agent under the Existing Credit Facilities, as the same may from
time to time be amended, supplemented or otherwise modified (i) if requested by
the Agent, to add the Canadian Originator, the Former Canadian Originator and/or
the UK Originators as parties thereto or (ii) in accordance with the terms
thereof and the second proviso to the first sentence of Section 11.01.

           “Investment” in any Person means any loan or advance to such Person,
any purchase or other acquisition of any capital stock or other ownership or
profit interest, warrants, rights, options, obligations or other securities of
such Person, any capital contribution to such Person or any other investment in
such Person.

           “LIBO Rate” means, with respect to any Receivable Interest for any
Settlement Period, the interest rate per annum obtained by dividing:

           (a)      the interest rate per annum equal to (i) the offered
quotations for deposits in US Dollars for a period comparable to the relevant
Settlement Period which appears on Dow Jones Markets Service (formerly known as
Telerate) Page 3750 or Dow Jones Markets Service Page 3740 (as appropriate) (or
such other page as may replace Page 3750 or Page 3740, as applicable, or the
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for deposits in US Dollars) at or about 11:00 a.m.
(London time) two Business Days before the first day of such Settlement Period
in an amount substantially equal to the Capital associated with such Settlement
Period for a period equal to such Settlement Period; or (ii) if no such interest
rate determined under clause (i) is available, the arithmetic mean (rounded
upward to the nearest one-sixteenth of one percent (0.0625%)) of the interest
rates, as supplied to Citibank at its request, quoted by the “London Reference
Banks” to leading banks in the London interbank market at or about 11:00 a.m.
(London time) two Business Days before the first day of such Settlement Period
for the offering of deposits in Dollars in an amount substantially equal to the
Capital associated with such Settlement Period for a period equal to such
Settlement Period, by




14




--------------------------------------------------------------------------------




           (b)      a percentage equal to (i) 100% minus (ii) the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Settlement
Period. The LIBO Rate shall be adjusted automatically on and as of the effective
date of any change in the LIBOR Reserve Percentage.

           For purposes of this definition, “LIBOR Reserve Percentage” for any
Settlement Period means the reserve percentage applicable during such Settlement
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Settlement Period during which any such percentage shall be so applicable) for
determining the maximum reserve requirement (including, but not limited to, any
emergency, supplemental or other marginal reserve requirement) for Citibank in
respect of liabilities or assets consisting of or including eurocurrency
liabilities (as that term is defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time) having a term
equal to such Settlement Period.

           “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge (whether fixed, floating or otherwise),
assignment, hypothecation, hypothec, privilege or security interest in or on
such asset or any filing of any financing statement or other registration under
the UCC as in effect in the applicable state or jurisdiction, the PPSA as in
effect in the applicable province or territory, or any other similar notice of
lien under any similar notice or recording statute of any Governmental
Authority, in each of the foregoing cases whether voluntary or imposed by any
applicable law, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset, (c) in the case of securities, any purchase option, call or similar right
of a third party with respect to such securities and (d) any other agreement
intended to create any of the foregoing.

           “Liquidation Day” means, for any Receivable Interest, either (i) each
day during any Settlement Period for such Receivable Interest on which the
conditions set forth in Section 3.03 are not satisfied (and such failure of
conditions is not waived by the Required Purchasers), provided that such
conditions are also not satisfied (and such failure of conditions is not waived
by the Required Purchasers) on any succeeding day during such Settlement Period,
or (ii) each day which occurs on or after the Termination Date for such
Receivable Interest.

           “Liquidation Fee” means, for each Receivable Interest for any
Settlement Period during which the Citibank Rate therefor is computed by
reference to the LIBO Rate and during which any Liquidation Day or the
Termination Date or any Daily Settlement Date for such Receivable Interest
occurs, all losses, costs or expenses incurred by any Purchaser (as determined
by such Purchaser) as a result of any reduction of Capital other than on the
last day of a Settlement Period, which compensation shall include an amount, if
any, by which (i) the additional Yield (calculated without taking into account
any Liquidation Fee or any shortened duration of such Settlement Period ) which
would have accrued on the reductions of Capital of such Receivable Interest
during such Settlement Period if such reductions had remained as Capital,
exceeds (ii) the income, if any, received by the Owner of such Receivable
Interest from such Owner’s investing the proceeds of such reductions of Capital.




15




--------------------------------------------------------------------------------




           “Lock-Box Account” means each US/Canadian Lock-Box Account and each
English Bank Account.

           “Lock-Box Agreement” means each US/Canadian Lock-Box Agreement and
each English Bank Account Agreement.

           “Lock-Box Bank” means a US/Canadian Lock-Box Bank or an English
Account Bank.

           “Lock-Box Notice” means a notice, in substantially the form of Annex
A to a Lock-Box Agreement, from the Agent to any Lock-Box Bank which is a party
to such Lock-Box Agreement.

           “Master Assignment Agreement” has the meaning specified in
Preliminary Statement (2) of this Agreement.

           “Moody’s” means Moody’s Investors Service, Inc. or any successor
thereof.

           “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Seller or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

           “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the Seller
or any ERISA Affiliate and at least one Person other than the Seller and the
ERISA Affiliates or (b) was so maintained and in respect of which the Seller or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

           “Net Receivables Pool Balance” means at any time the Outstanding
Balance of the Eligible Receivables in the Receivables Pool at such time reduced
by (without duplication) the sum of (i) the aggregate amount by which the then
Outstanding Balance of all Eligible Receivables of each Obligor then in the
Receivables Pool exceeds the Concentration Limit for such Obligor at such time,
(ii) the aggregate amount by which the then Outstanding Balance of all Eligible
Receivables that are Canadian Dollar Receivables exceeds the Canadian Dollar
Receivable Limit, (iii) the aggregate amount by which the then Outstanding
Balance of all Eligible Receivables that are UK Receivables exceeds the UK
Receivable Limit, (iv) the Unapplied Cash and Credits at such time, (v) the
aggregate amount of Offset Reserves in existence at such time in respect of the
Obligors of Pool Receivables, and (vi) the greater of (x) the Currency Reserve
at such time and (y) the Currency Agreement Exposure at such time.

           “Notice of Purchase” has the meaning specified in Section 2.02(a).




16




--------------------------------------------------------------------------------




           “Obligor” means a Person obligated to make payments pursuant to a
Contract.

           “Offset Reserve” means, in respect of the Pool Receivables owing by
any Obligor at any time, the lesser of (a) the sum of, without duplication, (i)
the aggregate amount of Over/Under Payments in respect of such Obligor at such
time, plus (ii) the aggregate amount of Rebates in respect of such Obligor at
such time, plus (iii) the aggregate amount of Corporate Allowances in respect of
such Obligor at such time, plus (iv) the aggregate amount of Advance Billings in
respect of such Obligor at such time, plus (v) the aggregate amount of Credits
In Past Due in respect of such Obligor at such time, plus (vi) the aggregate
amount of all other amounts payable by any Originator or any Affiliate thereof
to such Obligor, and (b) the aggregate Outstanding Balance of such Pool
Receivables at such time; provided, however, that in the case of any such
Obligor that owes Pool Receivables which are Canadian Dollar Receivables or UK
Receivables, the aggregate amounts referred to in clause (a) above that are
denominated in Canadian Dollars, Sterling or Euro shall be the Equivalent in US
Dollars of such aggregate amounts.

           “Originator” means any of the US Originators, the Canadian
Originator, the Former Canadian Originator (to the extent it has obligations
under the Receivables Contribution and Sale Agreement) and from and after the UK
Receivables Initial Purchase Date, the UK Originators; provided, however, that
any Originator shall cease to be an Originator upon (i) the occurrence of any
event set forth in Section 7.01(g) as to such Originator, (ii) the Parent or one
or more direct or indirect wholly-owned subsidiaries of the Parent ceasing to
own, directly or indirectly, 100% of the Equity Interests of such Originator,
(iii) three Business Days’ notice to such effect by the Agent (with the consent
or at the request of the Required Purchasers) to the Seller following the
occurrence of any Event of Termination as to such Originator, (iv) three
Business Days’ notice to such effect by the Agent to the Seller following the
occurrence of any breach of Section 5.05(e) or 11.16 of this Agreement, Section
2.01(d) of the Receivables Contribution and Sale Agreement (as it relates to
compliance with the last paragraph of Section 5.01 of the Receivables
Contribution and Sale Agreement and Section 11.16 of this Agreement) or the last
paragraph of Section 5.01 of the Receivables Contribution and Sale Agreement or
(v) in the case of the Canadian Originator and the UK Originators only (and
without limiting clauses (i) through (iv) above), forty-five days notice to such
effect by the Seller to the Agent, and provided, further, however, that, in the
case of clauses (i) through (v) above, such Originator shall continue to be an
Originator for purposes of all Pool Receivables existing, and in which interests
have been created hereunder, prior to the occurrence of any event set forth in
clause (i) through (v) above (and all terms and conditions of all Transaction
Documents to which such Originator is a party relating to such Pool Receivables
shall remain binding on such Originator solely with respect to such Pool
Receivables, until no such Pool Receivables remain outstanding and such
Originator shall have satisfied in full all of its obligations under the
Transaction Documents with respect to such Pool Receivables).

           “Other Taxes” has the meaning specified in Section 2.12(b).

           “Outstanding Balance” of any Receivable at any time means (i) for
Receivables other than Canadian Dollar Receivables or UK Receivables, the then
outstanding principal balance thereof and (ii) for Canadian Dollar Receivables
and UK Receivables, the US Dollar Equivalent of the then outstanding principal
balance thereof, provided that, in the case of a Receivable originated by the
Canadian Originator or the Former Canadian Originator, the Outstanding Balance
of such Receivable shall not include Finance Charges or PST, and, for greater
certainty, the Outstanding Balance of a Receivable shall include that portion
thereof that constitutes GST.




17




--------------------------------------------------------------------------------




           “Over/Under Payments” means, in respect of any Obligor, the aggregate
amount by which the payments made by such Obligor in respect of Pool Receivables
owed by such Obligor exceed, or are less than, such Pool Receivables.

           “Owner” means, in respect of each Receivable Interest, upon its
purchase by any of the Purchasers, the purchaser thereof; provided, however,
that, upon any assignment thereof pursuant to Article IX, the Assignee thereof
shall be an Owner thereof.

           “Parent” means Crown Holdings, Inc., a Pennsylvania corporation.

           “Parent Undertaking” means an undertaking, in substantially the form
of Exhibit I hereto, by the Parent Undertaking Parties in favor of the Agent and
the other Indemnified Parties, as such undertaking may from time to time be
amended, supplemented or otherwise modified.

           “Parent Undertaking Parties” means each of the Parent, Crown Cork &
Seal Company, Inc., a Pennsylvania corporation, and Crown International
Holdings, a Delaware corporation.

           “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, unlimited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a Governmental Authority or any agency thereof.

           “Plan” means a Single Employer Plan or a Multiple Employer Plan.

           “Platform” has the meaning specified in Section 11.02(b).

           “Pool Receivable” means a Receivable in the Receivables Pool.

           “Potential Event of Termination” means any event that, with the
giving of notice or the passage of time or both, would constitute an Event of
Termination.

           “PPSA” means, in respect of each province and territory in Canada
(other than Quebec), the Personal Property Security Act as from time to time in
effect in such province or territory and, in respect of Quebec, the Civil Code
of Quebec as from time to time in effect in such province.

           “Pre-Season Deferred Receivable” means any Receivable the Obligor of
which is in the business of processing and canning fruits or vegetables and for
which the applicable Contract provides for more than 150 days after the
applicable invoice date for payment of such Receivable.




18




--------------------------------------------------------------------------------




           “Provisional Liquidation Day” means any day which could be a
Liquidation Day but for the proviso in clause (i) of the definition of
“Liquidation Day”.

           “PST” means all taxes, other than GST and QST, payable under the
Retail Sales Tax Act (Ontario) or any similar statute of another jurisdiction of
Canada, as any such statute may be amended, modified, supplemented or replaced
from time to time, including any successor statute.

           “Purchase” means a purchase by the Purchasers of a Receivable
Interest from the Seller pursuant to Article II.

           “Purchase Availability” means, as of any date of determination, an
amount equal to the lesser of (a) the amount of the aggregate Commitments then
in effect and (b) the amount by which (i) the sum of the (A) Net Receivables
Pool Balance, plus (B) the share of the Purchasers of Collections on deposit in
the Agent’s Account and not yet applied to amounts owing under the Transaction
Documents exceeds (ii) the aggregate Capital of the Receivables Interests of the
Purchasers, plus (C) the Applicable Reserve.

           “Purchasers” means the Initial Purchasers and each Assignee that
shall become a party hereto pursuant to Section 9.02.

           “QST” means the tax payable under the Act Respecting the Quebec Sales
Tax, R.S.Q. c.T-01, as such statute may be amended, modified, supplemented or
replaced from time to time, including any successor statute.

           “Rebates” means, in respect of any Obligor, the aggregate amount of
rebates or other amounts (other than Corporate Allowances) owed by any
Originator or the Seller to such Obligor with respect to Receivables of such
Obligor.

           “Receivable” means the indebtedness (whether constituting accounts or
general intangibles or chattel paper or otherwise) of any Obligor under a
Contract arising from the sale of goods or performance of services by any
Originator (other than Excluded Receivables), and includes the right to payment
of any Finance Charges and other obligations of such Obligor with respect
thereto except that, in the case of indebtedness originated by the Canadian
Originator or the Former Canadian Originator, the term “Receivable” shall not
include the right to payment of any Finance Charges or PST (but for greater
certainty shall include the right to payment of GST).

           “Receivable Interest” means, at any time, an undivided percentage
ownership interest at such time in (i) all then outstanding Pool Receivables
arising prior to the time of the most recent computation or recomputation of
such undivided percentage interest pursuant to Section 2.04, (ii) all Related
Security with respect to such Pool Receivables and (iii) all Collections with
respect to, and other proceeds of, such Pool Receivables. Such undivided
percentage interest for such Receivable Interest shall be computed as

      C + AR   NRPB


          where:

          C = the Capital of such Receivable Interest at the time of such
computation;     AR = the Applicable Reserve of such Receivable Interest at the
time of such computation;     NRPB = the Net Receivables Pool Balance at the
time of such computation;





19




--------------------------------------------------------------------------------




provided, however, that upon the occurrence of any Termination Date that results
from either any Commitment Termination Date in turn resulting from the
occurrence and continuance of an Event of Termination pursuant to Section 7.01
or any Reinvestment Termination Date in turn resulting from the designation of
such Reinvestment Termination Date by the Agent pursuant to clause (ii) of the
definition of “Reinvestment Termination Date” contained in this Section 1.01
(such Termination Date being the “Special Termination Date”), the Receivable
Interests then outstanding under this Agreement, if more than one Receivable
Interest, shall be combined into one Receivable Interest (such one Receivable
Interest, whether the one Receivable Interest then outstanding or the one
Receivable Interest resulting from such combination of Receivable Interests,
being the “Special Receivable Interest”) and such Special Receivable Interest
shall then be recomputed to be, and shall be fixed at all times thereafter at,
an undivided percentage ownership interest of one hundred percent (100%) in (i)
all then outstanding Pool Receivables arising prior to the Special Termination
Date, (ii) all Related Security with respect to such Pool Receivables and (iii)
all Collections with respect to, and other proceeds of, such Pool Receivables.

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.04.

           “Receivable Interest Percent” means 100%.

           “Receivables Contribution and Sale Agreement” means the Second
Amended and Restated Receivables Contribution and Sale Agreement, dated as of
the date hereof, in substantially the form of Exhibit F hereto, among each US
Originator, the Canadian Originator, the Former Canadian Originator, the Seller
and Crown (USA) as the Buyer’s Servicer thereunder, as the same may from time to
time be amended, supplemented or otherwise modified with the prior written
consent of the Required Purchasers.

           “Receivables Pool” means, at any time, the aggregation of each then
outstanding Receivable.

           “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, discs, punch cards, data processing
software and related property and rights) relating to such Receivable and the
related Obligor.

           “Register” has the meaning specified in Section 9.02(c).




20




--------------------------------------------------------------------------------




     “Reinvestment Termination Date” means that Business Day which: (i) the
Seller designates as the first date on which Collections in respect of each
Receivable Interest shall not be reinvested in accordance with Section 2.05, by
at least five (5) days’ prior written notice to the Agent or, (ii) if the
conditions precedent in Section 3.03 are not satisfied, that Business Day which
the Agent (with the consent or at the request of the Required Purchasers)
designates as the first date on which Collections in respect of each Receivable
Interest shall not be reinvested in accordance with Section 2.05, by at least
one Business Day’s prior written notice to the Seller.

     “Related Security” means with respect to any Receivable:

 

(i)      all of the Seller’s interest in the goods (including returned goods),
if any, relating to the sale which gave rise to such Receivable;


 

(ii)      all other Liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by an Obligor describing any collateral securing such
Receivable;


 

(iii)      all letter of credit rights, guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise;


 

(iv)      all Records relating to such Receivable; and


 

(v)      all of the Seller’s right, title and interest in and to the following:


 

          (A)      the applicable Sale Agreement, including, without limitation,
(i) all rights to receive moneys due and to become due under or pursuant to such
Sale Agreement, (ii) all rights to receive proceeds of any indemnity, warranty
or guaranty with respect to such Sale Agreement, (iii) claims for damages
arising out of or for breach of or default under such Sale Agreement, and (iv)
the right to perform under such Sale Agreement and to compel performance and
otherwise exercise all remedies thereunder, and


 

          (B)     all proceeds of any and all of the foregoing (including,
without limitation, proceeds which constitute property of the types described in
subclause (A)of this clause (v)).


           “Required Purchasers” means at any time Purchasers owning more than
50% of the then aggregate outstanding Receivable Interests owned by the
Purchasers or, if no Receivable Interest is then owned by the Purchasers,
Purchasers holding more than 50% of the aggregate Commitments.




21




--------------------------------------------------------------------------------




           “Required Net Receivables Pool Balance” means, the sum of (i) the
aggregate outstanding Capital of Receivable Interests plus (ii) the aggregate
Applicable Reserve for all Receivable Interests.

           “Reserve Percentage” means (i) 20 percent with respect to Canadian
Dollar Receivables and US Dollar Receivables; and (ii) 25 percent with respect
to UK Receivables; provided that any Reserve Percentage may, upon at least one
Business Day’s written notice (together with an explanation therefor) by the
Agent to the Seller and the Servicer, be increased by the Agent at any time and
in its discretion in accordance with its then current credit guidelines;
provided, further, that the Reserve Percentage may, upon at least one Business
Day’s notice by the Agent to the Seller and the Servicer, be decreased by the
Agent at any time with the consent or at the request of all Purchasers.

           “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereof.

           “Sale Agreement” means each of the Receivables Contribution and Sale
Agreement and from and after the UK Receivables Initial Purchase Date, the UK
Receivables Sale Agreement.

           “Seller” has the meaning assigned to that term in the recital of
parties hereto.

           “Seller Report” means a report, in substantially the form of Exhibit
D-1 hereto, furnished by the Servicer to the Agent for each Owner pursuant to
Section 2.07.

           “Seller’s Account” means the deposit account of the Seller (account
number 005-1713) maintained with Mellon Bank, N.A. at its office at Three Mellon
Bank Center, Room 3119, Pittsburgh, Pennsylvania 15259, Attention: Document
Control Manager.

           “Servicer” has the meaning specified in Section 6.01.

           “Servicer Fee” has the meaning specified in Section 2.09.

           “Settlement Date” means, for each Settlement Period for each
Receivable Interest, the last day of such Settlement Period.

           “Settlement Period” means, for each Receivable Interest:

 

     (a)     in the case of any Settlement Period in respect of which the
Citibank Rate is computed by reference to the LIBO Rate, initially, the period
beginning on the date of Purchase of such Receivable Interest or the last day of
the immediately preceding Settlement Period, as the case may be, and ending on
the last day of the period selected by the Seller pursuant to the provisions
below, and thereafter, each subsequent period commencing on the last day of the
immediately preceding Settlement Period and ending on the last day of the period
selected by the Seller pursuant to the provisions below. The duration of each
such Settlement Period shall be one week, two weeks or one month, as the Seller
may, upon written notice given by the Seller to the Agent not later than 11:00
a.m. (New York City time) on the third Business Day prior to the first day of
such Settlement Period, select (or, if no such notice is given, one month);
provided, however, that in the case of any such Settlement Period for any
Receivable Interest which commences before the Termination Date and would
otherwise end on a date occurring after the Termination Date, such Settlement
Period shall end on the Termination Date and the duration of each such
Settlement Period which commences on or after the Termination Date may be any
period (including, without limitation, a period of one day) as shall be selected
from time to time by the Agent (with the consent or at the request of the
Required Purchasers); provided, further, however, that there shall be no more
than eight Settlement Periods in respect of the LIBO Rate selected by the Seller
with respect to the Receivable Interests at any one time; and provided, further,
however, that whenever the last day of any such Settlement Period would
otherwise occur on a day other than a Business Day, the last day of such
Settlement Period shall be extended to occur on the next succeeding Business
Day, except that, if such extension would cause the last day of such Settlement
Period to occur in the next following calendar month, the last day of such
Settlement Period shall occur on the next preceding Business Day; and





22




--------------------------------------------------------------------------------




 

(b)     in the case of any Settlement Period in respect of which the Citibank
Rate is computed by reference to the Base Rate, initially, the period beginning
on the date of Purchase of such Receivable Interest or the last day of the
immediately preceding Settlement Period, as the case may be, and ending on the
last day of the period selected by the Seller pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Settlement Period and ending on the last day of the period
selected by the Seller pursuant to the provisions below. The duration of each
such Settlement Period shall be any period from one to and including 30 days, as
shall be selected by the Seller upon written notice given by the Seller to the
Agent not later than 11:00 A.M. (New York City time) on the Business Day prior
to the first day of such Settlement Period (or if no such notice is given, one
day); provided, however, that in the case of any such Settlement Period for any
Receivable Interest which commences before the Termination Date and would
otherwise end on a date occurring after the Termination Date, such Settlement
Period shall end on the Termination Date and the duration of each such
Settlement Period which commences on or after the Termination Date may be any
period (including, without limitation, a period of one day) as shall be selected
from time to time by the Agent; and provided, further, however, that whenever
the last day of any such Settlement Period would otherwise occur on a day other
than a Business Day, the last day of such Settlement Period shall be extended to
occur on the next succeeding Business Day.


           “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the Seller
or any ERISA Affiliate and no Person other than the Seller and the ERISA
Affiliates or (b) was so maintained and in respect of which the Seller or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

           “Special Receivable Interest” has the meaning specified in the
definition of “Receivable Interest” contained in this Section 1.01.




23




--------------------------------------------------------------------------------




           “Special Termination Date” has the meaning specified in the
definition of “Receivable Interest” contained in this Section 1.01.

           “Sterling” or “£” means the lawful currency of the United Kingdom.

           “Subordinated Note” has the meaning specified in the Receivables
Contribution and Sale Agreement.

           “TARGET” means the Trans-European Automated Real-time Gross
Settlement Express Transfer System.

           “Taxes”has the meaning specified in Section 2.12(a).

           “Terminating Settlement Period” has the meaning specified in Section
2.02(e).

           “Termination Date” means the earlier of (i) the Reinvestment
Termination Date and (ii) the Commitment Termination Date.

           “Total Commitment” means (i) at any time prior to the UK Receivables
Initial Purchase Date, $225,000,000 and (ii) on and after the UK Receivables
Initial Purchase Date, $300,000,000, as such amount may be reduced from time to
time pursuant to Section 2.03.

           “Transaction Documents” means this Agreement, the Certificate, the
Receivables Sale and Contribution Agreement, the Parent Undertaking, the
Subordinated Notes, the Lock-Box Agreements, each Consent and Agreement, the Fee
Letter, the Intercreditor Agreement, the Master Assignment Agreement, the
English Asset Documents and all other agreements, instruments, documents and
certificates identified on Exhibit H hereto or otherwise required by Section
3.02 (in each case, excluding the legal opinions so identified or required), any
Currency Agreements to which the Agent or any Affiliate of the Agent is a Party
or any other agreements, documents and instruments delivered by the Seller, the
Servicer, any Originator or any Parent Undertaking Party in connection with this
Agreement, any Sale Agreement or the transactions contemplated thereby.

           “Treaty” has the meaning specified in Section 4.01(a).

           “UCC” means the Uniform Commercial Code as from time to time in
effect in the specified jurisdiction.

           “UK Originator” means any of CarnaudMetalbox plc, a public limited
company incorporated under the laws of England and Wales, Specialty Packaging
(UK) plc, a public limited company incorporated under the laws of England and
Wales, CarnaudMetalbox Engineering plc, a public limited company incorporated
under the laws of England and Wales, The Crown Cork Company Limited, a company
incorporated under the laws of England and Wales, Massmould (Holdings) Limited,
a company incorporated under the laws of England and Wales, and United Closures
and Plastics plc, a public limited company incorporated under the laws of
Scotland, in each case subject to the provisos to the definition of “Originator”
in this Section 1.01.




24




--------------------------------------------------------------------------------

           “UK Receivable” means each Receivable originated by a UK Originator
and denominated in Euro or Sterling.

           “UK Receivable Limit”means, at any time from and after the UK
Receivables Initial Purchase Date, an amount equal to the lesser of (a)
$100,000,000 and (b) an amount equal to (i) $125,000,000, minus (ii) the amount
of the Canadian Receivable Limit then in effect, as such amount may be reduced
pursuant to Section 2.03.

           “UK Receivables Initial Purchase Date” means the date on which any UK
Receivables are first purchased by the Purchasers hereunder in accordance with
Section 3.02.

           “UK Receivables Sale Agreement” means collectively, a Receivables
Sales Agreement or agreements in form and substance satisfactory to the Agent
and the Seller among each of the UK Originators, the Seller, Crown (USA) and the
Agent.

           “Unapplied Cash and Credits” means, at any time, the aggregate amount
of Collections or other cash or credits then held by or for the account of the
Servicer, any Originator or the Seller in respect of the payment of Pool
Receivables, but not yet applied or reinvested pursuant to Section 2.05 or
applied pursuant to Section 2.06, and in the case of such Collections or other
cash or credits in respect of Canadian Dollar Receivables or UK Receivables
means the Equivalent in US Dollars of the aggregate amount of such Collections
or other cash or credits.

           “United States” and “US” each means United States of America.

           “Unused Commitment” means, with respect to any Purchaser at any time,
(a) such Purchaser’s Commitment at such time minus (b) the aggregate outstanding
Capital of all Receivable Interests paid by such Purchaser pursuant to Section
2.02 and not reduced by Collections received and distributed to such Purchaser
on account of such Capital pursuant to Section 2.05 or 2.06.

           “US/Canadian Lock-Box Account” means in relation to the US Dollar
Receivables or Canadian Dollar Receivables, a deposit account (including,
without limitation, any concentration account) maintained at a Lock-Box Bank for
the purpose of receiving Collections.

           “US/Canadian Lock-Box Account Agreement” means in relation to the US
Dollar Receivables or Canadian Dollar Receivables, an agreement, in
substantially the form of Exhibit E hereto between any US Originator, Canadian
Originator or the Seller, as the case may be, and a US/Canadian Lock-Box Bank.

           “US/Canadian Lock-Box Bank” means in relation to the US Dollar
Receivables or Canadian Dollar Receivables, any of the banks specified on
Schedule I hereof and any other bank specified as a “Lock-Box Bank” in
accordance with this Agreement, in each case holding one or more US/Canadian
Lock-Box Accounts.

           “US Dollar Receivable” means a Receivable originated by a US
Originator, the Canadian Originator or the Former Canadian Originator and
denominated in US Dollars.




25




--------------------------------------------------------------------------------




           “US Dollars” and “$” each means the lawful currency of the United
States.

           “US Originator” means any of Crown (USA), Risdon-AMS (USA), Inc., a
Delaware corporation, and Zeller Plastik, Inc., a Delaware corporation, in each
case subject to the provisos to the definition of “Originator” in this Section
1.01.

           “VAT” means value added tax as provided for in VATA and includes any
other tax from time to time replacing the same or of a similar fiscal nature.

           “VATA” means the Value Added Tax Act 1994 as from time to time
amended, consolidated or re-enacted (with or without modification).

           “Voluntary Capital Reduction Amount” means, with respect to any
Voluntary Capital Reduction Period, that amount of aggregate Capital reduction
which shall be notified by the Seller to the Agent pursuant to that written
notice by the Seller to the Agent which shall cause such Voluntary Capital
Reduction Period to commence pursuant to the definition of “Voluntary Capital
Reduction Period” contained in this Section 1.01, which amount shall be not less
than $5,000,000 and shall be a whole multiple of $1,000,000 in excess thereof
unless such amount is equal to the aggregate Capital in respect of all
Receivable Interests.

           “Voluntary Capital Reduction Day” means, for any Receivable Interest,
each day occurring during the Voluntary Capital Reduction Period.

           “Voluntary Capital Reduction Period” means each period commencing on
the first Business Day after the day on which the Seller gives written notice
requesting that the aggregate Capital in respect of all Receivable Interests be
reduced by a specified amount under Section 2.05(a)(ii)(B) and Section 2.05(b)
and ending on the day on which the aggregate amount applied in reduction of such
aggregate Capital pursuant to Section 2.05(a)(ii)(B) and Section 2.05(b) equals
the Voluntary Capital Reduction Amount with respect to such Voluntary Capital
Reduction Period.

           “Weekly Report” means a report, in substantially the form of Exhibit
D-2 hereto, furnished by the Servicer to the Agent for the Owners pursuant to
Section 2.07.

           “Welfare Plan” means a welfare plan, as defined in Section 3(l) of
ERISA.

           “Yield” means for each Receivable Interest for any Settlement Period;

      (CR x C x ED) + LF            DB


          where:

          CR = the Citibank Rate for such Receivable Interest for such
Settlement Period;     C = the Capital of such Receivable Interest during such
Settlement Period;     ED = the actual number of days elapsed during such
Settlement Period;     LF = the Liquidation Fee, if any, for such Receivable
Interest for such Settlement Period; and     DB = 360, in the case of the LIBO
Rate, and 365 or 366 (as applicable) in the case of the Base Rate.





26




--------------------------------------------------------------------------------

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

           SECTION 1.02. Other Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York and not specifically defined
herein are used herein as defined in such Article 9.

           SECTION 1.03. Computation of Time Periods.  Unless otherwise stated
in this Agreement, in the computation of a period of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.

           SECTION 1.04. Other. In this Agreement, unless otherwise specified:

           (a)      references to the neuter or to any gender include both
genders and the neuter, references to a “company” shall be construed so as to
include any company, corporation or other body corporate, wherever and however
incorporated or established;

           (b)      references to parties, Clauses, sub-Clauses, paragraphs,
sub-paragraphs and Schedules and Exhibits are to Clauses, sub-Clauses and
paragraphs and sub-paragraphs of, and the parties and Schedules to, this
Agreement, and references to this Agreement include a reference to each of its
Schedules and Exhibits;

           (c)      a reference to an agreement or other document is a reference
to that agreement or document as amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms;

           (d)      the words “include” and “including” are to be construed
without limitation and without prejudice to the generality of any preceding
words;

           (e)      a reference to a “day” means a period of 24 hours running
from midnight to midnight; a reference to a time of day is to New York time;




27




--------------------------------------------------------------------------------




           (f)      headings are for convenience only and shall not affect the
interpretation of this Agreement;

           (g)      a reference to any statutory provision is to that provision
as amended or re-enacted and includes any amendments made to that provision that
are in force at that date, any statutory provision of which it is a re-enactment
or consolidation and any order, instrument or regulation made or issued under
it;

           (h)      a reference to a Person shall include references to his
successors, transferees and assigns and any Person deriving title under or
through him, whether in security or otherwise, and any Person into which such
Person may be merged or consolidated, or any company resulting from any merger
or consolidation or any Person succeeding to substantially all of the business
of that person; and

           (i)      all references to the Agent and to Citibank, N.A. shall,
where the context requires, include references to Citibank, N.A. in its various
capacities under all Transaction Documents delivered pursuant to Section 3.02.

           SECTION 1.05. Ratification of Purchases.  The Seller hereby ratifies
and confirms each sale, transfer and assignment of Receivable Interests pursuant
to the Existing Receivables Purchase Agreement.

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

           SECTION 2.01. Commitment.  (a) On the terms and conditions herein set
forth, each Purchaser severally agrees to make Purchases denominated in US
Dollars on the Closing Date and from time to time thereafter on any Business Day
during the period from the Closing Date to the Commitment Termination Date.
Notwithstanding the foregoing, no such Purchase shall be required to be made if,
after giving effect thereto, (i) the aggregate outstanding amount of Capital for
such Purchaser in respect of the Receivable Interests held by such Purchaser
would exceed such Purchaser’s Commitment; (ii) the aggregate outstanding Capital
for all Purchasers in respect of all Receivable Interests would exceed the Total
Commitment; or (iii) the Purchase Availability would be less than zero.
Purchases shall be made by the Purchasers simultaneously and ratably in
accordance with their respective Commitments.

           (b) On the terms and conditions hereinafter set forth, the Agent on
behalf of the Owners of each Receivable Interest shall have the Collections
attributable to such Receivable Interest automatically reinvested pursuant to
Section 2.05 in additional undivided percentage interests in the Pool
Receivables by making an appropriate adjustment of such Receivable Interest.

           SECTION 2.02. Making Purchases.  (a) Each Purchase of a Receivable
Interest by the Purchasers shall be made on notice from the Seller to the Agent,
given not later than 11:00 A.M. (New York City time) (i) on the third Business
Day before the date of such Purchase in the case of the Purchase of any
Receivable Interest initially bearing Yield based on the LIBO Rate, and (ii) on
the Business Day of such Purchase in the case of the Purchase of any Receivable
Interest initially bearing Yield based on the Base Rate. Each such notice of a
proposed Purchase of a Receivable Interest (a “Notice of Purchase”) shall be by
telephone (confirmed promptly thereafter in writing) or facsimile, in
substantially the form of Exhibit J hereto, and shall specify (x) the requested
aggregate amount of such Purchase (which shall not be less than $1,000,000) to
be paid to the Seller, (y) the Citibank Rate and Settlement Period applicable to
the Receivable Interest to be purchased and (z) the requested Business Day of
such Purchase. The Agent shall give each Purchaser prompt notice of such notice
of such proposed Purchase, the date of such Purchase, and the amount of Capital
to be paid by such Purchaser in connection with such Purchase, by telephone or
telecopier. On the date of such Purchase, each Purchaser shall, upon
satisfaction of the applicable conditions set forth in Article III, make
available to the Agent its ratable share of the aggregate amount of such
Purchase by deposit of such ratable share in same day funds to the Agent’s
Account, and, after receipt by the Agent of such funds, the Agent shall cause
such funds to be made immediately available to the Seller at the Seller’s
Account.




28




--------------------------------------------------------------------------------




           (b)      Each Notice of Purchase delivered pursuant to Section
2.02(a) shall be irrevocable and binding on the Seller. The Seller shall
indemnify each Purchaser against any actual loss or expense incurred by such
Purchaser as a result of any failure to fulfill on or before the date of any
proposed Purchase (as to which a Notice of Purchase has been given pursuant to
Section 2.02(a)) the applicable conditions set forth in Article III, including,
without limitation, any actual loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such
Purchaser to fund its ratable portion of such proposed Purchase when such
Purchase, as a result of such failure, is not made on such date.

           (c)      Unless the Agent shall have received notice from a Purchaser
prior to the date of any Purchase that such Purchaser will not make available to
the Agent such Purchaser’s ratable portion of such Purchase, the Agent may
assume that such Purchaser has made such portion available to the Agent on the
date of such Purchase in accordance with Section 2.02(a), and the Agent may, in
reliance upon such assumption, make available to the Seller on such date a
corresponding amount. However, if the Agent has received such notice from such
Purchaser, the Agent may not make such assumption and may not make available to
the Seller on such date such corresponding amount. If and to the extent that
such Purchaser shall not have made such ratable portion available to the Agent,
such Purchaser and the Seller severally agree to pay (to the extent not repaid
by the Seller or such Purchaser, respectively) to the Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Seller until the date such amount is
repaid to the Agent, at (i) in the case of the Seller, the Citibank Rate
applicable to such amount and (ii) in the case of such Purchaser, the Federal
Funds Rate. If such Purchaser shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Purchaser’s ratable portion
of such Purchase for purposes of this Agreement.

           (d)      The failure of any Purchaser to make available such
Purchaser’s ratable portion of any Purchase shall not relieve any other
Purchaser of its obligation, if any, hereunder to make available such other
Purchaser’s ratable portion of such Purchase on the date of such Purchase, but
no Purchaser shall be responsible for the failure of any other Purchaser to make
available such other Purchaser’s ratable portion of such Purchase on the date of
any Purchase.




29




--------------------------------------------------------------------------------




           (e)      Either the Seller or the Agent upon notice to and consent by
the other (and upon notice by the Agent to the Purchaser) received at least
three Business Days prior to the end of any Settlement Period (the “Terminating
Settlement Period”) for any Receivable Interest, may, effective on the last day
of the Terminating Settlement Period: (i) divide any such Receivable Interest
into multiple Receivable Interests, (ii) combine any such Receivable Interest
with one or more other Receivable Interests that have a Settlement Period ending
on the same day as such Terminating Settlement Period or (iii) combine any such
Receivable Interest with a new Receivable Interest to be purchased by the
Purchasers on the day such Terminating Settlement Period ends.

           SECTION 2.03. Termination or Reduction of the Commitments and Foreign
Currency Receivable Limits; Reallocation of Foreign Currency Receivable Limits. 
(a) The Seller may, upon at least five Business Days’notice to the Agent,
terminate in whole or permanently reduce in part, the unused portions of the
Commitments of all Purchasers in each case with a corresponding and concurrent
reduction of the Total Commitment and a proportionate reduction of the Canadian
Dollar Receivable Limit and the UK Receivable Limit; provided, however, that for
purposes of this Section 2.03, the unused portions of the Commitments of the
Purchasers shall be computed as the excess of (i) the aggregate of the
Commitments of the Purchasers immediately prior to giving effect to such
termination or reduction over (ii) the aggregate Capital of Receivable Interests
outstanding at the time of such computation; and provided, further, that each
such partial reduction of the unused portions of the Commitments (x) shall be in
an amount equal to $1,000,000 or an integral multiple in excess thereof, and (y)
shall be made ratably among the Purchasers in accordance with their respective
Commitments.

           (b)      The Seller, upon at least five Business Days’notice to the
Agent, may request, no more than twelve (12) times in any fiscal year of the
Seller, that the Canadian Dollar Receivable Limit or the UK Receivable Limit be
reduced by an amount not less than $1,000,000, and that the Canadian Dollar
Receivable Limit (in the case of a reduction of the UK Receivable Limit) or the
UK Receivable Limit (in the case of a reduction of the Canadian Dollar
Receivable Limit) be increased by a corresponding amount; provided that, after
giving effect to any such request, (i) the Canadian Dollar Receivable Limit
shall not exceed $35,000,000, (ii) the UK Receivable Limit shall not exceed
$100,000,000 and (iii) the sum of the Canadian Dollar Receivable Limit and the
UK Receivable Limit shall not exceed $125,000,000.

           (c)      No proposed reduction of the Commitments, the Canadian
Dollar Receivable Limit or the UK Receivable Limit under this Section 2.03 shall
be permitted if, after giving effect thereto, the Purchase Availability shall be
less than zero.

           SECTION 2.04. Receivable Interest.  Each Receivable Interest shall be
initially computed as of the opening of business of the Servicer on the date of
Purchase of such Receivable Interest. Thereafter until the Termination Date,
such Receivable Interest shall be automatically recomputed as of the close of
business of the Servicer on each day (other than a Liquidation Day). Such
Receivable Interest shall remain constant from the time as of which any such
computation or recomputation is made until the time as of which the next such
recomputation, if any, shall be made. Each Receivable Interest other than any
Special Receivable Interest, as computed as of the day immediately preceding the
Termination Date, shall remain constant at all times on and after the
Termination Date; and any Special Receivable Interest, as computed as of any
Special Termination Date, shall remain constant (at 100%) at all times on and
after such Special Termination Date. Such Receivable Interest (including any
Special Receivable Interest) shall become zero at such time as the Owners of
such Receivable Interest shall have received the accrued Yield for such
Receivable Interest, shall have recovered the Capital of such Receivable
Interest, and the Owners and the Agent shall have received payment of all other
amounts payable by the Seller to such Owners or the Agent under the Transaction
Documents, and the Servicer shall have received the accrued Servicer Fee for
such Receivable Interest.




30




--------------------------------------------------------------------------------




           SECTION 2.05. Non-Liquidation Settlement Procedures.  (a) On each day
(other than a Liquidation Day or a Provisional Liquidation Day) during each
Settlement Period for each Receivable Interest, the Servicer shall:

 

     (i)      out of Collections of Pool Receivables attributable to such
Receivable Interest received on such day, in the case of any such Collections
denominated in a Foreign Currency, convert such Collections into US Dollars to
the extent necessary to comply with this Section 2.05 and, in the case of all
such Collections, set aside and hold in trust for the Owners of such Receivable
Interest an amount in US Dollars equal to the sum of:


 

(A)      the Yield and Servicer Fee accrued through such day for such Receivable
Interest and not so previously set aside,


 

(B)      that amount, if any, which would be required to reduce the Capital of
such Receivable Interest so that, together with similar and ratable reductions
of Capital of all other Receivable Interests, the undivided percentage interest
of all Receivable Interests would not, after giving effect to the Collections of
Pool Receivables and the addition of new Pool Receivables on such day and the
resulting recomputation of such Receivable Interests pursuant to Section 2.04 as
of the end of such day, exceed the Receivable Interest Percent then in effect,
and


 

(C)      the aggregate of any other amounts then accrued or owed hereunder by
the Seller to such Owners and not so previously set aside; and


 

     (ii)      (A) if such day is not a Voluntary Capital Reduction Day (or,
such day is a Voluntary Capital Reduction Day but the aggregate Capital has
already been reduced by an amount equal to the Voluntary Capital Reduction
Amount pursuant to clause (B) below), reinvest the remainder of such
Collections, for the benefit of such Owners, by recomputation of such Receivable
Interest pursuant to Section 2.04 as of the end of such day and the payment of
such remainder to the Seller, provided, however, that, to the extent that the
Agent or any Owner shall be required for any reason to pay over any amount of
Collections which shall have been previously reinvested for the account of such
Owners pursuant hereto, such amount shall be deemed not to have been so applied
but rather to have been retained by the Seller and paid over for the account of
such Owners and, notwithstanding any provision hereof to the contrary, such
Owners shall have a claim for such amount, and (B) if such day is a Voluntary
Capital Reduction Day, apply the remainder of such Collections in reduction of
the aggregate Capital until the aggregate Capital has been reduced by the
Voluntary Capital Reduction Amount.





31




--------------------------------------------------------------------------------




           (b)      On each Daily Settlement Date for each Settlement Period for
each Receivable Interest, the Servicer shall deposit to the Agent’s Account for
the account of the Owners of such Receivable Interest the amounts set aside as
described in clauses (i)(B) and (ii)(B) of Section 2.05(a). Upon receipt of such
funds by the Agent, the Agent shall distribute them to the Owners of such
Receivable Interest in reduction of the Capital of such Receivable Interest in
the amount referred to in such clauses (i)(B) and (ii)(B).

           (c)      On the Settlement Date for each Settlement Period for such
Receivable Interest, the Servicer shall deposit to the Agent’s Account for the
account of the Owners of such Receivable Interest the amounts set aside as
described in clauses (i) and (ii)(B) of the first sentence of Section 2.05(a) to
the extent not already deposited pursuant to Section 2.05(b), together with such
additional amounts as are necessary to pay the additional obligations of the
Seller described in this Section 2.05(c). Upon receipt of such funds by the
Agent, the Agent shall distribute them (x) to the Owners of such Receivable
Interest (I) in payment of the accrued Yield for such Receivable Interest, (II)
in reduction of the Capital of such Receivable Interest in the amount referred
to in clauses (i)(B) and (ii)(B) of Section 2.05(a), and (III) in payment of any
other amounts then owed by the Seller hereunder or under any of the Transaction
Documents to such Owners, (y) to the Servicer in payment of the accrued Servicer
Fee payable with respect to such Receivable Interest and (z) to the Agent in
payment of any amounts then due and owing to the Agent hereunder or under any of
the Transaction Documents (including amounts in respect of any Currency
Agreement Obligations). If there shall be insufficient funds on deposit for the
Agent to distribute funds in payment in full of the aforementioned amounts, the
Agent shall distribute funds, first, in payment of any portion of any Purchase
made available to the Seller which the Agent may have advanced pursuant to the
express provisions of this Agreement on behalf of any Purchaser other than the
Purchaser then acting as the Agent for which the Agent has not then been
reimbursed by such Purchaser or the Seller, second, in payment of the accrued
Yield for such Receivable Interest, third, in reduction of the Capital of such
Receivable Interest in the amount referred to in clauses (i)(B) and (ii)(B) of
Section 2.05(a), fourth, in payment of any other amounts owed by the Seller
hereunder or under any of the Transaction Documents to such Owners or the Agent
(including amounts in respect of any Currency Agreement Obligations), and fifth,
in payment of the accrued Servicer Fee payable with respect to such Receivable
Interest; provided, however, that on and after the date on which the Agent shall
designate as Servicer any Person other than Crown (USA) or any of its Affiliates
pursuant to Section 6.01, the Agent shall distribute funds, first, in payment of
any portion of any Purchase made available to the Seller which the Agent may
have advanced pursuant to the express provisions of this Agreement on behalf of
any Purchaser other than the Purchaser then acting as the Agent for which the
Agent has not then been reimbursed by such Purchaser or the Seller, second, in
payment of the accrued Yield for such Receivable Interest, third, in payment of
the accrued Servicer Fee payable with respect to such Receivable Interest,
fourth, in reduction of the Capital of such Receivable Interest in the amount
referred to in clauses (i)(B) and (ii)(B) of Section 2.05(a), and fifth, in
payment of any other amounts owed by the Seller hereunder or under any of the
Transaction Documents to such Owners or the Agent (including amounts in respect
of any Currency Agreement Obligations).




32




--------------------------------------------------------------------------------




           SECTION 2.06. Liquidation Settlement Procedures.  On each Liquidation
Day and on each Provisional Liquidation Day during each Settlement Period for
each Receivable Interest (including, without limitation, the Special Receivable
Interest), the Servicer shall, in the case of any such Collections denominated
in a Foreign Currency, convert such Collections into US Dollars to the extent
necessary to comply with this Section 2.06 and, in the case of all such
Collections, set aside and hold in trust in US Dollars for the Agent and the
Owners of such Receivable Interest the Collections of Pool Receivables
attributable to such Receivable Interest received on such day. On the Settlement
Date for each Settlement Period for such Receivable Interest, the Servicer shall
deposit to the Agent’s Account for the account of the Owners of such Receivable
Interest the amounts in US Dollars set aside pursuant to the preceding sentence
but not to exceed the sum of (i) the accrued Yield for such Receivable Interest,
(ii) the Capital of such Receivable Interest, (iii) the accrued Servicer Fee
payable with respect to such Receivable Interest, (iv) the aggregate amount of
other amounts owed hereunder by the Seller to the Owners of such Receivable
Interest and (v) the aggregate amount, if any, then due and owing to the Agent
hereunder or any of the other Transaction Documents (other than Capital and
Yield) but including amounts in respect of any Currency Agreement Obligations.
Any amounts set aside pursuant to the first sentence of this Section 2.06 and
not required to be deposited to the Agent’s Account pursuant to the preceding
sentence shall be paid to the Seller by the Servicer; provided, however, that if
amounts are set aside pursuant to the first sentence of this Section 2.06 on any
Provisional Liquidation Day which is subsequently determined not to be a
Liquidation Day, such amounts shall be applied pursuant to Section 2.05(a) on
the day of such subsequent determination. Upon receipt of funds deposited to the
Agent’s Account pursuant to the second sentence of this Section 2.06, the Agent
shall distribute them (A) to the Owners of such Receivable Interest (x) in
payment of the accrued Yield for such Receivable Interest, (y) in reduction (to
zero) of the Capital of such Receivable Interest and (z) in payment of any other
amounts owed by the Seller hereunder to such Owners, (B) to the Servicer in
payment of the accrued Servicer Fee payable with respect to such Receivable
Interest and (C) to the Agent in payment of any amounts then due and owing to
the Agent hereunder or under any of the Transaction Documents (other than
Capital and Yield but including amounts in respect of any Currency Agreement
Obligations). If there shall be insufficient funds on deposit for the Agent to
distribute funds in payment in full of the aforementioned amounts, the Agent
shall distribute funds, first, in payment of any portion of any Purchase made
available to the Seller which the Agent may have advanced pursuant to the
express provisions of this Agreement on behalf of any Purchaser other than the
Purchaser then acting as the Agent for which the Agent has not then been
reimbursed by such Purchaser or the Seller, second, in payment of amounts in
respect of expense reimbursements and indemnities then due and owing to the
Agent hereunder or under any of the other Transaction Documents, third, in
payment of the accrued Yield for such Receivable Interest, fourth, in reduction
of the Capital of such Receivable Interest in the amount referred to in clauses
(i)(B and (ii)(B) of Section 2.05(a), fifth, in payment of any other amounts
owed by the Seller hereunder or under any of the Transaction Documents to such
Owners or to the Agent (including amounts in respect of Currency Agreement
Obligations), and sixth, in payment of the accrued Servicer Fee payable with
respect to such Receivable Interest; provided, however, that on and after the
date on which the Agent shall designate as Servicer any Person other than Crown
(USA) or any of its Affiliates pursuant to Section 6.01, the Agent shall
distribute funds, first, in payment of any portion of any Purchase made
available to the Seller which the Agent may have advanced pursuant to the
express provisions of this Agreement on behalf of any Purchaser other than the
Purchaser then acting as the Agent for which the Agent has not then been
reimbursed by such Purchaser or the Seller, second, in payment of amounts in
respect of expense reimbursements and indemnities then due and owing to the
Agent hereunder or under any of the other Transaction Documents, third, in
payment of the accrued Yield for such Receivable Interest, fourth, in payment of
the accrued Servicer Fee payable with respect to such Receivable Interest,
fifth, in reduction of the Capital of such Receivable Interest, and sixth, in
payment of any other amounts owed by the Seller hereunder or under any of the
Transaction Documents to such Owners or to the Agent (including amounts in
respect of Currency Agreement Obligations).




33




--------------------------------------------------------------------------------




           SECTION 2.07. General Settlement Procedures.  (a) If on any day the
Outstanding Balance of a Pool Receivable is either (i) reduced as a result of
any defective, rejected or returned goods or services, any discount, or any
adjustment by the Seller or any Originator, or (ii) reduced or cancelled as a
result of a setoff in respect of any claim by the Obligor thereof against the
Seller or any Originator (whether such claim arises out of the same or a related
transaction or an unrelated transaction), the Seller shall be deemed to have
received on such day a Collection of such Receivable in the amount of such
reduction or cancellation (in the case of any such Receivable denominated in a
Foreign Currency, in the amount of the Equivalent in US Dollars of such
reduction or cancellation) and shall make the payment required to be made by it
in connection with such Collection on the day required by, and otherwise
pursuant to, Section 5.01(g). If on any day any of the representations or
warranties in Section 4.01(g) or 4.01(x) is no longer true with respect to any
Pool Receivable, the Seller shall be deemed to have received on such day a
Collection in full of such Pool Receivable (in the case of any such Pool
Receivable denominated in a Foreign Currency, a Collection in full of the
Equivalent in US Dollars of such Pool Receivable) and shall make the payment
required to be made by it in connection with such Collection on the day required
by, and otherwise pursuant to, Section 5.01(g). In addition, the Seller shall be
deemed to have received as a Collection on the day of conversion of any
Collections denominated in any Foreign Currency into US Dollars an amount equal
to the amount (if any) by which the Equivalent in US Dollars of such Collections
exceeds the amount of US Dollars realized on such conversion and shall make the
payment required to be made by it in connection with such Collection on the day
required by, and otherwise pursuant to, Section 5.01(g). Except as stated in the
preceding sentences of this Section 2.07(a) or as otherwise required by law or
the underlying Contract, all Collections received from an Obligor of any
Receivable shall be applied to Receivables then outstanding of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, except if payment is designated by such Obligor for application to
specific Receivables.

           (b)      On or prior to the eighth Business Day of each calendar
month, the Servicer shall prepare and furnish to the Agent for each Owner of a
Receivable Interest (i) a Seller Report (which shall include, without
limitation, a Pool Receivable roll forward analysis and a rate for the exchange
of each applicable Foreign Currency into US Dollars which shall be determined by
the Seller in good faith having regard to the quoted spot rate at which the
Agent’s principal office in New York City offers to exchange US Dollars for such
Foreign Currency in New York City prior to 4:00 p.m. (New York City time) one
Business Day before the date of such Seller Report), relating to each Receivable
Interest, as of the close of business of the Servicer on the last day of the
immediately preceding calendar month, (ii) a listing of the ten largest Obligors
(as determined based on the aggregate Outstanding Balance of Receivables owed by
such Obligor), (iii) a listing by Obligor of all Pool Receivables, together with
an analysis as to the aging of such Receivables, as of such last day, (iv) a
report relating to each Obligor which shall owe Pool Receivables of $15,000,000
(or the Equivalent thereof, if denominated in a Foreign Currency) or more in the
aggregate within the immediately preceding 12-month period, setting forth (A)
the name of such Obligor, (B) the balance of the Pool Receivables owing by such
Obligor as of such date, (C) the ratings, if any, of such Obligor’s long-term
public senior unsecured and unguaranteed debt securities by S&Pand Moody’s and
(D) a summary of credit terms applicable to such Pool Receivables under the
applicable Contract, and (v) such other information as shall be reasonably
requested from time to time by the Agent. On or prior to the day the Servicer is
required to make a deposit with respect to a Settlement Period pursuant to
Section 2.05 or 2.06, the Servicer will advise the Agent of each Liquidation
Day, each Provisional Liquidation Day and each Daily Settlement Date occurring
during such Settlement Period and of the allocation of the amount of such
deposit to each outstanding Receivable Interest; provided, however, that, if
Crown (USA) is not the Servicer, Crown (USA) shall advise the Servicer of the
occurrence of each such Liquidation Day, each Provisional Liquidation Day and
each Daily Settlement Date occurring during such Settlement Period on or prior
to such day.




34




--------------------------------------------------------------------------------




           (c)      On the second Business Day of each week, by no later than
12:00 noon (New York City time), the Servicer shall prepare and furnish to the
Agent for the Owners a Weekly Report relating to the Receivable Interests as at
the end of the last Business Day of the immediately preceding week.

           (d)      On each Business Day by no later than 11:00 a.m. (New York
City time), the Servicer shall prepare and furnish to the Agent for the Owners a
Daily Report, stating (i) the aggregate amount of the Net Receivables Pool
Balance as of the end of the immediately preceding Business Day, in such detail
as shall be satisfactory to the Agent, (ii) the aggregate amount of the
Collections from the Pool Receivables received by or on behalf of the Servicer
as of the end of the immediately preceding Business Day, in such detail as shall
be satisfactory to the Agent, (iii) the aggregate of sales and billings of each
Originator as of the end of the immediately preceding Business Day, (iv) the
aggregate Outstanding Balance of all Pool Receivables and (v) such other
information as shall be specified from time to time by the Agent; provided,
however, that the Servicer shall not be required to furnish to the Agent a Daily
Report under this Section 2.07(d) at any time during which the sum of the
“Available Dollar Revolving Credit Commitment” and the “Available Euro Revolving
Credit Commitment” (in each case as defined in the Existing Credit Facilities as
in effect on the date hereof) exceeds $100,000,000.

           SECTION 2.08. Payments and Computations, Etc.  (a) All amounts to be
paid or deposited by the Seller or the Servicer hereunder shall be paid or
deposited in US Dollars in accordance with the terms hereof no later than 12:00
noon (New York City time) on the day when due in same day funds to the Agent’s
Account. The Agent shall promptly thereafter cause to be distributed (i) like
funds relating to the payment out of Collections in respect of Capital, Yield,
Servicer Fee or other amounts payable out of Collections, to the Owners (ratably
in accordance with their respective interests) and the Servicer in accordance
with the provisions of Section 2.05 or 2.06, as applicable, and (ii) like funds
relating to the payment by the Seller of fees and other amounts payable by the
Seller hereunder, to the parties hereto for whose benefit such funds were paid
(and if such funds are insufficient, such distribution shall be made ratably in
accordance with the respective amounts thereof). Upon the Agent’s acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.02(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder in respect of the interest assigned thereby to the assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.




35




--------------------------------------------------------------------------------

           (b)     The Seller shall, to the extent permitted by law, pay to the
Agent interest on all amounts not paid or deposited when due hereunder (except
for those amounts with respect to which Yield accrues) at 3.00% per annum above
the Base Rate in effect from time to time, payable on demand, provided, however,
that such interest rate shall not at any time exceed the maximum rate permitted
by applicable law. Such interest shall be for the account of, and distributed by
the Agent to, the applicable Owners ratably in accordance with their respective
interests in such overdue amount.

           (c)      All computations of interest and all computations of Yield
shall be made on the basis of (i) 360 days, in the case of the LIBO Rate and
(ii) 365 or 366 days (as applicable) in the case of the Base Rate, in each case,
for the actual number of days (including the first but excluding the last day)
elapsed. All computations of the Commitment Fee and other per annum fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed.

           (d)      The Seller hereby authorizes each Owner, if and to the
extent payment owed by the Seller to such Owner is not made to the Agent when
due hereunder, to charge from time to time against any or all of the Seller’s
accounts with such Owner any amount so due.

           (e)      Unless the Agent shall have received notice from the
Servicer or the Seller prior to the date on which any payment is due to the
Owners hereunder that the Servicer or the Seller, as the case may be, will not
make such payment in full, the Agent may assume that the Servicer or the Seller,
as the case may be, has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Owner on such due date an amount equal to the amount then due such Owner. If and
to the extent the Servicer or the Seller, as the case may be, shall not have so
made such payment in full to the Agent, each Owner shall repay to the Agent
forthwith on demand such amount distributed to such Owner together with interest
thereon, for each day from the date such amount is distributed to such Owner
until the date such Owner repays such amount to the Agent, at the Federal Funds
Rate.

           SECTION 2.09. Fees.  (a) The Seller shall pay to the Agent such fees
as are set forth in the Fee Letter in accordance with the terms and on the dates
set forth in the Fee Letter.

           (b)      The Owners shall pay to the Servicer a fee (the “Servicer
Fee”) of one-quarter of one percent (0.25%) per annum on the average daily
amount of Capital of each Receivable Interest owned by such Owners, from the
date of the initial Purchase hereunder until the later of the Commitment
Termination Date and the date on which such Capital is reduced to zero, payable
on the Settlement Date for each Settlement Period for such Receivable Interest;
provided, however, that, upon three Business Days’notice to the Agent, the
Servicer (if not Crown (USA)) may elect to be paid, as such fee, another
percentage per annum on the average daily amount of Capital of each such
Receivable Interest, but in no event in excess of 110% of the costs and expenses
referred to in Section 6.02(c); provided, further, however, that such fee shall
be payable only from Collections pursuant to, and subject to the priority of
payment set forth in, Sections 2.05 and 2.06. The Servicer acknowledges that no
part of the Servicer Fee is allocable to any services performed in Canada, and
no amounts shall be paid by the initial Servicer for any such services performed
in Canada.




36




--------------------------------------------------------------------------------




           (c)      The Seller shall pay to the Agent for the account of each
Purchaser, a commitment fee (a “Commitment Fee”) of one-half of one percent
(0.50%) per annum on the average daily Unused Commitment of such Purchaser, from
the Effective Date in the case of each Initial Purchaser and from the effective
date specified in the Assignment and Acceptance pursuant to which it became a
Purchaser in the case of each other Purchaser until the Commitment Termination
Date, payable on the Settlement Date for each Settlement Period.

           SECTION 2.10. Increased Costs.  If, due to (a) a change after the
date hereof in Regulation D of the Board of Governors of the Federal Reserve
System (to the extent any cost incurred pursuant to such regulation is not
included in the calculation of the LIBO Rate), (b) the introduction of or any
change after the date hereof in or in the interpretation of any law or
regulation (other than any law or regulation relating to taxes, as to which
Section 2.12 shall govern), or (c) the compliance with any guideline or request
issued or made after the date hereof from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to (or, in the case of Regulation D of the Board of Governors of the
Federal Reserve System, there shall be imposed a cost on) any Indemnified Party
of agreeing to make or making any Purchase or purchasing or maintaining any
Receivable Interest or any interest therein hereunder, then the Seller shall
from time to time, upon demand and delivery to the Seller of the certificate
referred to in the last sentence of this Section 2.10 by such Indemnified Party
(or by the Agent for the account of such Indemnified Party) (with a copy of such
demand and certificate to the Agent), pay to the Agent for the account of such
Indemnified Party additional amounts sufficient to compensate such Indemnified
Party for such increased or imposed cost. Each Indemnified Party hereto agrees
to use reasonable efforts promptly to notify the Seller of any event referred to
in clause (a), (b) or (c) above, provided that the failure to give such notice
shall not affect the rights of any Indemnified Party under this Section 2.10.
Each Indemnified Party agrees that it shall use reasonable efforts to designate
another applicable office of such Indemnified Party to hold its interest in any
Receivable Interest if the amounts payable to it under this Section 2.10 would
thereby be reduced and if the making, funding or maintenance of its interest in
such Receivable Interest through such other applicable office would not
otherwise adversely affect such interest or such Indemnified Party. A
certificate in reasonable detail as to the basis for and the amount of such
increased cost, submitted to the Seller and the Agent by such Indemnified Party
(or by the Agent for the account of such Indemnified Party) shall be conclusive
and binding for all purposes, absent manifest error.




37




--------------------------------------------------------------------------------




           SECTION 2.11. Increased Capital.  If any Indemnified Party determines
that either the introduction of or any change in or in the interpretation of any
law or regulation after the date hereof or the compliance with any guideline or
request issued or made after the date hereof from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Indemnified Party or any corporation controlling such Indemnified Party and that
the amount of such capital is increased by or based upon the existence of such
Indemnified Party’s commitment, if any, to purchase any Receivable Interest or
any interest therein, or to maintain such Receivable Interest or interest,
hereunder, then, upon demand and delivery to the Seller of the certificate
referred to in the last sentence of this Section 2.11 by such Indemnified Party
(or by the Agent for the account of such Indemnified Party) (with a copy of such
demand and certificate to the Agent) the Seller shall pay to the Agent for the
account of such Indemnified Party from time to time, as specified by such
Indemnified Party, additional amounts sufficient to compensate such Indemnified
Party or such corporation in the light of such circumstances, to the extent that
such Indemnified Party reasonably determines such increase in capital to be
allocable to the existence of any such commitment. Each Indemnified Party hereto
agrees to use reasonable efforts promptly to notify the Seller of any event
referred to in the first sentence of this Section 2.11, provided that the
failure to give such notice shall not affect the rights of any Indemnified Party
under this Section 2.11. A certificate in reasonable detail as to the basis for,
and the amount of, such compensation submitted to the Seller and the Agent by
such Indemnified Party (or by the Agent for the account of such Indemnified
Party) shall be conclusive and binding for all purposes, absent manifest error.

           SECTION 2.12. Taxes. (a) Any and all payments by the Seller hereunder
or deposits from Collections hereunder shall be made, in accordance with Section
2.08, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Indemnified Party, (i)
taxes that are imposed on its overall net income by the United States and (ii)
taxes that are imposed on its overall net income, assets or net worth (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Indemnified Party is organized or qualified to do
business or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or deposits from Collections hereunder being hereinafter
referred to as “Taxes”). If the Seller, the Servicer, any Obligor or the Agent
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or deposit from Collections hereunder to any Indemnified
Party, (i) the sum payable shall be increased by the Seller or the Servicer as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Indemnified Party receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Seller or the Servicer or the Agent shall
make such deductions and (iii) the Seller or the Servicer or the Agent shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

           (b)      In addition, the Seller shall pay any present or future
sales, stamp, documentary, excise, property or similar taxes, charges or levies
that arise from any payment made hereunder or deposit from Collections hereunder
or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement and the other Transaction Documents
(hereinafter referred to as “Other Taxes”).




38




--------------------------------------------------------------------------------

           (c)      The Seller shall indemnify each Indemnified Party for and
hold it harmless against the full amount of Taxes and Other Taxes (including,
without limitation, taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.12) imposed on or paid by such Indemnified Party
and any liability (including penalties, additions to tax, interest and expenses
and also including any Taxes imposed on any payment made by an Indemnified Party
to any Person which payment is subject to Taxes solely by reason of such
Indemnified Party carrying on business in Canada or the United Kingdom by reason
only of the transactions contemplated hereby, including the purchase and
ownership of a Receivable Interest and/or the receiving of amounts in respect
thereof pursuant to the Transaction Documents) arising therefrom or with respect
thereto whether or not such Taxes or other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Indemnified Party makes written demand therefor (with a copy to the Agent).

           (d)      Within 30 days after the date of any payment of Taxes, the
Seller shall furnish to the Agent, at its address referred to in Section 11.02,
the original or a certified copy of a receipt evidencing such payment.

           (e)      Each Owner organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Purchaser, and on the
date of the Assignment or the Assignment and Acceptance pursuant to which it
became an Owner in the case of each other Owner, and from time to time
thereafter as requested in writing by the Seller (but only so long thereafter as
such Owner remains lawfully able to do so), provide each of the Agent and the
Seller with two original Internal Revenue Service forms W-8ECI or W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Owner is exempt from or entitled to a reduced rate
of United States withholding tax on payments pursuant to this Agreement. If the
forms provided by an Owner at the time such Owner first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Owner provides the appropriate form certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that if, at the effective date of the Assignment or the Assignment and
Acceptance pursuant to which an Assignee becomes an Owner hereunder, the Owner
assignor was entitled to payments under subsection (a) of this Section 2.12 in
respect of United States withholding tax with respect to amounts paid hereunder
at such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to such Assignee on such date. If any form or document referred to in
this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8ECI or W-8BEN, that the Owner
reasonably considers to be confidential, the Owner shall give notice thereof to
the Seller and shall not be obligated to include in such form or document such
confidential information.




39




--------------------------------------------------------------------------------




           (f)      For any period with respect to which an Owner has failed to
provide the Seller with the appropriate form described in subsection (e) of this
Section 2.12 (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required under subsection (e) of this Section 2.12), such
Owner shall not be entitled to indemnification under subsection (a) or (c) of
this Section 2.12 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should an Owner become subject to Taxes
because of its failure to deliver a form required hereunder, the Seller shall
take such steps as such Owner shall reasonably request to assist such Owner (at
such Owner’s expense) to recover such Taxes.

           SECTION 2.13. Sharing of Payments, Etc.  If any Purchaser shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off or otherwise) on account of the Purchases made by it (other
than with respect to payments due to such Purchaser pursuant to Section 2.10,
2.11 or 2.12) in excess of its ratable share of payments on account of the
Purchases obtained by all the Purchasers, such Purchaser shall forthwith
purchase from the other Purchasers such interests in the Receivable Interests
purchased by them as shall be necessary to cause such Purchaser to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such Purchaser, such
purchase from each other Purchaser shall be rescinded and such other Purchaser
shall repay to the Purchaser the purchase price to the extent of such recovery
together with an amount equal to such other Purchaser’s ratable share (according
to the proportion of (i) the amount of such other Purchaser’s required repayment
to (ii) the total amount so recovered from the Purchaser) of any interest or
other amount paid or payable by the Purchaser in respect of the total amount so
recovered. The Seller agrees that any Purchaser so purchasing an interest in
Receivable Interests from another Purchaser pursuant to this Section 2.13 may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest in Receivable
Interests as fully as if such Purchaser were the direct creditor of the Seller
in the amount of such interest in Receivable Interests.

ARTICLE III

CONDITIONS OF PURCHASES

           SECTION 3.01. Conditions Precedent to Initial Purchase.  The initial
Purchase by each Purchaser under this Agreement is subject to the satisfaction
of the following conditions precedent:

           (a)      The Agent shall have received all fees and expenses required
to be paid on the date of such Purchase pursuant to the terms of this Agreement,
the Existing Receivables Purchase Agreement and the Fee Letter.

           (b)      The Agent shall have received on or before the date of such
Purchase the following, each (unless otherwise indicated) dated such date, in
form and substance satisfactory to the Agent:

 

          (i)      this Agreement, the Receivables Contribution and Sale
Agreement, the Parent Undertaking and all other agreements, documents and
instruments relating to Purchases of Receivable Interests pertaining to US
Dollar Receivables and Canadian Dollar Receivables contemplated by this
Agreement or the Receivables Sale and Contribution Agreement and described in
the List of Documents attached hereto and made a part hereof as Exhibit H, each
duly executed where appropriate and in form and substance satisfactory to the
Agent and in sufficient copies for each of the Purchasers; without limiting the
foregoing, the Seller and the Servicer hereby direct their counsel, (A) Dechert
LLP and (B) each of their other counsel listed in such List of Documents to
prepare and deliver to the Agent and the Purchasers, the opinions of counsel
included in such List of Documents; and


40




--------------------------------------------------------------------------------




 

           (ii)      A business plan of the Parent prepared by the chief
financial officer of the Parent for each calendar quarter during 2003 and for
fiscal years 2004, 2005 and 2006.


           (c)      The Canadian Originator, the US Originators, the Seller, the
Servicer and the Parent Undertaking Parties shall have received all consents and
authorizations, if any, required pursuant to any Contractual Obligation with any
other Person and shall have obtained all permits of, and effected all notices to
and filings with, any Governmental Authority as may be necessary to allow each
of them lawfully (i) to execute, deliver and perform, in all respects, their
respective obligations hereunder, under the other Transaction Documents to which
each of them is, or shall be, a party and each other agreement or instrument to
be executed and delivered by each of them pursuant thereto or in connection
therewith, (ii) to create and perfect the Seller’s interests created or
purported to be created by the Receivables Contribution and Sale Agreement and
(iii) to create and perfect the Owner’s and Agent’s interests created hereby and
by the Certificate. No such consent or authorization shall impose any conditions
upon any of the Canadian Originator, the US Originators, the Seller, the
Servicer and the Parent Undertaking Parties that are not acceptable to the
Agent.

           (d)      No law, regulation, order, judgment or decree of any
Governmental Authority shall exist, which, in the sole discretion of the Agent,
imposes adverse conditions on any of the Canadian Originator, the US
Originators, the Seller, the Servicer and the Parent Undertaking Parties or the
consummation of the transactions contemplated hereunder and under the other
Transaction Documents; and the Agent shall not have received any notice that any
action, suit, investigation, litigation or proceeding is pending or threatened
in any court or before any arbitrator or Governmental Authority which is likely
to enjoin, prohibit or restrain the making of Purchases on the Closing Date.

           (e)      There shall have been no material adverse change in the
financial markets.

           SECTION 3.02. Conditions Precedent to UK Receivables Initial Purchase
Date.  The initial Purchase of Receivable Interests pertaining to UK Receivables
under this Agreement is subject to the satisfaction of the following conditions
precedent:

           (a)      The Agent shall have given its prior written consent thereto
(which consent shall not be unreasonably withheld).




41




--------------------------------------------------------------------------------




           (b)      (i) The Agent shall have received on or before the date of
such Purchase the following, each (unless otherwise indicated) dated such date,
in form and substance satisfactory to the Agent: (A) a supplement to Schedules
I, II, IV and VI to this Agreement, acknowledged and agreed by the Seller, the
Servicer, the Agent and the Required Purchasers, in form and substance
satisfactory to the Agent and the Seller; and (B) the UK Receivables Sale
Agreement, any other amendments or supplements to this Agreement and all other
agreements, documents and instruments relating to the Purchase of Receivable
Interests pertaining to UK Receivables contemplated by this Agreement or the UK
Receivables Sale Agreement, in each case, as the Agent and the Required
Purchasers may reasonably request, each duly executed where appropriate and in
form and substance satisfactory to the Agent and in sufficient copies for each
of the Purchasers; and (ii) each condition precedent to each such agreement,
document and instrument shall have been satisfied.

           (c)      The UK Originators, the Seller, the Servicer and the Parent
Undertaking Parties shall have received all consents and authorizations, if any,
required pursuant to any Contractual Obligation with any other Person and shall
have obtained all permits of, and effected all notices to and filings with, any
Governmental Authority as may be necessary to allow each of them lawfully (i) to
execute, deliver and perform, in all respects, their respective obligations
hereunder, under the other Transaction Documents to which each of them is, or
shall be, a party and each other agreement or instrument to be executed and
delivered by each of them pursuant thereto or in connection therewith, (ii) to
create and perfect the Seller’s interests created or purported to be created by
the UK Receivables Sale Agreement and (iii) to create and perfect the Owner’s
and Agent’s interests created hereby and by the Certificate. No such consent or
authorization shall impose any conditions upon any of the UK Originators, the
Seller, the Servicer and the Parent Undertaking Parties that are not acceptable
to the Agent. Without limiting the generality of the foregoing, the UK
Originators shall have delivered a Lien release under the Existing Credit
Facilities, the Second Lien Notes Indenture and the Third Lien Notes Indenture
(in each case as defined in the Existing Credit Facilities) and under any other
agreement, document or instrument purporting to grant a Lien on any or all
present and future UK Receivables, all Related Security and Collections related
thereto and all proceeds of any of the foregoing, in form and substance
satisfactory to the Agent and together with such documentation as the Agent
shall reasonably require amending the provisions of the Existing Debentures and
any documents related thereto to effectuate such Lien release.

           (d)      No law, regulation, order, judgment or decree of any
Governmental Authority shall exist, which, in the sole discretion of the Agent,
imposes adverse conditions on any of the UK Originators, the Seller, the
Servicer and the Parent Undertaking Parties or the consummation of the
transactions contemplated hereunder and under the other Transaction Documents;
and the Agent shall not have received any notice that any action, suit,
investigation, litigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority which is likely to enjoin,
prohibit or restrain the making of Purchases of Receivable Interests pertaining
to UK Receivables on the UK Receivables Initial Purchase Date.

           (e)      The Agent shall have reviewed to its satisfaction the
Servicer’s billing, collection and reporting systems and the UK Receivables.




42




--------------------------------------------------------------------------------

           (f)      Satisfaction of such other conditions as the Agent and the
Required Purchasers may reasonably request.

           SECTION 3.03. Conditions Precedent to All Purchases and
Reinvestments.  Each Purchase (including the initial Purchase by each Purchaser)
hereunder and the right of the Servicer to reinvest in Pool Receivables those
Collections attributable to a Receivable Interest pursuant to Section 2.05 shall
be subject to the further conditions precedent that:

           (a)      with respect to any such Purchase, on or prior to the date
of such Purchase, the Servicer shall have delivered to the Agent, in form and
substance satisfactory to the Agent, (i) a completed Seller Report, dated within
30 days prior to the date of such Purchase, together with a listing by Obligor
of all Pool Receivables, (ii) a completed Weekly Report effective as of the end
of the last Business Day of the then immediately preceding week, (iii) to the
extent the Servicer is required to deliver Daily Reports pursuant to Section
2.07(d), a completed Daily Report effective as of the end of the immediately
preceding Business Day, and (iv) such additional information as may be
reasonably requested by the Agent;

           (b)      on the date of such Purchase or reinvestment the following
statements shall be true (and the acceptance by the Seller of the proceeds of
such Purchase or reinvestment shall constitute a representation and warranty by
the Seller that on the date of such Purchase or reinvestment such statements are
true):

 

           (i)      The representations and warranties contained in Section 4.01
of this Agreement, in Section 3.01 of the Receivables Contribution and Sale
Agreement, in Section 5 of the Parent Undertaking and, from and after the UK
Receivables Initial Purchase Date, in the UK Receivables Sale Agreement are
correct in all material respects on and as of the date of such Purchase or
reinvestment, before and after giving effect to such Purchase or reinvestment
and to the application of the proceeds therefrom, as though made on and as of
such date, other than any such representations and warranties that, by their
terms, refer to a specific date other than the date of said Purchase or
reinvestment, in which case as of such dates; and


 

           (ii)      No event has occurred and is continuing, or would result
from such Purchase or reinvestment or from the application of the proceeds
therefrom, which constitutes an Event of Termination or a Potential Event of
Termination; and


           (c)      the Agent shall have received such other approvals, opinions
or documents as the Agent may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

           SECTION 4.01. Representations and Warranties of the Seller.  The
Seller represents and warrants as follows:




43




--------------------------------------------------------------------------------




           (a)      The Seller (i) is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction indicated at
the beginning of this Agreement, (ii) is duly qualified to do business, and is
in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified, except to the extent that any failure to be so
qualified or in good standing as a foreign entity could not reasonably be
expected to have a material adverse effect upon (A) the financial condition or
operations of the Seller or (B) the ability of the Seller to perform its
obligations under this Agreement or any other Transaction Document to which the
Seller is a party; (iii) has the requisite corporate power and authority and the
legal right to own, sell, assign, transfer or encumber and operate its
properties, to lease the property it operates under lease, and to conduct its
business, in each case, as now, heretofore and proposed to be conducted; and
(iv) subject to specific representations set forth herein regarding ERISA, tax
laws and other laws, is in compliance in all material respects with all
applicable provisions of law. The Seller has no subsidiaries. All of the
outstanding shares of stock of the Seller are owned by the Parent, one or more
direct or indirect wholly-owned subsidiaries of the Parent, or a corporation
owned directly or indirectly by the stockholders of the Parent in substantially
the same proportions as their ownership of stock of the Parent. The Seller is
entitled to the benefit of the Canada-United States Income Tax Convention (the
“Treaty”).

           (b)      The execution, delivery and performance by the Seller of the
Transaction Documents to which it is a party and the other documents delivered
by it hereunder, and the transactions contemplated hereby and thereby, including
the Seller’s use of the proceeds of Purchases and reinvestments, are within the
Seller’s corporate powers, have been duly authorized by all necessary corporate
action, do not (i) contravene the Seller’s charter or by-laws, (ii) violate any
applicable law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award, or (iii) breach or result in a default under, or result
in the acceleration of (or entitle any party to accelerate) the maturity of any
obligation of the Seller under, or result in or require the creation of any Lien
upon or security interest in any property of the Seller pursuant to the terms
of, any Contract or any other agreement or instrument (other than any
Transaction Document) binding on or affecting the Seller or any of its
properties.

           (c)      No consent, authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
or other Person is required for the due execution, delivery and performance by
the Seller of any Transaction Document to which it is a party or any other
agreement or document delivered hereunder or for the perfection of or the
exercise by any Indemnified Party of its rights and remedies under the
Transaction Documents and such other agreements or documents, except for the
filings to perfect the interest of the Owners referred to on Exhibit H or
required to be delivered pursuant to Section 3.02.

           (d)      This Agreement has been, and each other Transaction Document
to which the Seller is a party when delivered will have been, duly executed and
delivered by the Seller. This Agreement is, and the other Transaction Documents
to which the Seller is or will be a party when delivered hereunder will be, the
legal, valid and binding obligations of the Seller enforceable against the
Seller in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and to general equitable principles.




44




--------------------------------------------------------------------------------




           (e)      There is no pending or, to the knowledge of the Seller,
threatened action or proceeding affecting the Seller or any of its properties or
assets before any court, governmental agency or arbitrator which could
reasonably be expected to materially adversely affect (i) the financial
condition or operations of the Seller or (ii) the ability of the Seller to
perform its obligations under this Agreement or any other Transaction Document
to which the Seller is a party, or which purports to affect the legality,
validity or enforceability of any Transaction Document or the transactions
contemplated hereby or thereby.

           (f)      No proceeds of any Purchase or reinvestment will be used to
acquire any security in any transaction which is subject to Sections 13 and 14
of the Securities Exchange Act of 1934.

           (g)      Immediately prior to the time of the initial creation of an
interest hereunder in any Pool Receivable and each Purchase, the Seller is the
legal and beneficial owner of the Pool Receivables and Related Security with
respect thereto, in each case free and clear of any Adverse Claim. Upon each
Purchase or reinvestment, the Seller shall transfer to the Owner making such
Purchase or reinvestment (and such Owner shall acquire) a valid undivided
percentage ownership interest or security interest to the extent of the
pertinent Receivable Interest in each Pool Receivable then existing or
thereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, which ownership interest or
security interest shall be a perfected first priority ownership interest or
security interest upon the filing of the financing statements required to be
filed by Section 3.01(b)(i) or the documents required to be delivered pursuant
to Section 3.02, as applicable. No effective financing statement or other
instrument similarly in effect covering any Contract or any Pool Receivable or
Related Security or Collections with respect thereto is on file in any recording
office, except those filed in favor of the Agent relating to this Agreement or
in favor of the Seller and the Agent relating to each Sale Agreement.

           (h)      Each Seller Report, Weekly Report and Daily Report (if
prepared by the Seller or one of its Affiliates, or to the extent that
information contained therein is supplied by the Seller or any Affiliate
thereof), information, exhibit, financial statement, or other report or document
furnished or to be furnished at any time by or on behalf of the Seller to the
Agent or any Owner in connection with this Agreement is and will be accurate in
all material respects as of its date or as of the date so furnished; provided,
however, that to the extent that any such Seller Report, Weekly Report, Daily
Report, information, exhibit, financial statement or other report or document
was based upon or constitutes a forecast or projection, the Seller represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such Seller Report, Weekly Report, Daily Report,
information, exhibit, financial statement or other report or document. In
addition (and subject to the proviso above), none of the foregoing reports or
documents contains, or will contain, as of its date of delivery or the date so
furnished, any untrue statement of a material fact or omits to state, or will
omit to state, as of its date of delivery or the date so furnished, a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.




45




--------------------------------------------------------------------------------




           (i)      The jurisdiction of organization and the principal place of
business and chief executive office of the Seller, and the office where the
Seller keeps its Records concerning the Pool Receivables, are located in the
jurisdiction or at the address, as applicable, specified in Schedule III hereto
(or, by notice to the Agent in accordance with Section 5.01(c), at such other
locations in jurisdictions, within the United States, where all actions required
by Section 6.05(a) have been taken and completed). In addition, Schedule III
lists the organizational identification number of the Seller.

           (j)      The names and addresses of all the Lock-Box Banks, together
with the lock-box numbers related to, and the account numbers and owners (the
Seller or any Originator) of, the Lock-Box Accounts at such Lock-Box Banks, are
specified in Schedule I hereto or a supplement thereto (or such other Lock-Box
Banks and/or such other Lock-Box Accounts as have been notified to the Agent in
accordance with Section 5.03(d)).

           (k)      Since the date of its formation, the Seller has not engaged
in any activity other than that contemplated by the Transaction Documents (or
the “Transaction Documents” as defined in the Existing Receivables Purchase
Agreement) or entered into any commitment or incurred any Debt other than
pursuant to, or as permitted under, the Transaction Documents (or the
“Transaction Documents” as defined in the Existing Receivables Purchase
Agreement).

           (l)      The Seller has not maintained, contributed to or, except as
may be deemed or imposed under ERISA or the Code, incurred or assumed any
obligation with respect to any Plan, Multiemployer Plan or Welfare Plan.

           (m)      The Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in any Pool Receivable or the Collections with respect
thereto to any Person other than as contemplated by this Agreement (or the
Existing Receivables Purchase Agreement) or in relation to the UK Receivables,
by the other Transaction Documents or that has been released by the Agent from
the Receivables Pool.

           (n)      Since January 1, 2003, the Seller has complied with the
Credit and Collection Policy in all material respects and since the date of this
Agreement there has been no change in the Credit and Collection Policy except as
permitted hereunder.

           (o)      The Seller has not extended or modified the terms of any
Pool Receivable or the Contract under which any such Pool Receivable arose,
except in accordance with the Credit and Collection Policy.

           (p)      (i) Except under the US/Canadian Lock-Box Agreements, the
Seller has not granted any Person dominion or control of any US/Canadian
Lock-Box Account, or the right to take dominion or control over any US/Canadian
Lock-Box Account at a future time or upon the occurrence of a future event, and
(ii) except under this Agreement or the other Transaction Documents, the Seller
has not assigned or transferred, or declared itself the trustee of, the benefit
of, its rights or benefits or obligations in respect of or granted any control
or right to exercise control in respect of any English Bank Account, or purport
to do any such thing at a future time or upon the occurrence of a future event.




46




--------------------------------------------------------------------------------




           (q)      With respect to each transfer to it of any Pool Receivables,
the Seller has either (i) purchased such Pool Receivables from an Originator in
exchange for payment (made by the Seller to such Originator in accordance with
the provisions of the applicable Sale Agreement) in an amount which constitutes
fair consideration and approximates fair market value for such Pool Receivables
and in a sale the terms and conditions of which (including, without limitation,
the purchase price thereof) reasonably approximate an arm’s-length transaction
between unaffiliated parties and which, in the case of UK Receivables, is not
significantly less than the value, in money or money's worth, of the relevant
consideration provided by the relevant UK Originator or (ii) acquired such Pool
Receivables from an Originator as a capital contribution in accordance with the
provisions of the applicable Sale Agreement. No such sale, and no such
contribution, has been made for or on account of an antecedent debt owed by any
Originator to the Seller and no such sale or contribution is or may be voidable
or subject to avoidance under any section of the US Bankruptcy Code or any
insolvency law in Canada, the United Kingdom or other jurisdiction and no such
sale or contribution is or may be (in the case of a UK Receivable) a transfer at
an undervalue (within the meaning of section 238 of the UK Insolvency Act 1986)
or a preference (within the meaning of section 239 of the UK Insolvency Act
1986).

           (r)      The Seller has filed, or caused to be filed or be included
in, all tax reports and returns (federal, state, local and foreign), if any,
required to be filed by it and paid, or caused to be paid, all amounts of taxes,
including interest and penalties, required to be paid by it, except for such
taxes (i) as are being contested in good faith by proper proceedings and (ii)
against which adequate reserves shall have been established in accordance with
and to the extent required by GAAP, but only so long as the proceedings referred
to in clause (i) above could not subject the Agent or any other Indemnified
Party to any civil or criminal penalty or liability or involve any material risk
of the loss, sale or forfeiture of any property, rights or interests covered
hereunder or under either Sale Agreement. The Seller has not executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any charges. The Seller is not liable for any charges: (A) under
any agreement (including any tax sharing agreements) or (B) to the best of the
Seller’s knowledge, as a transferee. As of the date hereof, the Seller has not
agreed or been requested to make any adjustment under Code Section 481(a), by
reason of a change in accounting method or otherwise.

           (s)      (i) No transaction contemplated by this Agreement or any of
the other Transaction Documents with respect to the Seller requires compliance
with any bulk sales act or similar law (other than the Bulk Sales Act
(Newfoundland and Labrador). (ii) The express terms of each Contract in respect
of each Receivable originated by the Canadian Originator or the Former Canadian
Originator require that the Outstanding Balance thereof be paid to a location
outside the Province of Quebec.




47




--------------------------------------------------------------------------------




           (t)      Each purchase of Receivable Interests from the Seller under
this Agreement constitutes (i) a “current transaction” within the meaning of
Section 3(a)(3) of the Securities Act of 1933, as amended and (ii) a purchase or
other acquisition of notes, drafts, acceptances, open accounts receivable or
other obligations representing part or all of the sales price of merchandise,
insurance or services within the meaning of Section 3(c)(5) of the Investment
Company Act of 1940, as amended.

           (u)      The Seller is not an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

           (v)      (i) The Seller and, to its knowledge, its Affiliates, are
not in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Law”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

     (ii)      The Seller and, to its knowledge, its Affiliates and their
respective brokers or other agents acting or benefiting in any capacity in
connection with transactions contemplated by this Agreement and the other
Transaction Documents, are not any of the following:


 

           (A)      a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;


 

           (B)      a Person or entity owned or controlled by, or acting for or
on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;


 

           (C)      a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or


 

           (D)      a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the US
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list.


 

     (iii)      The Seller and to its knowledge, its Affiliates and their
respective brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement and the other Transaction Documents,
do not (A) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (ii) above, (B) deal in, or otherwise engage in any
transaction relating to, any property or interest in property blocked pursuant
to the Executive Order, or (C) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.





48




--------------------------------------------------------------------------------




           (w)      No proceeds of any purchase will be used by the Seller for a
purpose that violates any law, rule or regulation applicable to the Seller,
including, without limitation, Regulation T, U or X promulgated by the Board of
Governors of the Federal Reserve System from time to time.

           (x)      No Receivable originated by the Canadian Originator or the
Former Canadian Originator was issued for an amount in excess of the fair market
value of the products or services provided by the Canadian Originator or the
Former Canadian Originator, as applicable, to which the Receivable relates, and
no Records with respect to any Receivable originated by the Canadian Originator
contain any “personal information” as defined in, or any other information
regulated under, (i) An Act respecting The Protection of Personal Information in
the Private Sector (Quebec), (ii) the Personal Information Protection and
Electronic Documents Act (Canada), or (iii) any other similar statutes of Canada
or any province in force from time to time which restrict, control, regulate or
otherwise govern the collection, holding, use or communication of information.

           SECTION 4.02. Representations and Warranties of the Servicer.  The
Servicer represents and warrants as follows:

           (a)      The Servicer (i) is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction indicated at
the beginning of this Agreement, (ii) is duly qualified to do business, and is
in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified, except to the extent that any failure to be so
qualified or in good standing as a foreign entity could not reasonably be
expected to have a material adverse effect upon (A) the financial condition or
operations of the Servicer or (B) the ability of the Servicer to perform its
obligations under this Agreement or any other Transaction Document to which the
Servicer is a party; (iii) has the requisite corporate power and authority and
the legal right to own, sell, assign, transfer or encumber and operate its
properties, to lease the property it operates under lease, and to conduct its
business, in each case, as now, heretofore and proposed to be conducted; and
(iv) subject to specific representations set forth herein regarding ERISA, tax
laws and other laws, is in compliance with all applicable provisions of law
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a material adverse effect upon (A) the financial
condition or operations of the Servicer or (B) the ability of the Servicer to
perform its obligations under this Agreement or any other Transaction Document
to which the Servicer is a party. The Servicer is entitled to the benefits of
the Treaty.

           (b)      The execution, delivery and performance by the Servicer of
the Transaction Documents to which it is a party and the other documents to be
delivered by it hereunder, and the transactions contemplated hereby and thereby,
are within the Servicer’s corporate powers, have been duly authorized by all
necessary corporate action, do not (i) contravene the Servicer’s charter or
by-laws, (ii) violate any applicable law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award, or (iii) breach or result
in a default under, or result in the acceleration of (or entitle any party to
accelerate) the maturity of any obligation of the Servicer under, or result in
or require the creation of any Lien upon or security interest in any property of
the Servicer pursuant to the terms of, any Contract or any other agreement or
instrument (other than any Transaction Document) binding on or affecting the
Servicer or any of its properties.




49




--------------------------------------------------------------------------------




           (c)      No consent, authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
or other Person is required for the due execution, delivery and performance by
the Servicer of any Transaction Document to which it is a party.

           (d)      This Agreement has been, and each other Transaction Document
to which the Servicer is a party when delivered will have been, duly executed
and delivered by the Servicer. This Agreement is, and the other Transaction
Documents to which the Servicer is party when delivered hereunder will be, the
legal, valid and binding obligations of the Servicer enforceable against the
Servicer in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and to general equitable principles.

           (e)      There is no pending or, to the knowledge of the Servicer,
threatened action or proceeding affecting the Servicer or any of its properties
or assets before any court, governmental agency or arbitrator which could
reasonably be expected to materially adversely affect (i) the financial
condition or operations of the Servicer or (ii) the ability of the Servicer to
perform its obligations under this Agreement or any other Transaction Document
to which the Servicer is a party, or which purports to affect the legality,
validity or enforceability of any Transaction Document or the transactions
contemplated hereby or thereby.

           (f)      Each Seller Report, Weekly Report and Daily Report (if
prepared by the Servicer or one of its Affiliates, or to the extent that
information contained therein is supplied by the Servicer or any Affiliate
thereof), information, exhibit, financial statement, or other report or document
furnished or to be furnished at any time by or on behalf of the Servicer to the
Agent or any Owner in connection with this Agreement is and will be accurate in
all material respects as of its date or as of the date so furnished; provided,
however, that to the extent that any such Seller Report, Weekly Report, Daily
Report, information, exhibit, financial statement or other report or document
was based upon or constitutes a forecast or projection, the Servicer represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such Seller Report, Weekly Report, Daily Report,
information, exhibit, financial statement or other report or document. In
addition (and subject to the proviso above), none of the foregoing reports or
documents contains, or will contain, as of its date of delivery or the date so
furnished, any untrue statement of a material fact or omits to state, or will
omit to state, as of its date of delivery or the date so furnished, a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.




50




--------------------------------------------------------------------------------




           (g)      Since January 1, 2003, the Servicer has complied with the
Credit and Collection Policy in all material respects and since the date of this
Agreement there has been no change in the Credit and Collection Policy except as
permitted hereunder.

     (h) The Servicer has not extended or modified the terms of any Pool
Receivable or the Contract under which any such Pool Receivable arose, except in
accordance with the Credit and Collection Policy or in accordance with Section
6.02(b).

ARTICLE V

GENERAL COVENANTS OF THE SELLER
AND THE SERVICER

           SECTION 5.01. Affirmative Covenants of the Seller.  Until the later
of (i) the Commitment Termination Date and (ii) the date upon which no Capital
for any Receivable Interest shall be existing and no Yield, fees or other
amounts remain unpaid under this Agreement, the Seller will, unless the Agent
shall otherwise consent in writing:

           (a)      Compliance with Laws, Etc.  Comply in all material respects
with all applicable federal, state, provincial, territorial, foreign and local
laws, rules, regulations and orders with respect to it and all Pool Receivables
and related Contracts, Related Security and Collections with respect thereto.

           (b)      Preservation of Corporate Existence.  (i) Preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, (ii) and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such qualification would materially adversely affect the
interests of the Owners or the Agent hereunder or in the Pool Receivables and
Related Security, or the ability of the Seller or the Servicer to perform their
respective obligations hereunder or the ability of the Seller to perform its
obligations under the Contracts and (iii) continue to be a corporation resident
in the United States and entitled to the benefits of the Treaty.

           (c)      Offices, Records and Books of Accounts.  (i) Keep its
principal place of business and chief executive office and the offices where it
keeps its Records concerning the Pool Receivables at the address of the Seller
referred to in Section 4.01(i) or, upon at least 30 days’prior written notice to
the Agent, at any other location in a jurisdiction where all actions required by
Section 6.05(a) shall have been taken, and (ii) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Pool Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Pool Receivables (including, without limitation, records
adequate to permit the daily identification of each Pool Receivable, the
Outstanding Balance of each Pool Receivable and the dates on which payments are
due thereon and all Collections of and adjustments to each existing Pool
Receivable).




51




--------------------------------------------------------------------------------




           (d)      Performance and Compliance with Contracts and Credit and
Collection Policy.  At its expense, timely and fully (i) perform, or cause to be
performed, and comply in all material respects with, or cause to be complied
with in all material respects, all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy in regard to the Pool Receivables and the related
Contracts and (ii) as beneficiary of any Related Security, enforce such Related
Security as reasonably requested by the Agent.

           (e)      Examination of Records; Audits.  (i) >From time to time upon
two days prior notice and during regular business hours as requested by the
Agent (such two days prior notice shall not be required following the occurrence
of an Event of Termination), permit the Agent, or its agents or representatives,
(A) to examine and make copies of and abstracts from all Records in the
possession or under the control of any Originator, the Seller, their respective
Affiliates or the agents of such Originator, the Seller or their respective
Affiliates, relating to Pool Receivables and the Related Security, including,
without limitation, the related Contracts, and (B) to visit the offices and
properties of any Originator, the Seller, their respective Affiliates or the
agents of such Originator, the Seller or their respective Affiliates, for the
purpose of examining such materials described in clause (A) above, and to
discuss matters relating to Pool Receivables and the Related Security or the
Seller’s performance hereunder or under the Contracts with any of the officers
or employees of the Seller having knowledge of such matters, and (ii) at the
request of the Agent within 90 days after the end of each fiscal year of the
Seller commencing with the fiscal year of the Seller ending on December 31,
2003, and at the request of the Agent at any time and from time to time upon the
occurrence and during the continuance of any Event of Termination or Potential
Event of Termination, at the expense of the Seller, cause its independent public
accountants to perform, and deliver to the Agent, a written report of an audit
conducted by such accountants with respect to the Pool Receivables, Credit and
Collection Policy, Lock-Box Account activity and the Seller’s performance of its
obligations under this Agreement, the Fee Letter and each Sale Agreement on a
scope and in a form reasonably requested by the Agent for such audit.

           (f)      Keeping of Records and Books of Account.  (i) Keep, or cause
to be kept, proper books of record and account, which shall be maintained or
caused to be maintained by the Seller and shall be separate and apart from those
of any Affiliate of the Seller, in which full and correct entries shall be made
of all financial transactions and the assets and business of the Seller in
accordance with GAAP, (ii) to the extent Records are in written form, segregate
such Records in file cabinets or storage containers and appropriately label such
file cabinets or storage containers to reflect that the Receivable Interests
have been conveyed to the Owners, and (iii) to the extent such Records
constitute computer programs and other non-written Records, appropriately legend
such Records to reflect that the Receivable Interests have been conveyed to the
Owners.




52




--------------------------------------------------------------------------------




           (g)      Deposits to Lock-Box Accounts.  Instruct, or cause the
Servicer to instruct, all Obligors to make payments in respect of Pool
Receivables to a Lock-Box Account and, if the Seller or any Originator shall
otherwise receive any Collections (including, without limitation, any
Collections deemed to have been received by the Seller pursuant to Section
2.07), segregate and hold in trust such Collections and deposit such
Collections, or cause such Collections to be deposited, to a Lock-Box Account
within two Business Days following such receipt.

           (h)      Maintenance of Separate Existence.  Do all things necessary
to maintain its corporate existence separate and apart from each Originator and
other Affiliates of the Seller, including, without limitation, (i) maintaining
proper corporate records and books of account separate from those of such
Affiliates; (ii) maintaining its assets, funds and transactions separate from
those of such Affiliates, reflecting such assets, funds and transactions in
financial statements separate and distinct from those of such Affiliates, and
evidencing such assets, funds and transactions by appropriate entries in the
records and books referred to in clause (i) above, and providing for its own
operating expenses and liabilities from its own assets and funds other than
certain expenses and liabilities relating to basic corporate overhead which may
be allocated between the Seller and such Affiliates; (iii) holding such
appropriate meetings or obtaining such appropriate consents of its Board of
Directors as are necessary to authorize all the Seller’s corporate actions
required by law to be authorized by its Board of Directors, keeping minutes of
such meetings and of meetings of its stockholders and observing all other
customary corporate formalities (and any successor Seller not a corporation
shall observe similar procedures in accordance with its governing documents and
applicable law); (iv) at all times entering into its contracts and otherwise
holding itself out to the public under the Seller’s own name as a legal entity
separate and distinct from such Affiliates; and (v) conducting all transactions
and dealings between the Seller and such Affiliates on an arm’s-length basis.

           (i)      Compliance with Opinion Assumptions and Charter and
By-Laws.  Without limiting the generality of subsection (h) above, maintain in
place all policies and procedures, and take and continue to take all actions,
described in the assumptions as to facts set forth in, and forming the basis of,
the opinions set forth in the legal opinions delivered to the Agent pursuant to
Section 3.01(b)(i), and comply with, and cause compliance with, the provisions
of the charter and by-laws of the Seller delivered to the Agent pursuant to
Section 3.01 as the same may, from time to time, be amended, supplemented or
otherwise modified.

           (j)      Purchase of Pool Receivables from Originators.  With respect
to each Pool Receivable acquired from an Originator by the Seller, pay to such
Originator (in accordance with the applicable Sale Agreement) an amount which
constitutes fair consideration and approximates fair market value for such Pool
Receivable and in a sale the terms and conditions of which (including, without
limitation, the purchase price thereof) reasonably approximate an arm’s-length
transaction between unaffiliated parties.

           (k)      Nature of Business and Permitted Transactions.  Engage
solely in the businesses and transactions authorized by Section 3 of its
charter.




53




--------------------------------------------------------------------------------




           (l)      Sale Agreements.  At its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under each Sale Agreement, maintain such
Sale Agreement in full force and effect, enforce such Sale Agreement in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Agent, and make to any party to such Sale
Agreement such demands and requests for information and reports or for action as
the Seller is entitled to make thereunder and as may be from time to time
reasonably requested by the Agent.

           SECTION 5.02. Reporting Requirements of the Seller.  Until the later
of (i) the Commitment Termination Date and (ii) the date upon which no Capital
for any Receivable Interest shall be existing and no Yield, fees or other
amounts remain unpaid under this Agreement, the Seller will, unless the Agent
shall otherwise consent in writing, furnish to the Agent:

           (a)      as soon as available and in any event within 60 days after
the end of each fiscal year of the Seller, a copy of the financial statements
for such year for the Seller certified in a manner acceptable to the Agent by
the Chief Financial Officer, Vice President or Treasurer of the Seller;

           (b)      as soon as possible and in any event within two days after
an officer of the Seller, Crown (USA), an Originator or the Parent first becomes
aware of each Event of Termination or Potential Event of Termination continuing
on the date of such statement, a statement of the chief financial officer of the
Seller setting forth details of such Event of Termination or Potential Event of
Termination and the action which the Seller has taken and proposes to take with
respect thereto; and

           (c)      such other information, documents, records or reports
respecting the Receivables, the Related Security, the Contracts or the condition
or operations, financial or otherwise, of the Seller as the Agent may from time
to time reasonably request.

           SECTION 5.03. Negative Covenants of the Seller.  Until the later of
(i) the Commitment Termination Date and (ii) the date upon which no Capital for
any Receivable Interest shall be existing and no Yield, fees or other amounts
remain unpaid under this Agreement, the Seller will not, without the written
consent of the Agent:

           (a)      Sales, Adverse Claims, Etc.  Except as otherwise provided
herein, sell, assign (by operation of law or otherwise) or otherwise dispose of,
or grant any option with respect to, or create or suffer to exist any Adverse
Claim upon or with respect to, the Seller’s undivided interest in any Pool
Receivable or Related Security or Collections in respect thereof, or upon or
with respect to any related Contract or any deposit account to which any
Collections of any Pool Receivable are sent (including, without limitation, any
Lock-Box Account), or assign any right to receive income in respect thereof.

           (b)      Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 6.02, extend, amend, forgive, discharge, compromise, cancel
or otherwise modify the terms of any Pool Receivable, or amend, modify or waive
any term or condition of any Contract related thereto.




54




--------------------------------------------------------------------------------




           (c)      Change in Business or Credit and Collection Policy.  Make
any change in the character of its business or in the Credit and Collection
Policy that would, in either case, be reasonably likely to impair the
collectibility of the Pool Receivables.

           (d)      Change in Payment Instructions to Obligors.  Add or
terminate any bank as a Lock-Box Bank or any deposit account as a Lock-Box
Account from those listed in Schedule I, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box Account, unless the
Agent shall have received at least 20 days’prior written notice of such
addition, termination or change and shall have received, with respect to each
new Lock-Box Account, a Lock-Box Agreement executed by the Lock-Box Bank that
maintains such Lock-Box Account and the Seller or any Originator, as applicable.

           (e)      Deposits to Lock-Box Accounts.  Deposit or otherwise credit,
or cause or permit to be so deposited or credited, to any Lock-Box Account cash
or cash proceeds other than Collections of Pool Receivables.

           (f)      Change of Name, Etc. Change its name, identity, form of
legal structure or jurisdiction of organization, unless, prior to the effective
date of any such change, the Seller delivers to the Agent (i) UCC financing
statements, executed by the Seller and, if applicable, each Originator,
necessary to reflect such change and to continue the perfection of the ownership
interests in the Receivable Interests contemplated by this Agreement, (ii) if
the identity or structure of the Seller has changed and such change adversely
affects the rights of the Agent under then existing US/Canadian Lock-Box
Agreements with the Seller to take control of the US/Canadian Lock-Box Accounts
pursuant to Section 6.03(a), new US/Canadian Lock-Box Agreements executed by the
Seller and the US/Canadian Lock-Box Banks, to the extent necessary to reflect
such changes and to continue to enable the Agent to exercise such rights and
(iii) if the identity or structure of the Seller has changed and such change
adversely affects the rights of the Agent under then existing English Bank
Account Agreements with the Seller, new English Bank Account Agreements executed
by the Seller and the English Account Banks, to the extent necessary to reflect
such changes and to continue to enable the Agent to exercise such rights.

           (g)      Debt.  Except as otherwise provided herein or in any Sale
Agreement, create, incur, assume or suffer to exist any indebtedness, other than
(i) indebtedness of the Seller representing fees, expenses and indemnities
arising hereunder or under any Sale Agreement for the purchase price of the
Receivables under such Sale Agreement, and (ii) other indebtedness of the Seller
incurred in the ordinary course of its business in an amount not to exceed
$9,500 at any time outstanding.

           (h)      Lease Obligations.  Create, incur, assume or suffer to exist
any obligations as lessee for the rental or lease of real or personal property,
other than for the lease or rental of an office space or office equipment for
use by the Seller in the ordinary course of its business.




55




--------------------------------------------------------------------------------

           (i)      ERISA.  Adopt, maintain, contribute to or, except as may be
deemed or imposed under ERISA or the Code, incur or assume any obligation with
respect to any Plan, Multiemployer Plan or Welfare Plan.

           (j)      Investments in Other Persons.  Except as otherwise provided
herein or in either Sale Agreement, make or hold any Investment in any Person.

           (k)      Sales, Etc., of Assets.  Except as contemplated by this
Agreement, sell, lease, transfer or otherwise dispose of any assets.

           (l)      Merger, Etc.  Consolidate with or merge into any other
Person.

           (m)      Organizational Documents.  Amend, supplement or otherwise
modify Section 3, 6 or 7 of its charter or Section 1, 3, 4 or 16 of Article II
of its by-laws, in each case furnished to the Agent pursuant to Section 3.01.

           (n)      Accounting.  Account for (including for accounting and tax
purposes) or otherwise treat the transactions contemplated by the Sale
Agreements in any manner other than as sales of Receivables by any Originator to
the Seller, or account for (other than for tax purposes) or otherwise treat the
transactions contemplated by this Agreement in any manner other than as sales of
Receivable Interests by the Seller to the Agent for the account of the
Purchasers.

           (o)      Sale Agreements.  (i) Cancel or terminate any Sale Agreement
or consent to or accept any cancellation or termination thereof, (ii) amend,
supplement or otherwise modify any term or condition of any Sale Agreement or
give any consent, waiver or approval thereunder, (iii) waive any default under
or breach of any Sale Agreement or (iv) take any other action under any Sale
Agreement not required by the terms thereof that would impair the value of the
Owners’ interest therein or the rights or interests of the Seller thereunder or
of the Agent or any Owner or Indemnified Party hereunder or thereunder.

           (p)      Anti-Terrorism Law.  (i) Conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any of the following Persons:

 

     (1)      a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;


 

     (2)      a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;


 

     (3)      a Person or entity with which any Purchaser is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
including the Executive Order and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56;





56




--------------------------------------------------------------------------------




 

     (4)      a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or


 

     (5)      a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the US
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;


           (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and the Seller shall deliver to the Purchasers and the Agent any certification
or other evidence requested from time to time by any Purchaser or the Agent in
its reasonable discretion, confirming the Seller’s compliance with this Section
5.03(p)).

           (q)      Embargoed Person.  At all times throughout the term of this
Agreement, (i) none of the funds or assets of the Seller that are used to repay
Capital, Yield and other amounts owed by the Seller hereunder shall constitute
property of, or shall be beneficially owned directly or, to the knowledge of the
Seller, indirectly by, any Person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” maintained by the Office of Foreign Assets Control (OFAC), US
Department of the Treasury, and/or to the knowledge of the Seller, as of the
date thereof, based upon reasonable inquiry by the Seller, on any other similar
list maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in the Seller (whether directly or indirectly), is prohibited by law,
or the Purchases made by the Purchasers would be in violation of law, or (2) the
Executive Order, any related enabling legislation or any other similar Executive
Orders, and (ii) no Embargoed Person shall have any direct interest, and to the
knowledge of the Seller, as of the date hereof, based upon reasonable inquiry by
the Seller, indirect interest, of any nature whatsoever in the Seller, with the
result that the investment in the Seller (whether directly or indirectly), is
prohibited by law or any Purchases made hereunder are in violation of law.

           (r)      Anti-Money Laundering.  At all times throughout the term of
this Agreement, to the knowledge of the Seller, as of the date hereof, based
upon reasonable inquiry by the Seller, none of the funds of the Seller, that are
used to repay Capital, Yield and all other amounts owed by the Seller hereunder
shall be derived from any unlawful activity, with the result that the investment
in the Seller (whether directly or indirectly), is prohibited by law or the
Purchases made hereunder would be in violation of law.




57




--------------------------------------------------------------------------------




           (s)      Canadian Dollar Receivables.  Permit the terms of any
Contract (express or otherwise) in respect of any Receivable originated by the
Canadian Originator or the Former Canadian Originator to require or permit
payment of the Outstanding Balance thereof in the Province of Quebec.

           SECTION 5.04. Affirmative Covenants of the Servicer.  Until the later
of (i) the Commitment Termination Date and (ii) the date upon which no Capital
for any Receivable Interest shall be existing and no Yield, fees or other
amounts remain unpaid under this Agreement, the Servicer will, unless the Agent
shall otherwise consent in writing:

           (a)      Compliance with Laws, Etc.  Comply with all applicable
federal, state, provincial, territorial, foreign and local laws, rules,
regulations and orders with respect to it and all Pool Receivables and related
Contracts, Related Security and Collections with respect thereto except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a material adverse effect upon (x) the financial condition or
operations of the Servicer or (y) the ability of the Servicer to perform its
obligations under this Agreement or any other Transaction Document to which the
Servicer is a party.

           (b)      Preservation of Corporate Existence.  (i) Preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, (ii) qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such qualification would materially adversely affect the
interests of the Owners or the Agent hereunder or in the Pool Receivables and
Related Security, or the ability of the Servicer to perform its obligations
hereunder and (iii) continue to be a corporation resident in the United States
and entitled to the benefits of the Treaty.

           (c)      Books of Accounts.  Maintain and implement administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing Pool Receivables in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Pool Receivables (including, without limitation, records adequate to permit the
daily identification of each Pool Receivable, the Outstanding Balance of each
Pool Receivable and the dates on which payments are due thereon and all
Collections of and adjustments to each existing Pool Receivable).

           (d)      Performance and Compliance with Contracts and Credit and
Collection Policy.  At its expense, timely and fully (i) perform, or cause to be
performed, and comply in all material respects with, or cause to be complied
with in all material respects, all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy in regard to the Pool Receivables and the related
Contracts and (ii) as beneficiary of any Related Security, enforce such Related
Security as reasonably requested by the Agent.




58




--------------------------------------------------------------------------------




           (e)      Examination of Records; Audits.  (i) >From time to time upon
two days prior notice and during regular business hours as requested by the
Agent (such two days prior notice shall not be required following the occurrence
of an Event of Termination), permit the Agent, or its agents or representatives,
(A) to examine and make copies of and abstracts from all Records in the
possession or under the control of any Originator, the Seller, the Servicer,
their respective Affiliates or the agents of such Originator, the Seller, the
Servicer or their respective Affiliates, relating to Pool Receivables and the
Related Security, including, without limitation, the related Contracts, and (B)
to visit the offices and properties of any Originator, the Seller, the Servicer,
their respective Affiliates or the agents of such Originator, the Seller, the
Servicer, or their respective Affiliates, for the purpose of examining such
materials described in clause (A) above, and to discuss matters relating to Pool
Receivables and the Related Security or the Servicer’s performance hereunder or
under the Contracts with any of the officers or employees of the Servicer having
knowledge of such matters, and (ii) at the request of the Agent within 90 days
after the end of each fiscal year of the Servicer commencing with the fiscal
year of the Seller ending on December 31, 2003, and at the request of the Agent
at any time and from time to time upon the occurrence and during the continuance
of any Event of Termination or Potential Event of Termination, at the expense of
the Servicer, cause its independent public accountants to perform, and deliver
to the Agent, a written report of an audit conducted by such accountants with
respect to the Pool Receivables, Credit and Collection Policy, Lock-Box Account
activity and the Servicer’s performance of its obligations under this Agreement
and each Sale Agreement on a scope and in a form reasonably requested by the
Agent for such audit.

           (f)      Keeping of Records and Books of Account.  (i) Keep, or cause
to be kept, proper books of record and account, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Servicer in accordance with GAAP, (ii) to the extent Records are in
written form, segregate such Records in file cabinets or storage containers and
appropriately label such file cabinets or storage containers to reflect that the
Receivable Interests have been conveyed to the Owners, and (iii) to the extent
such Records constitute computer programs and other non-written Records,
appropriately legend such Records to reflect that the Receivable Interests have
been conveyed to the Owners.

           (g)      Deposits to Lock-Box Accounts.  Instruct all Obligors to
make payments in respect of Pool Receivables to a Lock-Box Account and, if the
Servicer shall otherwise receive any Collections (including, without limitation,
any Collections deemed to have been received by the Seller pursuant to Section
2.07), segregate and hold in trust such Collections and deposit such
Collections, or cause such Collections to be deposited, to a Lock-Box Account
within two Business Days following such receipt.

           SECTION 5.05. Negative Covenants of the Servicer.  Until the later of
(i) the Commitment Termination Date and (ii) the date upon which no Capital for
any Receivable Interest shall be existing and no Yield, fees or other amounts
remain unpaid under this Agreement, the Servicer will not, without the written
consent of the Agent:




59




--------------------------------------------------------------------------------




           (a)      Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 6.02, extend, amend, forgive, discharge, compromise, cancel
or otherwise modify the terms of any Pool Receivable, or amend, modify or waive
any term or condition of any Contract related thereto.

           (b)      Change in Business or Credit and Collection Policy.  Make
any change in the character of its business or in the Credit and Collection
Policy that would, in either case, be reasonably likely to impair the
collectibility of the Pool Receivables.

           (c)      Change in Payment Instructions to Obligors.  Add or
terminate any bank as a Lock-Box Bank or any deposit account as a Lock-Box
Account from those listed in Schedule I, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box Account, unless the
Agent shall have received at least 20 days’ prior written notice of such
addition, termination or change and shall have received, with respect to each
new Lock-Box Account, a Lock-Box Agreement executed by the Lock-Box Bank that
maintains such Lock-Box Account and the Seller or any Originator, as applicable.

           (d)      Deposits to Lock-Box Accounts.  Deposit or otherwise credit,
or cause or permit to be so deposited or credited, to any Lock-Box Account cash
or cash proceeds other than Collections of Pool Receivables.

           (e)      Carrying on Business.  Perform or, except in compliance with
Section 11.16 hereof, cause to be performed (whether by itself or by any
delegatee) any of its obligations as Servicer hereunder through a permanent
establishment in Canada.

ARTICLE VI

ADMINISTRATION AND COLLECTION

           SECTION 6.01. Designation of Servicer.  The Pool Receivables shall be
serviced, administered and collected by the Person (the “Servicer”) designated
to do so from time to time in accordance with this Section 6.01. Until the Agent
designates a new Servicer, Crown (USA) is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms hereof. The Agent may at any time, with the consent of or upon the
instruction of the Required Purchasers, designate as Servicer any Person
(including itself) to succeed Crown (USA) or any successor Servicer, if such
Person (other than itself) shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof. The Servicer may
subcontract with each other Originator to service, administer or collect the
Pool Receivables that such other Originator creates, and may, with the prior
consent of the Agent, subcontract with any other Person to service, administer
or collect the Pool Receivables, provided that (i) such other Originator or
other Person with whom the Servicer so subcontracts shall not become the
Servicer hereunder unless the Required Purchasers shall have consented thereto
(it being agreed and understood that there shall only be one Servicer at any
time), (ii) the Servicer shall remain liable for the performance of the duties
and obligations of the Servicer pursuant to the terms hereof, (iii) the
Purchasers and the Agent shall not be deemed to be parties to any sub-servicing
agreement and shall have no obligations, duties or liabilities with respect to
any sub-servicer, (iv) the Servicer may not subcontract with any Canadian (as
defined in Section 11.16) as a sub-servicer other than in accordance with
Section 11.16, and the failure to comply with the provisions of Section 5.05(e)
or 11.16 of this Agreement, Section 2.01(d) of the Receivables Contribution and
Sale Agreement (as it relates to compliance with the last paragraph of Section
5.01 of the Receivables Contribution and Sale Agreement and Section 11.16 of
this Agreement) or the last paragraph ofSection 5.01 of the Receivables
Contribution and Sale Agreement shall constitute a termination of any such
sub-servicer appointed by such Servicer and (v) any replacement of any Servicer
shall constitute a termination of any sub-servicer appointed by such Servicer.




60




--------------------------------------------------------------------------------




           SECTION 6.02. Duties of Servicer.  (a) The Servicer shall take or
cause to be taken all such commercially reasonable actions as may be necessary
or advisable to collect each Pool Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy. Each of the
Seller, the Purchasers and the Agent hereby appoints as its agent the Servicer,
from time to time designated pursuant to Section 6.01, to enforce its respective
rights and interests in and under the Pool Receivables, the Related Security and
the related Contracts.

           (b)      The Servicer shall set aside and hold in trust for the
account of the Seller and each Owner their respective allocable shares of the
Collections of Pool Receivables in accordance with Sections 2.05 and 2.06, but
shall not be required (unless otherwise requested by the Agent) to segregate the
funds constituting such portion of such Collections prior to the remittance
thereof in accordance with such Sections. If instructed by the Agent, the
Servicer shall segregate and deposit with a bank (which may be Citibank)
designated by the Agent such allocable share of Collections of Pool Receivables
set aside for each Owner on the first Business Day following receipt by the
Servicer of such Collections. If no Event of Termination or Potential Event of
Termination shall have occurred and be continuing, Crown (USA), while it is the
Servicer, may, in accordance with the Credit and Collection Policy, (i) extend
the maturity or adjust the Outstanding Balance of any Defaulted Receivable as
Crown (USA) may determine to be appropriate to maximize Collections thereof,
(ii) extend the term of any Contract and (iii) adjust any other terms and
conditions of any Contract if, but only if (in the case of this clause (iii)),
the Servicer gives at least two Business Days’ prior written notice of such
adjustments to the Agent and the Agent agrees in writing to such adjustments.

           (c)      The Servicer shall administer the Collections in accordance
with the procedures described herein and in Section 2.07. The Servicer shall set
aside and hold in trust for the account of the Seller in accordance with
subsection (b) of this Section 6.02, (i) the Seller’s allocable share of the
Collections of Pool Receivables less all reasonable out-of-pocket costs and
expenses of such Servicer of servicing, administering and collecting the Pool
Receivables to the extent not covered by the Servicer Fee received by it and
(ii) the Collections of any Receivable which is not a Pool Receivable in
accordance with Section 2.07. The Servicer shall, if not Crown (USA), as soon as
practicable following receipt, turn over to the Seller any cash collections or
other cash proceeds received with respect to Receivables not constituting Pool
Receivables.




61




--------------------------------------------------------------------------------




           (d)      The Servicer shall hold in trust for the Seller and each
Owner, in accordance with their respective interests, all Records that evidence
or relate to the Pool Receivables. The Servicer shall, upon the occurrence and
during the continuance of any Event of Termination, and at the request of the
Agent, provide to the Agent the Records with respect to the Pool Receivables.

           (e)      The Servicer shall, from time to time at the request of the
Agent, furnish to the Agent (promptly after any such request) a calculation of
the amounts set aside for each Owner pursuant to Section 2.05 or 2.06.

           SECTION 6.03. Rights of the Agent.  (a) The Agent is hereby
authorized at any time after the occurrence and during the continuance of a
Potential Event of Termination or an Event of Termination, to date, and to
deliver to the Lock-Box Banks, the Lock-Box Notices referred to in the Lock-Box
Agreements. The Seller and Crown (USA) each hereby, when the Agent shall deliver
such Lock-Box Notices to the Lock-Box Banks, transfers to the Agent the
exclusive ownership, dominion and control of the Lock-Box Accounts to which the
Obligors of Pool Receivables shall make payments, and shall take any further
action that the Agent may reasonably request to effect such transfer. Further,
the Agent may notify at any time after the occurrence and during the continuance
of a Potential Event of Termination or an Event of Termination, and at the
Seller’s expense the Obligors of Pool Receivables, or any of them, of the
ownership of Receivable Interests by the Owners.

           (b)      At any time following the designation by the Agent of a
Servicer other than Crown (USA) pursuant to Section 6.01:

 

     (i)      The Agent may direct the Obligors of Pool Receivables, or any of
them, to make payment of all amounts due or to become due to the Seller under
any Pool Receivable directly to the Agent or its designee.


 

     (ii)      The Seller and Crown (USA) each shall, at the Agent’s request and
at the Seller’s and Crown (USA)’s expense, give notice of the ownership of any
Receivable Interests by the Owners and direct the Obligors to make such payments
directly to the Agent or its designee.


 

     (iii)      The Seller and Crown (USA) each shall, at the Agent’s request,
(A) assemble all of the Records which evidence or relate to the Pool
Receivables, and the related Contracts and Related Security, or which are
otherwise necessary or desirable to collect the Pool Receivables, and shall make
the same available to the Agent at a place reasonably selected by the Agent or
its designee, and (B) segregate all cash, checks and other instruments received
by it from time to time constituting Collections of Pool Receivables in a manner
reasonably acceptable to the Agent and shall, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.


 

     (iv)      The Agent may take any and all commercially reasonable steps in
the Seller’ss or Crown (USA)’s name and on behalf of the Seller and the Owners
necessary or desirable, in the determination of the Agent, to collect all
amounts due under any and all Pool Receivables, including, without limitation,
endorsing the Seller’ss or Crown (USA)’s name on checks and other instruments
representing Collections, enforcing such Pool Receivables and the related
Contracts, and adjusting, settling or compromising the amount or payment
thereof, in the same manner and to the same extent as the Seller or Crown (USA)
might have done.





62




--------------------------------------------------------------------------------




           SECTION 6.04. Responsibilities of the Seller.  Anything herein to the
contrary notwithstanding:

           (a)      The Seller and Crown (USA) each shall perform all of its
obligations under the Contracts related to the Pool Receivables to the same
extent as if Receivable Interests had not been sold hereunder and the exercise
by the Agent of its rights hereunder shall not release Crown (USA) or the Seller
from such obligations or its obligations with respect to Pool Receivables or
under the related Contracts; and

           (b)      Neither the Agent nor the Owners shall have any obligation
or liability with respect to any Pool Receivables or related Contracts, nor
shall any of them be obligated to perform any of the obligations of the Seller
thereunder.

           SECTION 6.05. Further Action Evidencing Purchases.  (a) The Seller
and the Servicer each agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary, or that the Agent may reasonably request,
in order to perfect, protect or more fully evidence the Receivable Interests
purchased by the Owners hereunder, or to enable any of them or the Agent to
exercise and enforce any of their respective rights and remedies hereunder or
under the Certificate. Without limiting the generality of the foregoing, the
Seller and the Servicer each will upon the request of the Agent: (i) file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary, or as the
Agent may reasonably request, in order to perfect, protect or evidence such
Receivable Interests; (ii) mark conspicuously each invoice evidencing each Pool
Receivable and the related Contract with a legend, acceptable to the Agent,
evidencing that such Receivable Interests have been sold in accordance with this
Agreement; and (iii) mark its master data processing records evidencing such
Pool Receivables and related Contracts with such legend.

           (b)      The Seller hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relating to all or any of the Contracts, or Pool Receivables and the
Related Security and Collections with respect thereto, now existing or hereafter
arising, without the signature of the Seller where permitted by law. A photocopy
or other reproduction of this Agreement or any financing statement covering all
or any of the Contracts, or Pool Receivables and the Related Security and
Collections with respect thereto shall be sufficient as a financing statement
where permitted by law.

           (c)      If the Servicer or the Seller fails to perform any agreement
contained herein, then after notice to the Servicer or the Seller, as
applicable, the Agent may itself perform, or cause performance of, such
agreement, and the reasonable costs and expenses of the Agent incurred in
connection therewith shall be payable by the Seller under Section 10.01 or
Section 11.04, as applicable.




63




--------------------------------------------------------------------------------




ARTICLE VII

EVENTS OF TERMINATION

           SECTION 7.01. Events of Termination.  If any of the following events
(“Events of Termination”) shall occur and be continuing:

           (a)      The Seller or the Servicer (if Crown (USA) or any of its
Affiliates) shall fail to make any payment or deposit to be made by it hereunder
when due and such failure remains unremedied for one Business Day, or the
Servicer (if Crown (USA) or any of its Affiliates) shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement (other
than those referred to in Sections 5.05(e), 7.01(c) and 11.16) on its part to be
performed or observed and such failure remains unremedied for ten days; or

           (b)      Any representation or warranty made or deemed made by the
Seller or Servicer or any Originator or any Parent Undertaking Party (or any of
their respective officers) under or in connection with this Agreement or any
other Transaction Document or in any Seller Report, Weekly Report or Daily
Report or any other written report, certificate or information delivered by or
on behalf of the Seller, the Servicer or any Originator or any Parent
Undertaking Party (or any of their respective officers) pursuant hereto or
thereto, shall prove to have been incorrect in any material respect when made or
deemed made or delivered; or

           (c)      The Seller or the Servicer (if Crown (USA) or any of its
Affiliates) shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(e), 5.01(g), 5.02(b), 5.03, 5.04(e), 5.04(g), 5.05(a),
5.05(b), 5.05(c) or 5.05(d of this Agreement, or any Originator shall fail to
perform or observe any term, covenant or agreement contained in Section 4.01(g),
4.01(i), 4.01(j)(v) or 4.02 of the Receivables Contribution and Sale Agreement
or, after the UK Receivables Initial Purchase Date, any comparable provision of
the UK Receivables Sale Agreement; or

           (d)      The Seller, Crown (USA) (in its capacity as Servicer), any
Originator or any Parent Undertaking Party shall fail to perform or observe any
other term, covenant or agreement contained in any Transaction Document (other
than those contained in Section 5.05(e) or 11.16 of this Agreement, Section
2.01(d) of the Receivables Contribution and Sale Agreement (as it relates to
compliance with the last paragraph of Section 5.01 of the Receivables
Contribution and Sale Agreement and Section 11.16 of this Agreement) or the last
paragraph of Section 5.01 of the Receivables Contribution and Sale Agreement) to
which it is a party on its part to be performed or observed and any such failure
shall remain unremedied for 10 days after written notice thereof shall have been
given to the Seller, Crown (USA), such Originator or such Parent Undertaking
Party, as the case may be, by the Agent; or




64




--------------------------------------------------------------------------------




           (e)      The Seller or Crown (USA) or any Parent Undertaking Party
shall fail to pay any principal of, or premium or interest on, any of its Debt
that is outstanding in a principal amount of at least $9,500 (or the Equivalent
thereof in a Foreign Currency), in the case of the Seller, and $100,000,000 (or
the Equivalent thereof in a Foreign Currency), in the case of Crown (USA) or any
Parent Undertaking Party, either individually or in the aggregate when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or

           (f)      Any Purchase or any reinvestment pursuant to Section 2.05
shall for any reason (other than pursuant to the terms hereof) cease to create,
or any Receivable Interest shall for any reason cease to be, a valid and
perfected first priority undivided percentage ownership interest or security
interest to the extent of the pertinent Receivable Interest in each applicable
Pool Receivable and the Related Security and Collections with respect thereto or
the Certificate shall for any reason cease to evidence in the Owner of such
Receivable Interest legal and equitable title to, and ownership of, an undivided
percentage ownership interest or security interest in Pool Receivables and
Related Security to the extent of such Receivable Interest; or

           (g)      The Seller, the Servicer (if Crown (USA) or any of its
Affiliates), any Parent Undertaking Party or any Originator or, in the case of
any Originator that is a partnership, the general partner of such Originator
shall generally not pay its debts as such debts become due, or, within the
meaning of section 123(1) or (2) (as if the words “it is proved to the
satisfaction of the court” did not appear in section 123(2)) of the UK
Insolvency Act 1986 (as that section may be amended from time to time), is
deemed unable to pay its debts, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller, the
Servicer (if Crown (USA) or any of its Affiliates), any Parent Undertaking Party
or any Originator seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, an administration order, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or an
administration order is granted or any notice of intention to appoint an
administrator is given in relation to it, or seeking the entry of an order for
relief or the appointment of a receiver, an administrative receiver, a receiver
manager, a trustee, a custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of an administrator, a receiver, an administrative
receiver, a receiver manager, a trustee, a custodian or other similar official
for, it or for any substantial part of its property) shall occur, or an
encumbrancer takes possession of all or any substantial part of its undertaking,
property or assets of such person, or a distress, diligence, execution or other
process is levied or enforced upon or sued out against all or any part of its
undertaking, property or assets and such possession or process (as the case may
be) is not discharged or has not ceased to apply within thirty days; or the
Seller, the Servicer (if Crown (USA) or any of its Affiliates), any Parent
Undertaking Party or any Originator shall take any corporate or partnership
action to authorize any of the actions set forth above in this subsection (g);
or




65




--------------------------------------------------------------------------------




           (h)      The Net Receivables Pool Balance shall be less than the
Required Net Receivables Pool Balance for a period of two consecutive Business
Days or more; or

           (i)      Since December 31, 2002, there shall have been any material
adverse change in the financial condition or operations of the Seller or Crown
(USA) or any Parent Undertaking Party or any Originator, other than to the
extent expressly set forth on Schedule V hereto or disclosed in any public
filing prior to the date hereof with the Securities and Exchange Commission, or
there shall have occurred any event which materially adversely affects the
collectibility of the Pool Receivables, or there shall have occurred any other
event which materially adversely affects the ability of the Servicer (if Crown
(USA) or any of its Affiliates) to collect Pool Receivables or the ability of
the Servicer (if Crown (USA) or any of its Affiliates) to perform hereunder,
other than to the extent expressly set forth on Schedule V hereto or disclosed
in any public filing prior to the date hereof with the Securities and Exchange
Commission; or

           (j)      Any provision of any Transaction Document shall for any
reason cease to be a legal, valid and binding obligation under any applicable
law of the Seller, the Servicer (if Crown (USA) or any of its Affiliates), any
Parent Undertaking Party or any Originator, as applicable, or the Seller, the
Servicer (if Crown (USA) or any of its Affiliates), any Parent Undertaking Party
or any Originator, as applicable, shall so state in writing; or

           (k)      The Parent, or another corporation owned directly or
indirectly by the stockholders of the Parent in substantially the same
proportions as their ownership of stock of the Parent, shall cease to own,
directly or indirectly, 100% of the outstanding shares of stock of the Seller;
or

           (l)      A Change of Control shall occur; or

           (m)      Section 3, 6 or 7 of the charter, or Section 1, 3, 4, or 16
of Article II of the by-laws, of the Seller shall be amended, supplemented or
otherwise modified without consent of the Agent;

then, and in any such event, the Agent shall, at the request, or may with the
consent, of the Required Purchasers, by notice to the Seller and the Servicer
declare the Commitment Termination Date to have occurred, whereupon the
Commitment Termination Date shall forthwith occur; provided that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice, or both) described in subsection (g) of this
Section 7.01, the Commitment Termination Date shall occur, and the Agent may,
with the consent of or upon the instruction of the Required Purchasers, replace
the Servicer pursuant to Section 6.01. Upon any such occurrence of the
Commitment Termination Date, the Agent and each Owner shall have, in addition to
all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the PPSA or the UCC of the applicable
jurisdiction and other applicable laws, which rights shall be cumulative.
Without limiting the foregoing or the general applicability of Article IX
hereof, any Owner may elect to assign any Receivable Interest owned by such
Owner to an Assignee pursuant to Section 9.01 following the occurrence of any
Event of Termination.




66




--------------------------------------------------------------------------------




ARTICLE VIII

THE AGENT

           SECTION 8.01. Authorization and Action.  Each Purchaser hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement and the other
Transaction Documents and the other instruments and documents delivered pursuant
hereto as are delegated to the Agent by the terms hereof and thereof, together
with such powers and discretion as are reasonably incidental thereto. The Agent
agrees to give to each Purchaser prompt notice of each notice (including,
without limitation, each report and financial statement received hereunder or
under any other Transaction Document) given to the Agent by the Seller, the
Servicer, any Parent Undertaking Party or an Originator pursuant to the terms of
this Agreement or any other Transaction Document.

           SECTION 8.02. Agent’s Reliance, Etc.  Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them as Agent under or in connection with
this Agreement or any other Transaction Document or any other instrument or
document delivered pursuant hereto (including, without limitation, the Agent’s
servicing, administering or collecting Pool Receivables as Servicer pursuant to
Section 6.01), except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, except as
otherwise agreed by the Agent and any Owner, the Agent: (i) may consult with
legal counsel (including counsel for the Seller, the Servicer or any
Originator), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (ii)
makes no warranty or representation to any Owner and shall not be responsible to
any Owner for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or any other Transaction
Document or any other instrument or document delivered pursuant hereto; (iii)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Transaction Document or any other instrument or document delivered
pursuant hereto on the part of the Seller or any Originator or to inspect the
property (including the books and records) of the Seller or any Originator; (iv)
shall not be responsible to any Owner for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Transaction Document or any other instrument or document furnished pursuant
hereto, or the perfection, priority or value of any ownership interest or
security interest created or purported to be created hereunder or under either
Sale Agreement; and (v) shall incur no liability under or in respect of this
Agreement or any other Transaction Document or any other instrument or document
delivered pursuant hereto by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) reasonably believed by it to be genuine
and signed or sent by the proper party or parties.




67




--------------------------------------------------------------------------------




           SECTION 8.03. Citibank and Affiliates.  With respect to any
Receivable Interest owned by it, Citibank shall have the same rights and powers
under this Agreement as any other Owner and may exercise the same as though it
were not the Agent. Citibank and its Affiliates may generally engage in any kind
of business with the Seller or any Originator or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Seller or any Originator or any Obligor or any of their respective
Affiliates, all as if Citibank were not the Agent and without any duty to
account therefor to the Owners.

           SECTION 8.04. Purchase Decisions.  Each Purchaser acknowledges that
it has, independently and without reliance upon the Agent or any of its
Affiliates or any other Purchaser or Owner and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and to purchase undivided ownership interests in
Pool Receivables hereunder. Each Purchaser also acknowledges that it shall,
independently and without reliance upon the Agent, any of its Affiliates or any
other Purchaser or Owner and based on such documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under this Agreement.

           SECTION 8.05. Indemnification.  The Purchasers agree to indemnify the
Agent (to the extent not promptly reimbursed by the Seller), ratably according
to the Receivable Interests then owned by them (or, if no Receivable Interest is
at that time owned by them, ratably according to their respective Commitments)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any other instrument or document furnished
pursuant hereto or any action taken or omitted by the Agent under this Agreement
or any other Transaction Document or any such instrument or document; provided
that no Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, the Purchasers agree to
reimburse the Agent, ratably according to the Receivable Interests then owned by
them (or, if no Receivable Interest is at that time owned by any of them,
ratably according to their respective Commitments), promptly upon demand for any
costs and expenses (including, without limitation, reasonable fees and
disbursements of counsel) payable by the Seller to the Agent under Section
11.04, to the extent that the Agent is not promptly reimbursed for such costs
and expenses by the Seller.




68




--------------------------------------------------------------------------------




ARTICLE IX

ASSIGNMENT OF RECEIVABLE INTERESTS

           SECTION 9.01. Assignment. (a) Each Purchaser may assign to any
Assignee, and any Assignee may assign to any other Assignee, any Receivable
Interest. Upon any such assignment, (i) the Assignee thereof shall become an
Owner of such Receivable Interest for all purposes of this Agreement and (ii)
the Owner assignor thereof shall relinquish its rights with respect to such
Receivable Interest for all purposes of this Agreement. Such assignment shall be
upon such terms and conditions as the assignor and the Assignee of such
Receivable Interest may mutually agree; the parties thereto shall deliver to the
Agent an Assignment, duly executed by such parties; and such assignor shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the Assignee may reasonably request in order to perfect,
protect or more fully evidence the Assignee’s right, title and interest in and
to such Receivable Interest, and to enable the Assignee to exercise or enforce
any rights hereunder or under the Certificate. The Agent shall promptly provide
notice to the Seller of any assignment of any Receivable Interest hereunder.

           (b)      By executing and delivering an Assignment (in the case of an
Owner assignor) and executing and accepting an Assignment (in the case of an
Assignee), the Owner assignor thereunder and the Assignee thereunder confirm to
and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment, such assigning Owner makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Transaction Document or any other instrument or document
furnished pursuant hereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Transaction
Document or any other instrument or document furnished pursuant hereto, or the
perfection, priority or value of any ownership interest or security interest
created or purported to be created hereunder or under the Sale Agreements; (ii)
such assigning Owner makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller or any
Originator or the Parent Undertaking Parties or the performance or observance by
the Seller or any Originator or the Parent Undertaking Parties of any of their
obligations under this Agreement or any other Transaction Document or any other
instrument or document furnished pursuant hereto; (iii) such Assignee confirms
that it has received copies of this Agreement and the other Transaction
Documents, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and to purchase such Receivable Interest; (iv) such Assignee will,
independently and without reliance upon the Agent, any of its Affiliates, such
assigning Owner or any other Owner and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement and the other
Transaction Documents and the other instruments and documents furnished pursuant
hereto; (v) such Assignee appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Transaction Documents and the other instruments and
documents furnished pursuant hereto as are delegated to the Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vi) such Assignee appoints as its agent the Servicer
from time to time designated pursuant to Section 6.01 to enforce its respective
rights and interests in and under the Pool Receivables and the Related Security
and Collections with respect thereto and the related Contracts.




69




--------------------------------------------------------------------------------




           SECTION 9.02. Purchaser’s Assignment of Rights and Obligations.  (a)
Each Purchaser may assign to any Eligible Assignee all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and the Receivable Interests owned by it);
provided, however, that (i) each such assignment shall be a constant, and not a
varying, percentage of such Purchaser’s rights and obligations under this
Agreement and the Receivable Interests owned by it, (ii) in the case of any
assignment by any Purchaser that is not assigning pursuant thereto all of its
right and obligations under this Agreement, (A) the amount of the Commitment
(determined as of the date of the applicable Assignment and Acceptance) being
assigned pursuant to each such assignment shall be at least $5,000,000, or (B)
the aggregate amount of all Commitments (determined as of the date of the
applicable Assignments and Acceptances) being assigned by such Purchaser on such
date to two or more Eligible Assignees that are Affiliates of each other shall
be at least $5,000,000, (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with a processing and recording fee of $3,500 and (v) the
consent of the Agent and the Seller shall first have been obtained (which
consent shall not be unreasonably withheld or delayed and, in the case of the
Seller, shall not be required if an Event of Termination has occurred and is
continuing unless the assignment in question is to a competitor of the Seller,
any Originator or any Parent Undertaking Party). Upon such execution, delivery
and acceptance, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be the later of (x) the date the
Agent receives the executed Assignment and Acceptance and (y) the date of such
Assignment and Acceptance, (I) the assignee thereunder shall be a party hereto
and shall have all the rights and obligations of a Purchaser hereunder and (II)
the assigning Purchaser shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such assignment and acceptance,
relinquish its rights and be released from its obligations under this Agreement.

           (b)      By executing and delivering an Assignment and Acceptance,
the assigning Purchaser and the Assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, the assigning Purchaser makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Transaction Document or any other instrument or document
furnished pursuant hereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Transaction
Document or any other instrument or document furnished pursuant hereto, or the
perfection, priority or value of any ownership interest or security interest
created or purported to be created hereunder or under the Sale Agreements; (ii)
the assigning Purchaser makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller or any
Originator or the Parent Undertaking Parties or the performance or observance by
the Seller or any Originator or the Parent Undertaking Parties of any of its
obligations under this Agreement or any other Transaction Document or any other
instrument or document furnished pursuant hereto; (iii) such Assignee confirms
that it has received copies of this Agreement and the other Transaction
Documents, together with such other documents and information as it has deemed
appropriate to make its own analysis and decision to enter into such Assignment
and Acceptance; (iv) such Assignee will, independently and without reliance upon
the Agent, any of its Affiliates, the assigning Purchaser or any other Purchaser
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents and the other instruments and
documents furnished pursuant hereto; (v) such Assignee confirms that it is an
Eligible Assignee; (vi) such Assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Transaction Documents and the other
instruments and documents furnished pursuant hereto as are delegated to the
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; (vii) such Assignee appoints as its agent
the Servicer from time to time designated pursuant to Section 6.01 to enforce
its respective rights and interests in and under the Pool Receivables and the
Related Security and Collections with respect thereto and the related Contracts;
and (viii) such Assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Purchaser.




70




--------------------------------------------------------------------------------




           (c)      The Agent shall maintain at its office referred to in
Section 11.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register (the “Register”) for the recordation of the names and
addresses of the Purchasers and the Commitment of, and each Receivable Interest
owned by, each Purchaser from time to time, which Register shall be available
for inspection by the Seller at any reasonable time and from time to time upon
reasonable prior notice. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Seller, the Servicer,
the Purchasers and the Agent may treat each Person whose name is recorded in the
Register as a Purchaser hereunder for all purposes of this Agreement.

           (d)      Upon its receipt of an Assignment and Acceptance executed by
any assigning Purchaser and an assignee representing that it is an Eligible
Assignee, the Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit B hereto, (i) accept such Assignment
and Acceptance and (ii) give prompt notice thereof to the Seller and the
Servicer.

           SECTION 9.03. Annotation of Certificate. The Agent shall annotate the
Certificate to reflect assignments made pursuant to Section 9.01 or 9.02 or
otherwise.

ARTICLE X

INDEMNIFICATION

           SECTION 10.01. Seller Indemnities.  Without limiting any other rights
that any Indemnified Party may have hereunder or under applicable law, and
whether or not any of the transactions contemplated hereby are consummated, the
Seller hereby agrees to indemnify each Indemnified Party from and against, and
hold each thereof harmless from, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party (including, without limitation, in
connection with any investigation, litigation or proceeding or the preparation
of a defense in connection therewith), in each case arising out of, or resulting
from, in whole or in part, one or more of the following: (a) this Agreement or
any other Transaction Document or any other agreement or document delivered or
to be delivered in connection with this Agreement; (b) the use of proceeds of
any Purchase or reinvestment; (c) the interest of any Owner in any Receivable,
any Contract or any Related Security; (d) any transaction contemplated by this
Agreement or any other Transaction Document or any other agreement or document
delivered or to be delivered in connection with this Agreement; or (e) the use
of the Platform as contemplated herein or any action taken or omitted by any
Indemnified Party in good faith in reliance on any notice or other written
communication in the form of an e-mail or a telecopy or facsimile purporting to
be from the Seller; excluding, however, amounts to the extent resulting solely
and directly from any of (x) the gross negligence or willful misconduct on the
part of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment, (y) the lack of
creditworthiness of an Obligor or (z) the failure to collect amounts in respect
of a Pool Receivable, to the extent such failure results from a discharge of the
Obligor with respect thereto in a proceeding in respect of such Obligor under
applicable bankruptcy laws or otherwise results from the Obligor’s financial
inability to pay such amounts (all of the foregoing, other than those matters
excluded pursuant to clauses (x), (y) and (z) above, being collectively referred
to as “Indemnified Amounts”). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.01 applies, such
indemnity shall be effective whether or not such investigation, litigation or
other proceeding is brought by the Seller, any of its directors, security
holders or creditors, an Indemnified Party or any other Person or an Indemnified
Party is otherwise a party thereto. Without limiting or being limited by the
foregoing and whether or not any of the transactions contemplated hereby are
consummated, the Seller shall pay on demand to each Indemnified Party any and
all amounts necessary to indemnify such Indemnified Party from and against any
and all Indemnified Amounts which relate to or result from, or which would not
have occurred but for, one or more of the following:




71




--------------------------------------------------------------------------------




 

     (i)      any Receivable becoming a Pool Receivable which is not at the date
of the initial creation of an interest therein hereunder an Eligible Receivable;


 

     (ii)      any representation or warranty or statement made or deemed made
by the Seller (or any of its officers) under or in connection with this
Agreement or any other Transaction Document or any Seller Report, Weekly Report,
Daily Report or other document delivered or to be delivered in connection
herewith or with any other Transaction Document being incorrect in any material
respect when made or deemed made or delivered;


 

     (iii)      the failure by the Seller to comply with any applicable law,
rule or regulation with respect to any Pool Receivable or the related Contract
or any Related Security with respect thereto; or the failure of any Pool
Receivable or the related Contract or any Related Security with respect thereto
to conform to any such applicable law, rule or regulation;


 

     (iv)      the failure to vest in the Owner of a Receivable Interest a first
priority perfected undivided percentage ownership interest, to the extent of
such Receivable Interest, in each Receivable in, or purported to be in, the
Receivables Pool and the Related Security and Collections in respect thereof,
free and clear of any Adverse Claim; or the failure of the Seller to have
obtained a first priority perfected ownership interest in the Pool Receivables
and the Related Security and Collections with respect thereto transferred or
purported to be transferred to the Seller under either Sale Agreement, free and
clear of any Adverse Claim;





72




--------------------------------------------------------------------------------




 

     (v)      the failure of the Seller to have filed, or any delay by the
Seller in filing, financing statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any Receivable in, or purported to be in, the Receivables Pool and
the Related Security and Collections in respect thereof, whether at the time of
any Purchase or reinvestment or at any subsequent time unless such failure
results directly and solely from the Agent’s failure to take appropriate action;


 

     (vi)      any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of any Obligor to the payment of any Receivable in,
or purported to be in, the Receivables Pool (including, without limitation, any
defense based on the fact or allegation that such Receivable or the related
Contract is not a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or services related to such Receivable or
the furnishing or failure to furnish such goods or services;


 

     (vii)      any failure of the Seller to perform its duties or obligations
in accordance with the provisions of this Agreement or any other Transaction
Document or to perform its duties or obligations under any Contract;


 

     (viii)      any product liability, personal injury, copyright infringement,
theft of services, property damage, or other breach of contract, antitrust,
unfair trade practices or tortious claim arising out of or in connection with
subject matter of any Contract or out of or in connection with any transaction
contemplated by this Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or such Contract;


 

     (ix)      the commingling by the Seller of Collections of Pool Receivables
at any time with other funds;


 

     (x)      any action or omission by the Seller, reducing or impairing the
rights of any Owner of a Receivable Interest under this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto or with respect to any Pool Receivable;


 

     (xi)      any cancellation or modification of a Pool Receivable, the
related Contract or any Related Security, whether by written agreement, verbal
agreement, acquiescence or otherwise;


 

     (xii)      any investigation, litigation or proceeding related to or
arising from this Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto, or any transaction
contemplated by this Agreement or any Contract or the use of proceeds from any
Purchase or reinvestment pursuant to this Agreement, or the ownership of, or
other interest in, any Receivable, the related Contract or Related Security;





73




--------------------------------------------------------------------------------

 

     (xiii)      the existence of any Adverse Claim against or with respect to
any Pool Receivable, the related Contract or the Related Security or Collections
with respect thereto;


 

     (xiv)      any failure by the Seller to pay when due any taxes, including
without limitation sales, excise or personal property taxes, payable by the
Seller in connection with any Receivable or the related Contract or any Related
Security with respect thereto;


 

     (xv)      any claim brought by any Person other than an Indemnified Party
arising from any activity of the Seller in servicing, administering or
collecting any Pool Receivable;


 

     (xvi)      any failure by any Lock-Box Bank to comply with the terms of the
Lock-Box Agreement to which it is a party; or


 

     (xvii)      to the extent not covered by the foregoing clauses, the
occurrence and continuance of any Event of Termination.


           SECTION 10.02. Servicer Indemnities.  The Servicer agrees to
indemnify each Indemnified Party for Indemnified Amounts arising out of or
resulting from any of the following:

 

     (i)      reliance on any representation or warranty made or deemed made by
the Servicer under this Agreement or any other Transaction Document to which it
is a party or any Seller Report, Weekly Report, Daily Report or other document
delivered or to be delivered in connection herewith or with any other
Transaction Document, which shall have been false or incorrect in any material
respect when made or deemed made;


 

     (ii)      the failure by the Servicer to comply with any term, provision or
covenant contained in this Agreement, either Sale Agreement or any other
Transaction Document to which it is party or with any applicable law, rule or
regulation with respect to any Pool Receivable or the Related Security;


 

     (iii)      the commingling by the Servicer of Collections with any other
funds;


 

     (iv)      any action or omission by the Servicer which reduces or impairs
the rights of the Agent or any Owner with respect to any Pool Receivable or the
value of any such Pool Receivable; and


 

     (v)      the use of the Platform as contemplated herein, or any action
taken or omitted by any Indemnified Party in good faith in reliance on any
notice or other written communication in the form of an e-mail or a telecopy or
facsimile purporting to be from the Servicer.





74




--------------------------------------------------------------------------------




In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.02 applies, such indemnity shall be effective
whether or not such investigation, litigation or other proceeding is brought by
the Servicer, any of its directors, security holders or creditors, an
Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto.

ARTICLE XI

MISCELLANEOUS

           SECTION 11.01. Amendments, Etc. No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Seller or
the Servicer therefrom, shall be effective unless in a writing signed by the
Agent and the Required Purchasers and, in the case of any such amendment, the
Seller and the Servicer, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall

           (a)      without the prior written consent of each Purchaser,

 

     (i)      amend the definitions of “Canadian Dollar Receivable Limit”,
“Eligible Receivable”, “Defaulted Receivable”, “Net Receivables Pool Balance”,
“Required Net Receivables Pool Balance”, “Reserve Percentage”or “UK Receivable
Limit”or increase the then existing Concentration Limit, or


 

     (ii)      amend, modify or waive any provision of this Agreement in any way
which would


 

           (A)      reduce the amount of Capital or Yield that is payable on
account of any Receivable Interest or delay any scheduled date for payment
thereof or change the order of application of Collections to the payment
thereof, or


 

           (B)      impair any rights expressly granted to a Purchaser or an
Owner under this Agreement, or


 

           (C)      reduce fees payable by the Seller to or for the account of
the Purchasers hereunder or delay the dates on which such fees are payable, or


 

           (D)      modify any provisions decreasing the Applicable Reserve, or


 

     (iii)      agree to a different Citibank Rate pursuant to the definition of
“Citibank Rate”, or


 

     (iv)      amend or waive the Event of Termination contained in Section
7.01(g) relating to the bankruptcy of the Seller, the Servicer (if Crown (USA)
or any of its Affiliates), the Parent Undertaking Parties or any Originator
(other than an amendment in connection with the UK Receivables Initial Purchase
Date which amendment will not make such Event of Termination any less
restrictive), or





75




--------------------------------------------------------------------------------




 

     (v)      change the percentage of Commitments, or the number of Owners or
Purchasers, which shall be required for the Purchasers or any of them to take
any action hereunder, or


 

     (vi)      amend this Section 11.01, or


 

     (vii)      extend the Commitment Termination Date, or


 

     (viii)      amend or waive the Event of Termination contained in Section
7.01(h) (other than an amendment in connection with the UK Receivables Initial
Purchase Date which amendment will not make such Event of Termination any less
restrictive); or


 

     (ix)      increase the amount of the Total Commitment (other than in
connection with the UK Receivables Initial Purchase Date) or amend Section
2.01(a); and


           (b)     without the consent of the applicable Purchaser, increase the
Commitment of such Purchaser or subject such Purchaser to any additional
obligations;

and provided, further, however, that the Agent shall not, without the prior
written consent of the Required Purchasers, either (x) agree to any amendment or
waiver of any provision of the Intercreditor Agreement or (y) consent to any
departure from the Intercreditor Agreement by any party thereto.

No failure on the part of any Owner or the Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. Without limiting the
foregoing, each Purchaser is hereby authorized by the Seller upon the occurrence
and during the continuance of an Event of Termination, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Purchaser to or for the credit or the account of the
Seller against any and all of the obligations of the Seller now or hereafter
existing under this Agreement to such Purchaser or, if such Purchaser is
Citibank, to the Agent or any Affiliate thereof, irrespective of whether or not
any formal demand shall have been made under this Agreement and although such
obligations may be unmatured. Each Purchaser agrees promptly to notify the
Seller after any such setoff and application; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Purchaser under this Section 11.01 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Purchaser may have.

           SECTION 11.02. Notices; Effectiveness; Electronic Communications. 

           (a)      Generally. Except as otherwise specifically provided herein
(including clause (b) below with respect to electronic communications to the
Agent or the Purchasers), all notices, consents and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered United States mail
or sent by telecopier as follows:




76




--------------------------------------------------------------------------------




 

     (i)      if to the Seller, the Servicer, the Agent or any Initial
Purchaser, to such Person at its address or telecopier number, as the case may
be, set forth on the signature pages to this Agreement; and


 

     (ii)      if to a Purchaser other than an Initial Purchaser, to such Person
at its address or telecopier number, as the case may be, set forth in the
Assignment and Acceptance pursuant to which it became a Purchaser.


All notices sent by hand or overnight courier service, or mailed by certified or
registered United States mail or sent by telecopier, shall be deemed to have
been given when received; provided, however, that if such notice is received by
any Person after the normal business hours of such Person, such notice shall be
deemed delivered at the opening of business on the next Business Day for such
Person.

           (b)      Electronic Communications.

 

     (i)      The Seller and the Servicer shall provide to the Agent all
information, documents and other materials that the Seller or the Servicer is
obligated to furnish to the Agent pursuant to this Agreement and the other
Transaction Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (A) is
delivered pursuant to Article II, (B) provides notice of any Event of
Termination or Potential Event of Termination or (C) is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement and/or
any Purchase (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Agent to
hein.nugent@citigroup.com, or such other electronic mail address as the Agent
shall identify to the Seller and the Servicer. In addition, the Seller and the
Servicer shall continue to provide the Communications to the Agent in the manner
specified in this Agreement but only to the extent requested by the Agent. Each
Purchaser, the Seller and the Servicer further agrees that the Agent may make
the Communications available to the Purchasers by posting the Communications on
Intralinks, or a substantially similar electronic transmission system (the
“Platform”). Nothing in this Section 11.02(b) shall prejudice the right of the
Agent to give any notice or other communication pursuant hereto or to any other
Transaction Document in any other manner specified herein or therein.


 

     (ii)      The Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth in subclause (i) above shall constitute
effective delivery of the Communications to the Agent for purposes of each
Transaction Document. Each Purchaser agrees that e-mail notice to it (at the
address provided pursuant to the next sentence and deemed delivered as provided
in subclause (iii) below) specifying that Communications have been posted to the
Platform shall constitute effective delivery of such Communications to such
Purchaser under the Transaction Documents. Each Purchaser agrees (A) to notify
the Agent in writing (including by electronic communication) from time to time
to ensure that the Agent has on record an effective e-mail address for such
Purchaser to which the foregoing notices may be sent by electronic transmission
and (B) that the foregoing notices may be sent to such e-mail address.





77




--------------------------------------------------------------------------------




 

     (iii)      Each party hereto agrees that any electronic communication
referred to in this clause (b) shall be deemed delivered upon the posting of a
record of such Communication as “sent” in the e-mail system of the sending party
or, in the case of any such Communication to the Agent, upon the posting of a
record of such Communication as “received” in the e-mail system of the Agent;
provided, however, that if such Communication is received by the Agent after the
normal business hours of the Agent, such Communication shall be deemed delivered
at the opening of business on the next Business Day for the Agent.


 

     (iv)      Each of the Seller, the Servicer and the Purchasers acknowledges
and agrees that the distribution of the Communications and other material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. EACH OF THE
SELLER, THE SERVICER AND THE PURCHASERS FURTHER ACKNOWLEDGES AND AGREES AS
FOLLOWS: (A) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS; AND (C) NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.


 

     (v)      This clause (b) shall terminate on the date that no Agent Party is
the Agent under this Agreement.


           (c)      Change of Address, Etc.  Any party hereto may change its
mailing address, telephone number, telecopier number or e-mail address for
notices and other communications hereunder and under the other Transaction
Documents by notice to the other parties hereto.

           SECTION 11.03. Binding Effect; Assignability.  This Agreement shall
be binding upon and inure to the benefit of the Seller, Crown (USA), the Agent
and each Owner and their respective successors and assigns, except that neither
the Seller nor Crown (USA) shall have the right to assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Agent. This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time, after the Commitment Termination Date,
as no Capital of any Receivable Interest shall be outstanding; provided,
however, that rights and remedies with respect to the provisions of Sections
2.10, 2.11, 2.12, 10.01, 11.04, 11.05 and 11.06 shall be continuing and shall
survive any termination of this Agreement.




78




--------------------------------------------------------------------------------




           SECTION 11.04. Costs and Expenses.  The Seller agrees to pay, upon
receipt of a written invoice, all costs and expenses in connection with the
preparation, execution, delivery and administration (including periodic auditing
of Receivables) of, and searches and filings in respect of, this Agreement, the
other Transaction Documents and the other documents and agreements to be
delivered hereunder and thereunder, including, without limitation, the
reasonable fees and disbursements of (i) counsel for the Agent with respect
thereto and advising the Agent as to its rights and remedies hereunder and (ii)
internal and external auditors. The Seller further agrees to pay on demand all
costs and expenses, if any (including, without limitation, reasonable counsel
fees and disbursements), of each Owner, the Agent or any Affiliate thereof, in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the other Transaction Documents and the other
documents and agreements to be delivered in connection herewith or therewith.

           SECTION 11.05. Confidentiality.  Except as otherwise required by
applicable law, each of the parties hereto agrees to maintain the
confidentiality of this Agreement, the Sale Agreements, the Parent Undertaking,
the Consent and Agreement, the Fee Letter (and all drafts thereof) and all
non-public information delivered in connection herewith in communications with
third parties and otherwise; provided that this Agreement, the English Asset
Documents, the Receivables Contribution and Sale Agreement, the Parent
Undertaking, each Consent and Agreement, the Fee Letter and such information may
be disclosed (i) to third parties to the extent such disclosure is made pursuant
to a written confidentiality agreement in form and substance substantially
identical to this Section 11.05, (ii) to the Seller’s, the Agent’s and each
Owner’s legal counsel, accountants and auditors if they agree to hold it
confidential, (iii) to any nationally recognized rating agency, (iv) to bank
examiners and other governmental authorities that have regulatory powers in
respect of the Agent or any Purchaser to the extent required by such bank
examiners or governmental authorities and (v) pursuant to court order or
subpoena; provided, however, that each of the parties hereto agrees that the
disclosure of this Agreement, the English Asset Documents, the Receivables
Contribution and Sale Agreement, the Parent Undertaking, the Consent and
Agreement, the Fee Letter or other information required to be made by or
pursuant to court order or subpoena will not be made until the other parties
hereto have been notified at least five Business Days in advance of any such
disclosure, unless such notification is prohibited by applicable law or such
court order or subpoena.

Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of such party) may disclose to any and
all Persons, without limitation of any kind, the US tax treatment and US tax
structure of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such US tax treatment and US tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws and provided that (to the extent not
inconsistent with the foregoing) such disclosure shall be made without
disclosing the names or other identifying information of any party.




79




--------------------------------------------------------------------------------




           SECTION 11.06. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

           SECTION 11.07. Jurisdiction, Etc.  (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Transaction Documents to which it is a party, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto hereby agrees that service of process in any such action or
proceeding may be effected by mailing a summons and complaint to it at its
address specified in accordance with Section 11.02 by registered mail, return
receipt requested, or in any other manner permitted by applicable law. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Transaction Documents
in the courts of any other jurisdiction.

           (b)      Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is a party in any New York State or Federal
court of the United States of America sitting in New York City. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

           SECTION 11.08. Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery by telecopier of an executed counterpart of
a signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.

           SECTION 11.09. Intent of the Parties.  It is the intention of the
parties hereto that each Purchase and reinvestment shall convey to each Owner,
to the extent of its Receivable Interests, an undivided ownership interest in
the Pool Receivables and the Related Security and Collections in respect thereof
and that such transaction shall constitute a purchase and sale and not a secured
loan for all purposes other than for federal income tax purposes. If,
notwithstanding such intention, the conveyance of the Receivable Interests from
the Seller to any Owner shall ever be recharacterized as a secured loan and not
a sale, it is the intention of the parties hereto that this Agreement shall
constitute a security agreement under applicable law, and that the Seller shall
be deemed to have granted to such Owner a duly perfected first priority security
interest in all of the Seller’s right, title and interest in, to and under the
Pool Receivables and the Related Security and Collections in respect thereof,
free and clear of Adverse Claims.




80




--------------------------------------------------------------------------------




           SECTION 11.10. Entire Agreement.  This Agreement and the other
Transaction Documents contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement and understanding among the parties hereto
with respect to the subject matter hereof and supersede all prior agreements and
understandings, written or oral, relating to the subject matter hereof.

           SECTION 11.11. Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

           SECTION 11.12. Limitation of Liability.  NO CLAIM MAY BE MADE BY THE
SELLER, THE SERVICER, ANY PURCHASER, THE AGENT OR ANY OTHER PERSON AGAINST THE
AGENT OR ANY PURCHASER OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS OR AGENTS OF ANY OF THEM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND
THE SELLER, THE SERVICER, EACH PURCHASER AND THE AGENT HEREBY WAIVES, RELEASES
AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

           SECTION 11.13. Sole Lead Arranger and Sole Bookrunner.  This
Agreement places no duties on CGMI, in its capacities as Sole Lead Arranger and
Sole Bookrunner.

           SECTION 11.14. Judgment Currency.

           (a)      If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in any currency (the “Original
Currency”) to another currency (the “Other Currency”), the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be the Spot Rate on the second Business Day preceding that on which
judgment is given.

           (b)      The obligation of the Seller or the Servicer, as the case
may be, in respect of any sum due in the Original Currency from it to any
Purchaser or the Agent hereunder shall, notwithstanding any judgment in any
Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Purchaser or the Agent (as the case may be) of any sum
adjudged to be so due in such Other Currency, such Purchaser or the Agent (as
the case may be) may in accordance with normal banking procedures purchase the
Original Currency with such Other Currency; if the amount of the Original
Currency so purchased is less than the sum originally due to such Purchaser or
the Agent (as the case may be) in the Original Currency, the Seller or the
Servicer, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Purchaser or the Agent (as
the case may be) against any loss resulting from such purchase or from the
inability to effect such purchase, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any Purchaser or the Agent (as the
case may be) in the Original Currency, such Purchaser or the Agent (as the case
may be) agrees to remit to the Seller or the Servicer, as the case may be, such
excess.




81




--------------------------------------------------------------------------------




           (c)      For purposes of this Section 11.14, “Spot Rate”means, as of
any date of determination with respect to the conversion of an amount in the
Original Currency to an Other Currency, the rate of exchange quoted by the
Agent’s principal office in New York City prior to 4:00 p.m. (New York City
time) on such date of determination to prime banks in New York, New York (or the
other applicable market), as appropriate, for the spot purchase in the foreign
exchange market of such city of such amount of the Original Currency with such
Other Currency.

           SECTION 11.15. Waiver of Jury Trial.  Each of the parties hereto
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or any of the other Transaction Documents, the
Purchases or the actions of the Agent or any Indemnified Party in the
negotiation, administration, performance or enforcement hereof or thereof.

           SECTION 11.16. Limitation on Activities in Canada.  This Section
11.16 shall not confer on the Servicer or any Person to whom the Servicer
delegates any of its responsibilities hereunder any greater authority than is
given by Section 6.02 . Notwithstanding anything to the contrary contained
herein (but except as otherwise provided in this Section 11.16 ), the Servicer
(and each Person to whom the Servicer delegates any of its responsibilities
hereunder) shall not (and has no authority to) delegate to any Person who is not
located outside Canada (a “Canadian”) the authority to, or permit any such
Person to, enter into contracts or other agreements in the name of the Agent,
the Seller or any of the Purchasers; and the Servicer (or any such delegatee) is
not permitted to (nor has authority to) establish an office or other fixed place
of business of the Agent, the Seller or any of the Purchasers in Canada. To the
extent any responsibilities of any Canadian to whom the Servicer has delegated
responsibilities hereunder involve or require such Person to enter into a
contract or other agreement in the name of the Agent, the Seller or any of the
Purchasers, such servicing responsibility shall be fulfilled solely by, or upon
specific approval of, the Servicer, and such Person is authorized to take such
action or give such approval, but only from a place of business outside Canada,
and such Person may not delegate such responsibility except upon consent of the
Agent. Nonetheless, a Canadian may engage in discussions with any Obligor
regarding such matters and negotiate the terms of any such arrangement subject
to the understanding that final approval of any such arrangement referred to in
the preceding two sentences may only be made by, or upon specific approval of, a
Person located outside Canada and authorized hereunder in accordance with the
foregoing and any such arrangement so negotiated by a Canadian shall not be
binding until such final approval is so provided by such other Person. For
purposes hereof, but without limitation, a Person shall not be considered to be
located outside of Canada if such Person is a resident of Canada for purposes of
the Income Tax Act (Canada) or has a permanent establishment in Canada for
purposes of the Canada - US Income Tax Convention. The parties hereto confirm
that the Servicer has (and is entitled to have) provided specific approval to
the Canadian Originator, and the Servicer may give similar approval to any other
Canadian that the Servicer delegates to in the future, to take the actions
described in Schedule VII hereto, subject to the right of the Servicer to revoke
in writing all of part of such specific approvals.




82




--------------------------------------------------------------------------------




           IN WITNESS WHEREOF, the parties have caused this amended and restated
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date above written.


  CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION       By:  /s/ Michael B. Burns
         Michael B. Burns          Vice President and Treasurer      
       5301 Limestone Road          Wilmington, DE 19808          Attention:
Michael B. Burns                         Vice President and Treasurer      
       Telephone No.: (215) 698-5036          Telecopier No.: (215) 676-6011













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  CROWN CORK & SEAL COMPANY (USA), INC., as Servicer       By:  /s/ Patrick D.
Szmyt          Patrick D. Szmyt          Vice President and Chief Financial
Officer              One Crown Way          Philadelphia, PA 19154      
       Attention: Michael B. Burns                          Vice President and
Treasurer          Telephone No.: (215) 698-5036          Telecopier No.: (215)
676-6011













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  AGENT
CITIBANK, N.A., as Agent       By:  /s/ Miles D. McManus          Miles D.
McManus          Vice President and Director              388 Greenwich Street,
19th Floor          New York, New York 10013          Attention: Miles D.
McManus          Telephone No.: (212) 816-2372          Telecopier No.: (212)
816-2613          E-mail: miles.mcmanus@citigroup.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  INITIAL PURCHASERS
CITIBANK, N.A., as Agent       By:  /s/ Miles D. McManus          Miles D.
McManus          Vice President and Director              388 Greenwich Street,
19th Floor          New York, New York 10013          Attention: Miles D.
McManus          Telephone No.: (212) 816-2372          Telecopier No.: (212)
816-2613          E-mail: miles.mcmanus@citigroup.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  AMSOUTH BANK       By:  /s/ Kevin R. Rogers          Name: Kevin R. Rogers  
       Title: Attorney-In-Fact              350 Park Avenue, 20th Floor  
       New York, New York 10022          Attention: Kevin Rogers  
       Telephone No.: (212) 935-2237          Telecopier No.: (212) 935-7458  
       E-mail: kroger@amsouth.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  THE CIT GROUP/COMMERCIAL SERVICES       By:  /s/ Anthony J. Montemarano  
       Name: Anthony J. Montemarano          Title: Vice President      
       1211 Avenue of the Americas          New York, New York 10036  
       Attention: Anthony J. Montemarano          Telephone No.: (212) 382-6826
         Telecopier No.: (212) 382-6814          E-mail:
anthony.montemarano@cit.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  GMAC COMMERCIAL FINANCE LLC       By:  /s/ George Grieco          George
Grieco          Director              461 Fifth Avenue, Floor 21          New
York, New York 10017          Attention: George Grieco          Telephone No.:
(212) 329-1605          Telecopier No.: (212) 489-3980          E-mail:
ggrieco@gmaccf.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  GENERAL ELECTRIC CAPITAL CORPORATION       By:  /s/ Karen Wold          Name:
Karen Wold          Title: Duly Authorized Signatory              6 High Ridge
Park, Building 6C          Stamford, CT 06927-5100          Attention: Simon
Huang          Telephone No.: (203) 585-5956          Telecopier No.: (203)
316-7978          E-mail: simon.huang@ge.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  MUIRFIELD TRADING LLC       By:  /s/ Diana M. Hines          Name: Diana M.
Hines          Title: Assistant Vice President              c/o Banc of America
Securities LLC          100 North Tryon Street          NC1-007-06-07  
       Charlotte, NC 28255          Attention: Diana Ines/Annabel Morris  
       Telephone No.: (704) 387-1989/(704) 387-9951          Telecopier No.:
(704) 388-0648          E-mail: diana.m.hines@bankofamerica.com
                   ann.e.morris@bankofamerica.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  NATIONAL CITY COMMERCIAL FINANCE INC.       By:  /s/ William E. Welsh, Jr.  
       Name: William E. Welsh, Jr.          Title: Officer              1965 E.
6th Street, Suite 400          Locator #3049          Cleveland, OH 44114  
       Attention: William Welsh          Telephone No.: (216) 222-9011  
       Telecopier No.: (216) 222-9555          E-mail:
william.welsh@nationalcity.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  RZB FINANCE LLC       By:  /s/ Hermine Kirolos          Name: Hermine Kirolos
         Title: Group Vice President       By:  /s/ John A. Valiska  
       Name: John A. Valiska          Title: Group Vice President      
       24 Grassy Plain Street          Bethel CT 06801          Attention: John
A. Valiska          Telephone No.: (203) 207-7722          Telecopier No.: (203)
744-6474          E-mail: jvaliska@rzbfinance.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  SIEMENS FINANCIAL SERVICES, INC.       By:  /s/ Frank Amodio          Name:
Frank Amodio          Title: Vice President - Credit              200 Somerset
Corporate Blvd.          Bridgewater, NJ 08807-2843          Attention: Keith
Holler          Telephone No.: (908) 575-4076          Telecopier No.: (908)
575-4060          E-mail: keith.holler@siemens.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  WELLS FARGO FOOTHILL, INC.       By:  /s/ Juan Barrera          Name: Juan
Barrera          Title: Assistant Vice President              2450 Colorado
Avenue, Suite 3000 West          Santa Monica, CA 90404          Attention: Juan
Barrere          Telephone No.: (310) 453-7312          Telecopier No.: (310)
453-7417          E-mail: jbarrera@wffoothill.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




  WHITEHALL BUSINESS CREDIT CORPORATION       By:  /s/ Alan F. McKay  
       Name: Alan F. McKay          Title: Vice President              One State
Street          New York, New York 10004          Attention: Alan McKay  
       Telephone No.: (212) 806-4525          Telecopier No.: (212) 806-4510  
       E-mail: amckay@whitehallbbc.com













Signature Page to
Second Amended and Restated Receivables Purchase Agreement


